Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 1 of 139 PageID #:
                                    2734
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 1


     1                    UNITED STATES DISTRICT COURT
     2                    EASTERN DISTRICT OF MISSOURI
     3
     4     MALEEHA AHMAD,                    )
                                             )
     5              Plaintiff,               )
                                             )
     6     vs.                               )    Civil Action No.
                                             )
     7     CITY OF ST. LOUIS,                )    4:17-cv-2455 CDP
                                             )
     8              Defendant.               )
     9
    10
    11
    12
    13
    14
    15
    16                   DEPOSITION OF JOSHUA BECHERER
    17                  TAKEN ON BEHALF OF THE PLAINTIFF
    18                           FEBRUARY 28, 2019
    19
    20
    21
    22
    23
    24                                                       Exhibit W

    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 2 of 139 PageID #:
                                    2735
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 2


     1                                I N D E X
     2                                WITNESSES
     3     ALL WITNESSES                                       PAGE
     4     For Plaintiff
     5       JOSHUA BECHERER
     6            Examination by Ms. Steffan                       5
     7            Examination by Mr. Laird                       100
     8            Re-Examination by Ms. Steffan                  108
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 3 of 139 PageID #:
                                    2736
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 3


     1                    UNITED STATES DISTRICT COURT
     2                    EASTERN DISTRICT OF MISSOURI
     3
     4     MALEEHA AHMAD,                    )
                                             )
     5              Plaintiff,               )
                                             )
     6     vs.                               )    Civil Action No.
                                             )
     7     CITY OF ST. LOUIS,                )    4:17-cv-2455 CDP
                                             )
     8              Defendant.               )
     9
    10
    11                       DEPOSITION OF WITNESS, JOSHUA
    12     BECHERER, produced, sworn and examined on the 28th
    13     day of February, 2019, between the hours of eight
    14     o'clock in the forenoon and six o'clock in the
    15     afternoon of that day, at the City of St. Louis Law
    16     Department, Room 314, City Hall, St. Louis,
    17     Missouri, before Tara Schwake, a Registered
    18     Professional Reporter, Certified Realtime Reporter,
    19     Certified Shorthand Reporter (IL), Certified Court
    20     Reporter (MO), and Notary Public within and for the
    21     State of Missouri.
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 4 of 139 PageID #:
                                    2737
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 4


     1     APPEARANCES
     2     FOR THE PLAINTIFF:
     3              ACLU OF MISSOURI
     4              906 Olive Street, Suite 1130
     5              St. Louis, Missouri        63101
     6              (314) 669-3420
     7              by:   Ms. Jessie Steffan
     8              jsteffan@aclu-mo.org
     9     FOR THE DEFENDANT:
    10              CITY OF ST. LOUIS LAW DEPARTMENT
    11              Room 314, City Hall
    12              St. Louis, Missouri        63103
    13              (314) 622-4652
    14              by:   Mr. Brandon Laird
    15                    Assistant City Counselor
    16                    Ms. Amy Raimondo
    17              lairdb@stlouis-mo.gov
    18     COURT REPORTER:
    19              TARA SCHWAKE, CRR, RPR, CCR, CSR
    20              Alaris Litigation Services
    21              711 North 11th Street
    22              St. Louis, Missouri        63101
    23              (314) 644-2191
    24              1-800-280-DEPO
    25              transcripts@alarislitigation.us



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 5 of 139 PageID #:
                                    2738
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 5


     1                         IT IS HEREBY STIPULATED AND AGREED by
     2     and between Counsel for Plaintiff and Counsel for
     3     Defendant that this deposition may be taken by Tara
     4     Schwake, Notary Public and Certified Realtime
     5     Reporter, thereafter transcribed into typewriting,
     6     with the signature of the witness being expressly
     7     waived.
     8                                JOSHUA BECHERER,
     9     of lawful age, having been produced, sworn, and
    10     examined on the part of Plaintiff, testified as
    11     follows:
    12                                   * * * * *
    13                   (Deposition commenced at 9:36 a.m.)
    14                                  EXAMINATION
    15     QUESTIONS BY MS. STEFFAN:
    16               Q        Good morning, sir.      I have introduced
    17     myself earlier, but my name is Jessie Steffan and
    18     I'm one of the plaintiff's attorneys in the case of
    19     Ahmad versus the City of St. Louis which is the
    20     case you're being deposed for today.
    21               A        Okay.
    22               Q        If you could please give your full
    23     name for the record?
    24               A        Joshua Daniel Becherer.
    25               Q        B-e-c-h-e-r-e-r?



                              ALARIS LITIGATION SERVICES
  www.alaris.us                  Phone: 1.800.280.3376            Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 6 of 139 PageID #:
                                    2739
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 6


     1              A       Yes, ma'am.
     2              Q       You have testified in court before?
     3              A       Yes, ma'am, I have.
     4              Q       And have you been deposed before?
     5              A       Yes, ma'am.
     6              Q       When is the last time you were
     7     deposed?
     8              A       I don't know exactly.         More than a
     9     year.
    10              Q       Okay.    Then I'm going to go over just
    11     a few quick ground rules so that we share an
    12     understanding of how the deposition will go.
    13              A       Okay.
    14              Q       I'd ask you to try to respond
    15     verbally rather than shaking your head or saying
    16     "mm-hmm" or "unh-uh" so that the court reporter can
    17     take a record.
    18              A       Yes, ma'am.
    19              Q       If you don't understand a question
    20     that I'm asking, please say so.            If you go ahead
    21     and answer, I will presume that you understood what
    22     I asked.
    23              A       Okay.
    24              Q       We can take a break at any time
    25     unless there is a question hanging out in the air



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 7 of 139 PageID #:
                                    2740
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 7


     1     that needs to be answered.          In that situation, I'd
     2     ask that you answer the question and then we can go
     3     on break.
     4              A       Okay.
     5              Q       I'm going to try not to talk over you
     6     while you're responding; if you would please try
     7     not to talk over me while I'm asking questions.
     8              A       Okay.
     9              Q       Have you taken any medication or
    10     drugs that could affect your ability to testify
    11     truthfully today?
    12              A       No, ma'am.
    13              Q       And do you have any health conditions
    14     that affect your ability to remember or testify
    15     truthfully?
    16              A       No, ma'am.
    17              Q       You are a former SWAT officer for the
    18     St. Louis Metropolitan Police Department; is that
    19     correct?
    20              A       Yes.
    21              Q       Your DSM was 7667?
    22              A       Yes, ma'am.
    23              Q       Did you have a call sign?
    24              A       I did, it was 7120.
    25              Q       You started working at the police



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 8 of 139 PageID #:
                                    2741
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 8


     1     department in August of 2007; is that right?
     2              A       Yes, ma'am.
     3              Q       When did you join the SWAT?
     4              A       In 2011, in either May or June.
     5              Q       Before that you were a detective?
     6              A       Yes, ma'am.
     7              Q       That's otherwise known as
     8     intelligence?
     9              A       I was in the special operations unit.
    10     The intelligence unit is a separate unit.
    11              Q       Got it.     What did you do in the
    12     special operations unit, just very briefly?
    13              A       I was a narcotics detective.
    14              Q       You have since left the police
    15     department; is that right?
    16              A       Yes, ma'am, I have.
    17              Q       Were you terminated?
    18              A       I was not.
    19              Q       Did you quit?
    20              A       Yes.
    21              Q       When was your last day?
    22              A       February -- I think it was officially
    23     February 28th of last year.
    24              Q       2018?
    25              A       Yes.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 9 of 139 PageID #:
                                    2742
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 9


     1              Q       Why did you quit?
     2              A       Personal reasons.
     3              Q       Related to your employment or not
     4     related to your employment?
     5              A       Both.
     6              Q       What were the reasons related to your
     7     employment?
     8              A       I guess I don't understand your
     9     question.
    10              Q       There was something about your
    11     employment that prompted you to quit; is that
    12     right?
    13              A       No.     No, there wasn't actually
    14     anything negative about my employment that prompted
    15     me to quit.
    16              Q       Okay.     So you quit for reasons
    17     unrelated to the conditions of your work; is that
    18     right?
    19              A       That's correct, yes.
    20              Q       Okay.     Other than speaking with
    21     counsel for the city which I'm not going to ask you
    22     about, did you do anything to prepare for today's
    23     deposition?
    24              A       I did not.
    25              Q       Have you ever been sued?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 10 of 139 PageID #:
                                     2743
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 10


      1              A      As a policeman, yes.
      2              Q      When have you been sued as a police
      3    officer?
      4              A      I was sued as a part of the lawsuits
      5    from the original Ferguson protests.
      6              Q      Other than that occasion, have you
      7    been sued in your capacity as police officer?
      8              A      Not that I recall, no.
      9              Q      When you are talking about the
    10     lawsuits from the Ferguson protests, are you
    11     referring to the case, Devereux?
    12               A      I don't know what the actual case was
    13     in particular.       I mean, I never had to -- I just
    14     got told I was a part of that; I never did any
    15     depositions or anything at all for it ever other
    16     than being informed that I was a part of that
    17     lawsuit.      So I don't know what the actual name on
    18     it was.
    19               Q      Got you.     Do you know what the
    20     allegations were about?
    21               A      That I -- I believe the allegations
    22     were that we fired on reporters I think is what it
    23     was.    With, you know, like gas and stuff like that,
    24     not with actual firearm weapons.
    25               Q      Do you know what the result was of



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 11 of 139 PageID #:
                                     2744
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 11


      1    that lawsuit?
      2             A       I do not, no.
      3             Q       Do you know whether there was an
      4    investigation into your actions at that protest?
      5             A       I do not know if there was or not.
      6    If there was, I have never been informed of it.
      7             Q       You don't know if Internal Affairs
      8    investigated what you did at that protest?
      9             A       I do not.
    10              Q       And you don't know whether the force
    11     investigative unit investigated what you did at
    12     that protest?
    13              A       They didn't exist then, so I don't
    14     think they would have later down the road.
    15              Q       Did anyone within the police
    16     department interview you after the fact to ask you
    17     questions about what you did at that protest?
    18              A       No, ma'am.
    19              Q       Were you ever disciplined for what
    20     you did at that protest?
    21              A       No, ma'am.
    22              Q       Have you ever been disciplined for
    23     using force at a protest?
    24              A       No, ma'am.
    25              Q       Just estimated, could you estimate



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 12 of 139 PageID #:
                                     2745
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 12


      1    how many protests you worked as either a detective
      2    or as a SWAT officer during your tenure at the
      3    police department?
      4             A       You mean like as far as separate --
      5    do you mean like days spent at protests or source
      6    -- actual separate protest events themselves?
      7             Q       Yeah, it's a hard question to answer.
      8             A       A lot.     I've worked every single
      9    protest that there has been since the original
    10     Ferguson up until when I left in February, so I
    11     mean, I -- that's a lot.          At least ten.
    12              Q       Okay.    So between -- when you say
    13     "the original" protest, you're talking about after
    14     Mike Brown was killed?
    15              A       Yes, ma'am.
    16              Q       So that's 2014 to 2018?
    17              A       Yes, ma'am.
    18              Q       You worked a lot of protests?
    19              A       Every single one of them that's been
    20     in the city, yes.
    21              Q       And you were a SWAT officer that
    22     whole time?
    23              A       Yes, ma'am, I was.
    24              Q       You had to do some training to become
    25     a member of SWAT; is that right?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 13 of 139 PageID #:
                                     2746
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 13


      1             A       Yes, ma'am.
      2             Q       Did you have any training on protests
      3    or civil disobedience?
      4             A       We did -- we took part in the -- all
      5    the CDT training even though we're not members of
      6    the CDT team, but we take part in that training so
      7    that would be the only actual protest training I
      8    have had.
      9             Q       Is that training primarily about
    10     formations?
    11              A       That's correct, yes.
    12              Q       Did you do that training one time or
    13     more than one time?
    14              A       Multiple.
    15              Q       Was the training substantially
    16     similar each time or did things change about it?
    17              A       For the most part, at my level, it
    18     was all the same.
    19              Q       And when you say at your "level," you
    20     mean as a police officer?
    21              A       Correct.     You know, I -- I am aware
    22     that, you know, commanders and all that do separate
    23     training for all this but I have never been a part
    24     of that.     So just at my ground level being a
    25     policeman, it was always all the same kind of



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 14 of 139 PageID #:
                                     2747
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 14


      1    stuff.
      2             Q       And just so I'm clear, you went to
      3    the police academy; is that right?
      4             A       Yes, ma'am, I did.
      5             Q       And you started your employment with
      6    the St. Louis Metropolitan Police Department as a
      7    probationary officer, as everyone does; right?
      8             A       Yes, ma'am.
      9             Q       And then you became a police officer?
    10              A       Yes, ma'am.
    11              Q       And you stayed a police officer
    12     during your tenure?
    13              A       Correct.
    14              Q       You said that you've worked many
    15     protests, perhaps every single protest since 2014
    16     until February of 2018?
    17              A       Correct.
    18              Q       Did somebody tell you to go to those
    19     protests and work at those protests?
    20              A       Well, I mean, SWAT was always
    21     directed to work those protests, so yes, we were
    22     directed to be there.
    23              Q       And what was the mission of SWAT at
    24     protests?      What were you trying to do?
    25              A       In the beginning -- so when I say



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 15 of 139 PageID #:
                                     2748
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 15


      1    beginning, I mean during the original Ferguson
      2    after the Mike Brown event, our purpose -- we were
      3    essentially what I would call the main effort
      4    because at that time they didn't have CDT teams out
      5    there and there really was no kind of -- at least
      6    that I was aware of, there was really no precedent
      7    of how to handle those types of situations.                So the
      8    SWAT teams were out there to deploy gas and -- and
      9    do a CDT role, make arrests, disperse crowds, all
    10     of those things.
    11                      And then as it changed over the
    12     years, as they, you know -- I don't know who set
    13     forth these guidelines but as more guidelines got
    14     set forth as to how you needed to respond to
    15     protests, SWAT took a lot more of a back seat role.
    16     So the past few years we have been just on scene in
    17     case they needed either an officer rescue like if a
    18     CDT officer got pulled into the crowd or something.
    19     We were the contingency rescue team for that or if
    20     one of the commanders wanted chemical munitions to
    21     be deployed, then we were on scene to do that.
    22                      But aside from those two roles, the
    23     past few years we've just more or less stood around
    24     behind the CDT team and waited to be used for
    25     something.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 16 of 139 PageID #:
                                     2749
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 16


      1             Q       And how big is SWAT?
      2             A       When I was there it was 18 to 20
      3    officers, three sergeants, and one lieutenant.                 We
      4    were never at full staff so that's why I say 18 to
      5    20.
      6             Q       20 would be full staff?
      7             A       20 would be full staff, yes, ma'am.
      8    I'm pretty sure the number, including myself, was
      9    18 officers at the time.
    10              Q       And one of your sergeants would have
    11     been an administrative sergeant?
    12              A       That's correct.
    13              Q       I think you just used the term
    14     "chemical munitions," what does that mean?
    15              A       Chemical munitions is any type of --
    16     any type of projectile that the team uses that
    17     emits, you know, either a smoke or a gas that is
    18     uncomfortable to the skin and eyes and lungs and
    19     all that stuff.       So that's what I consider a
    20     chemical -- chemical munitions.             We're also
    21     responsible for impact munitions which are your
    22     bean bag rounds and rubber bullets and things like
    23     that.    And then, I guess, just your typical mace
    24     would also be, at least in my opinion, would be
    25     considered a chemical munition as well.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 17 of 139 PageID #:
                                     2750
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 17


      1             Q       As a member of SWAT what training did
      2    you have on the use of chemical munitions?
      3             A       The training I had was how to operate
      4    all of the launching systems which are the gas guns
      5    that fire the munitions, and then trained in the
      6    difference between the different types of munitions
      7    that are out there because there's a whole array of
      8    different types of chemical munitions and what you
      9    would actually -- the difference between what you
    10     would use them for and what types of situations.
    11     And then I was trained in, you know, the legal
    12     aspects of using them.          I would say that's probably
    13     about it.
    14              Q       I think you just said, and correct me
    15     if I'm wrong, that you received some training in
    16     the types of situations you would use different
    17     munitions in; is that right?
    18              A       Correct.     Yes, ma'am.
    19              Q       Can you describe more about what you
    20     mean by that?
    21              A       There's certain gases and chemicals
    22     that are made for like inside of structures.                 So if
    23     we were to have like a barricaded gunman or
    24     something, we would use a different type of
    25     chemical munition than what we would use at a



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 18 of 139 PageID #:
                                     2751
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 18


      1    protest, which is an open air environment and
      2    you're not trying to get that chemical munition
      3    through like a glass window or something like that.
      4    The launching systems are all the same for those
      5    munitions but there's -- I mean, I don't even know
      6    how many different types of chemical munitions
      7    there are.      There's so many you could talk about
      8    them all day.
      9             Q       Do you have a general sense of how
    10     many different types of chemical munitions the
    11     police department has?          I mean, is it a dozen or
    12     less or a dozen or more?
    13              A       I would say a dozen or more, yes.             I
    14     don't even know if the department has chemical
    15     munitions outside of the SWAT Team's chemical
    16     munitions.      I mean, I don't know if the armory or
    17     anyone else even deals with stuff like that, but
    18     for the team we had at least a dozen different
    19     types.
    20              Q       And I think you said that you got
    21     training in the different kind of launching
    22     mechanisms, the different gas guns that you would
    23     use to launch the projectiles; is that right?
    24              A       Yes, ma'am.
    25              Q       How many of those launching



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 19 of 139 PageID #:
                                     2752
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 19


      1    mechanisms did the SWAT Team have?
      2             A       There's two separate ones.
      3             Q       I think that you said that you were
      4    trained in the legal aspects of using chemical
      5    munitions; is that right?
      6             A       Yes, ma'am.
      7             Q       What do you mean by that?
      8             A       What I mean -- it's been a few years
      9    since actually took the training, but what I
    10     remember from it is, you know, there's only -- like
    11     when you're firing some of these munitions, there's
    12     certain ways they have to be fired in order to not
    13     injure people and obviously, if you fired them
    14     incorrectly and injured individuals, then you would
    15     find yourself, you know -- if you did it
    16     intentionally, then you would find yourself liable
    17     for whatever type of damages come along with that.
    18     I remember that part being a period of the
    19     instruction.
    20                      That's about all I remember from it,
    21     but I know there was a legal part of the classroom
    22     instruction.
    23              Q       Is that an instruction put on by CTS?
    24              A       Yes, it is.      Now, that's not what I
    25     attended.      I attended one that was put on by our



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 20 of 139 PageID #:
                                     2753
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 20


      1    CTS guys.      There's -- so the SWAT Team has guys --
      2    a couple guys that are -- their main duty on the
      3    team is to be the gas guys.           They will go to the
      4    actual CTS course, which is a train-the-trainer
      5    course, and then they come back to us and they
      6    train us.
      7                     So I didn't go to an actual CTS class
      8    myself; I was trained by the guys that did.
      9             Q       How many times have you deployed
    10     chemical munitions at a protest?             You, personally.
    11              A       I don't think I have ever deployed
    12     any chemical munitions at a protest.              I was always
    13     a less-than-lethal guy, which means I carried one
    14     of the orange shotguns that I'm sure you've seen in
    15     photographs, and I was responsible for deploying
    16     the impact munitions like the sock rounds and the
    17     rubber bullets.
    18              Q       What is a sock round?
    19              A       A sock round, it's called that
    20     because it looks like a little kid's sock,
    21     basically.      It's contained in what looks like a
    22     shotgun shell and, when that shotgun shell is
    23     fired, this sock filled with lead powder comes out
    24     and, you know, it hurts; it's meant to bruise you
    25     and knock you down.         But it's made of that -- like



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 21 of 139 PageID #:
                                     2754
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 21


      1    that powder contained in the sock, that way it
      2    won't actually enter your body and kill you or
      3    anything like that.
      4             Q       And sock rounds and rubber bullets
      5    are less-than-lethal weapons; is that right?
      6             A       Yes, ma'am, they are.
      7             Q       How many times have you deployed
      8    less-than-lethal weapons at a protest?
      9             A       Many.    I don't even know a number.            I
    10     mean, during -- the majority of that was during the
    11     original Ferguson and -- many, many times.                During
    12     the Stockley, none at all.           So maybe -- the
    13     original Ferguson may have been the only time I
    14     did, but there was -- it was many times then.
    15              Q       And just so I'm clear, when you say
    16     "the original Ferguson," are you talking about
    17     protests that took place inside Ferguson the city?
    18              A       Yes, ma'am.      I say original Ferguson
    19     because then a year later on the anniversary I know
    20     they protested again and we staged for all of that,
    21     but we were not a part of that, so.
    22              Q       So for example, the protest that was
    23     in South Grand after Darren Wilson was not
    24     indicted --
    25              A       Yes, ma'am.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 22 of 139 PageID #:
                                     2755
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 22


      1             Q       -- you did work at that protest, but
      2    you did not deploy any less-than-lethal --
      3             A       Not that I remember.          I may have.     I
      4    would have to refresh myself with the after-action
      5    reports which I don't have access to those anymore.
      6    I can't say for certain I did or I didn't.                I don't
      7    have any fresh memory of doing so like I do with
      8    Ferguson and all that.
      9             Q       But I think you said you do remember
    10     that you did not deploy any less-than-lethal
    11     munitions at the Stockley protest; is that right?
    12              A       That's correct.        The guidelines for
    13     deploying any type of munition had changed between
    14     Ferguson and South Grand to Stockley, and I didn't
    15     -- I didn't deploy anything during Stockley.
    16              Q       Are you saying there were two
    17     changes, or just one change, between Ferguson and
    18     South Grand?
    19              A       There was just one change it seemed
    20     like.    So during Stockley, munitions of any type
    21     could only be fired at the discretion of a
    22     commander; whereas, during, let's say, the original
    23     uprising in Ferguson itself, that was at the
    24     officer's discretion dependent upon what you saw.
    25     Because you were essentially given permission to



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 23 of 139 PageID #:
                                     2756
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 23


      1    use those munitions once you went out to work and
      2    then you used them at your discretion; whereas,
      3    now, during Stockley, everything is at the command
      4    of a commander.
      5                     You would find yourself in a lot of
      6    hot water if you were out there just firing stuff
      7    at your own discretion nowadays.
      8              Q      Do you recall how that changed and
      9    the guideline was communicated to you?
    10               A      I mean, it was -- it was told
    11     directly to us, if that's what you mean.               I don't
    12     know if they changed like actual policies or
    13     anything like that, that I am unaware of, but we
    14     were -- we were directly told by our commander, the
    15     change, you know, the entire team was.
    16               Q      In a verbal conversation?
    17               A      Yes, ma'am.
    18               Q      Who was your commander?
    19               A      Tim Sachs.
    20               Q      When did that change happen, do you
    21     recall?
    22               A      Well, it may have actually -- it may
    23     have -- I mean, I distinctly remember conversations
    24     with him saying -- saying that, but I think that --
    25     I think that probably changed even before he was



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 24 of 139 PageID #:
                                     2757
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 24


      1    the commander, when Lieutenant Steven Dodge was the
      2    commander.      I think he was the original one who
      3    spoke to us and told us, hey, here's an out; this
      4    now is how chemical munitions and impact munitions
      5    will be used.
      6                     But Tim Sachs was -- he was much more
      7    authoritative than Lieutenant Dodge.              So I
      8    distinctly remember conversations with him that we
      9    would only fire at his command.
    10              Q       Is it your understanding that that
    11     change applied to using mace as well?
    12              A       That was my understanding.
    13              Q       So just so I'm clear, your
    14     understanding was that you were also only told to
    15     fire mace at the discretion of a commander once
    16     that policy changed; is that what you're saying?
    17              A       That was my understanding of it.             I
    18     mean, if that's wrong, I don't know, but I didn't
    19     even carry mace, most of the SWAT guys didn't, that
    20     was more of a CDT thing.          So I could be wrong about
    21     that, but that was my -- basically my understanding
    22     was you don't fire a single thing in any kind of
    23     capacity without a commander's discretion.                I
    24     didn't actually read that anywhere but that was my
    25     perception of it.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 25 of 139 PageID #:
                                     2758
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 25


      1                     I'm sorry, would you mind handing me
      2    one of those glasses?         I'm sorry to interrupt you.
      3    Thank you very much.
      4             Q       When you participated in CDT
      5    training, did that include any training on when to
      6    use mace?
      7             A       Not that I recall, no.          Most of that
      8    training was all focused on formations and how to
      9    move in those formations and what the different
    10     commands were for those formations.
    11              Q       Did you do an I/LEADS report for your
    12     use of the less-lethal munitions at the original
    13     Ferguson protest?
    14              A       I did not, no.       Not that I recall.
    15              Q       Do you know whether you were supposed
    16     to or not?
    17              A       I don't think I was, no.          The only
    18     I/LEADS report that I -- that I can remember
    19     writing was when one of the nights we got shot at
    20     and some the rounds impacted the BEAR, which is the
    21     big armored car, and I wrote that report.                That's
    22     the only report I remember being written, period,
    23     about any of those things.
    24              Q       And how about SWAT after-action
    25     reports?     Did you write anything like that?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 26 of 139 PageID #:
                                     2759
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 26


      1             A       No, those were, to my knowledge,
      2    generally written by the commanders.
      3             Q       Do you recall whether you have ever
      4    been either required or invited to submit a
      5    critique -- an after-action critique following a
      6    protest or a civil disobedience event?
      7             A       No, I never have been.
      8             Q       I'm going to ask you about a few
      9    specific protests.        I'm going to go, I think, in
    10     reverse chronological order.            I think that would
    11     probably be the easiest.          I'm going to start with
    12     the Stockley protests and ask you some questions
    13     about that.
    14              A       Okay.
    15              Q       You recall the -- well, if I say
    16     September 15, 2017, can we agree that was the day
    17     that the verdict was released?
    18              A       Yes, ma'am.
    19              Q       And you worked that day?
    20              A       Yes, ma'am, I did.
    21              Q       When did you start work,
    22     approximately?
    23              A       Morning time, maybe around 8:00 or
    24     9:00.
    25              Q       Did you know that the verdict was



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 27 of 139 PageID #:
                                     2760
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 27


      1    going to come out that day?
      2             A       I did not.      We had speculated that it
      3    would have come out before that.             And I was on my
      4    way to work when it did come out.
      5             Q       You were regularly scheduled anyway?
      6             A       Yeah.    We -- between 8:00 and 9:00 is
      7    normally when we came in every day, so that was a
      8    -- just a regularly scheduled day and then by the
      9    time I got to headquarters from home, the -- you
    10     know, it was all over the news and this and that.
    11     Because I guess we had anticipated having like, you
    12     know, information that it was going to come out, so
    13     we were prepared but we didn't have that, at least
    14     not at our level.        If they had it above me, I don't
    15     know.
    16              Q       Was there an operations plan for that
    17     event?
    18              A       I'm sure there was.         There normally
    19     is.
    20              Q       Is that something that you would have
    21     seen?    Or is that a command thing?
    22              A       If -- no, that would have --
    23     everybody would have seen that.
    24              Q       How is that disseminated to everyone?
    25              A       Generally through email.          If it's not



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 28 of 139 PageID #:
                                     2761
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 28


      1    disseminated through email, then there's hard
      2    copies given to you from your chain of command.
      3             Q       Concentrating on what SWAT did, how
      4    did SWAT prepare for the protests that -- I assume
      5    you anticipated that there could be a protest; is
      6    that right?
      7             A       Yes, ma'am.
      8             Q       How did SWAT prepare for that?
      9             A       Well, for myself, I was assigned to
    10     one of the four sniper teams, so in preparation for
    11     that, I knew that I was going to be acting in a --
    12     I mean, I'm just going to continue to call it a
    13     sniper team and a sniper OP, but what we actually
    14     do is we're observing the crowd through like our
    15     spotting scopes and through binoculars and
    16     providing real-time intelligence to our command and
    17     to the intelligence division and so on and so
    18     forth.
    19                      So I knew I was going to be out
    20     serving in that capacity if there was any protest,
    21     so I had scouted out where our OPs were going to
    22     be, where we anticipated -- at that time where we
    23     anticipated the protesting to be taking place so we
    24     had preplanned observation posts already
    25     designated.      So me, personally, that was my



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 29 of 139 PageID #:
                                     2762
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 29


      1    preparation that I did.
      2             Q       Are you familiar with what a
      3    documentation team is?
      4             A       Yes, ma'am, I am.
      5             Q       Does SWAT have a documentation team?
      6             A       No.
      7             Q       That's a separate unit; is that
      8    right?
      9             A       It's a -- at a separate duty given to
    10     officers.      I don't know how they select those
    11     people to do that but those can be, you know --
    12     sometimes I've seen it be intelligence detectives;
    13     sometimes I've seen it be just normal uniformed
    14     police officers that are assigned that duty.
    15              Q       It is something that a person does in
    16     addition to their normal duties?
    17              A       Correct.     So they would -- to my
    18     understanding, they would document what SWAT was
    19     doing, but no, we did not have our own
    20     documentation team.
    21              Q       During the Stockley protests your
    22     commander was Lieutenant Sachs; is that right?
    23              A       That's correct.
    24              Q       You said that you got to work or --
    25     morning time, around 8:00 or 9:00; is that right?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 30 of 139 PageID #:
                                     2763
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 30


      1             A       Yes, ma'am.
      2             Q       What did you do first?
      3             A       When I first got to headquarters, it
      4    was on the news when I came in so we watched it
      5    because even though we had, you know, preplanned
      6    what we were going to do as far as the sniper OPs,
      7    we were told not to go anywhere yet.              So we stayed
      8    at headquarters for quite a while before we were
      9    actually deployed to those OPs, and then once we
    10     were given the go-ahead to go get set up, then me
    11     and the -- I had three other guys with me.                Then we
    12     were -- we went out and set up.
    13              Q       And when you say that you were given
    14     the go-ahead to do that, is that something that
    15     came from Lieutenant Sachs?
    16              A       It would have, yes.
    17              Q       Where did you end up setting up?
    18              A       In City Hall.       I was in the -- I
    19     don't recall which exact floor it was but I was on
    20     the -- I was facing the courthouses so that's the
    21     -- that would have been the southwest corner of
    22     that intersection right there of -- is that -- is
    23     that Tucker and Market right there?
    24              Q       Yes.
    25              A       Yeah.    So I was looking at the --



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 31 of 139 PageID #:
                                     2764
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 31


      1    both of the courthouses.
      2             Q       And what time approximately was it
      3    when you ended up setting up there?
      4             A       Roughly, probably around 11:00 or so.
      5    It was -- I got in place before any protesting --
      6    or even before any crowds, you know, formed, but it
      7    was maybe around 10:00 or 11:00.
      8             Q       How long did you stay there?
      9             A       I was there all day.          I was in this
    10     building the whole day.          I moved to a couple
    11     different locations but I was in this building all
    12     day.
    13              Q       Got very familiar with City Hall?
    14              A       Yes, that's correct.
    15              Q       When did you end the day?
    16              A       Um, I don't recall exactly when we
    17     were pulled off of -- pulled out of City Hall.                 And
    18     I'm not sure --
    19              Q       Was it still light outside?
    20              A       Um, I honestly don't remember.            I
    21     mean, we would have been told to leave here once
    22     the crowds would have left from here, and I don't
    23     -- like I -- I don't -- it's hard to remember what
    24     happened what days, you know, because there were
    25     many days that things completely went into the



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 32 of 139 PageID #:
                                     2765
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 32


      1    night and I don't know if that was that first day
      2    or not.       But whenever the crowd left this general
      3    area was when I was pulled out of that OP and then
      4    would have linked up with the rest of the team.
      5              Q       What did you do after that?
      6              A       That day, I don't recall.          I don't
      7    know if anything happened that night.
      8              Q       Did you work at a protest in the
      9    Central West End related to the Stockley protests?
    10               A       Yes.
    11               Q       In the evening?
    12               A       Was that the same day?
    13               Q       There was a --
    14               A       Okay.
    15               Q       Yeah, there was a protest in the West
    16     End --
    17               A       Okay.   So then, yes.        So then I went
    18     to that.      I just wasn't sure if that was that same
    19     day or not.
    20               Q       Okay.
    21               A       So we -- do you want me to elaborate
    22     on that?      Or --
    23               Q       I'll just ask.      What -- what did you
    24     do first when you went to the West End?
    25               A       When we first went over there, we



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 33 of 139 PageID #:
                                     2766
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 33


      1    were -- all SWAT was staged inside of Forest Park
      2    and then our commander went up to the scene when
      3    all the stuff was happening with the mayor's house.
      4    We were told to stay put for right now.               He was
      5    going to go up and assess the scene and see if we
      6    were needed because at that time -- like special
      7    OPs was the original people that had responded to
      8    that.
      9                     So eventually our commander called
    10     for us and we went up there.            By the time we got up
    11     there, they had everybody pushed on the other side
    12     of Kingshighway into a cul-de-sac.              So there was a
    13     CDT line there, and we were there for quite a
    14     while.
    15              Q       What were you doing there?
    16              A       Originally, when we got there, we
    17     were just -- we were just told to stay put there.
    18     They brought the BEAR out to Kingshighway and I
    19     don't know if that's Waterman or whatever street
    20     that is; whatever street the mayor lives on.                 But
    21     we were at the Kingshighway end of it and we were
    22     just set up there for, you know, quite a while.
    23                      You know, I know CDT was, you know,
    24     telling all those guys to disperse and at some
    25     point a couple officers got hit with bricks, and I



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 34 of 139 PageID #:
                                     2767
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 34


      1    guess, I mean, I don't know who made the decision,
      2    but after that happened, then they made the
      3    decision that we were going to try and clear
      4    everyone out of that cul-de-sac.
      5                     So then, that was when the -- they
      6    had the CDT team march all the way down to Euclid
      7    and we -- so we followed behind the CDT team as
      8    they marched down that cul-de-sac.
      9             Q       Were you, personally, on foot or in
    10     the BEAR?
    11              A       I was on foot.
    12              Q       And was the BEAR with you?
    13              A       I don't know -- I don't know if the
    14     BEAR went -- the BEAR was there at Kingshighway; I
    15     don't know if the BEAR went down that cul-de-sac or
    16     not because I don't know if they could even get in.
    17              Q       And just so I am clear, are we
    18     talking the cul-de-sac on the west side of
    19     Kingshighway or the east side?
    20              A       East side of Kingshighway.           It may
    21     not even be a cul-de-sac, but I don't think it went
    22     all the way through.         Like once we got up to
    23     Euclid, there's like a really ornate stone wall and
    24     gate there, so like traffic couldn't turn into
    25     there from Euclid.        So I think it was a cul-de-sac;



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 35 of 139 PageID #:
                                     2768
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 35


      1    it may just be a blocked off road there.               I don't
      2    know.
      3             Q       Is this south of Maryland?
      4             A       I'm not exactly positive where
      5    Maryland is, so.
      6             Q       I don't know how familiar you are
      7    with the neighborhood.
      8             A       I never actually rode that
      9    neighborhood a lot because that's really not a high
    10     crime neighborhood so I'm not super familiar with
    11     it.
    12              Q       The cul-de-sac or the street that
    13     doesn't go through, is that a residential street or
    14     a business street?
    15              A       It was a residential street.
    16              Q       After you were sort of following the
    17     CDT officers on foot as they were clearing people
    18     out of that street, what did you do next?
    19              A       We pushed all the way down to Euclid
    20     and stayed there for a while.            And then, I guess
    21     crowds formed at either end because they -- they
    22     told us to -- I guess that's going north on Euclid.
    23     They told us to push up north toward Euclid to
    24     disperse crowds up there and as we were, you know
    25     -- at that point there was not really -- it wasn't



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 36 of 139 PageID #:
                                     2769
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 36


      1    really a march like, of a CDT line; it was kind of
      2    a gaggle of officers at that point.
      3                     We went north up Euclid and, you
      4    know, after a few blocks that crowd dispersed, so
      5    we just held there for -- it seemed like a while.
      6    I don't know how long it actually was; maybe 20, 30
      7    minutes just to make sure it stayed dispersed.                 And
      8    then we went south down Euclid and did the same
      9    thing going south down Euclid to Lindell, and then
    10     we held at Lindell for quite a while.
    11              Q       You just said, I think, that it was
    12     "a gaggle of officers."          Was there a line struck
    13     across the street?
    14              A       I mean, I think there was but it was
    15     just a -- normal officers.           Like at that point --
    16     because, like, traditionally, those lines are like
    17     the CDT officers with shields and helmets and all
    18     that stuff.      I don't recall them being out on -- I
    19     could be wrong, but I don't recall them being out
    20     on Euclid.      I think it was just kind of a
    21     hodgepodge of just officers that were there.
    22                      Because at that point you had so many
    23     units that had responded there because of the mayor
    24     saying, you know -- special OPs was there, SWAT was
    25     there, district cars were there; there was every



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 37 of 139 PageID #:
                                     2770
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 37


      1    manner of people there at that point, so.
      2             Q       Do you know who the incident
      3    commander was at that point?
      4             A       I don't, no.       I mean I would -- any
      5    name I would say would just be an assumption.                 I
      6    don't actually know.
      7             Q       Were you with other members of SWAT?
      8             A       Yes, ma'am, I was.
      9             Q       And you, personally, you were kind of
    10     behind the line of normal officers; is that right?
    11              A       That was when we proceeded down that
    12     cul-de-sac and then once we got onto Euclid, the
    13     line was basically us, you know, just the gaggle of
    14     officers was -- the combination of officers was --
    15     we basically formed a line and just kind of walked
    16     down Euclid in both directions just in a -- abreast
    17     of each other, basically.
    18              Q       And what was your goal in, you know,
    19     pushing down Euclid?
    20              A       We were told to just -- to go down
    21     Euclid to disperse the crowd and as we went down
    22     Euclid the crowd was dispersing.             Like I said, it
    23     got to a point where they were so far ahead of us
    24     and you could tell they were breaking up so we were
    25     told to hold right there and stay in place.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 38 of 139 PageID #:
                                     2771
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 38


      1                      We waited there for, maybe, 30
      2    minutes and then they told us to go south on
      3    Euclid.       And we did the same thing going south
      4    until we got to Lindell and then we held there for
      5    quite a while.
      6              Q       Who told you to do that?
      7              A       I don't remember offhand.          I would --
      8    probably, Lieutenant Sachs.
      9              Q       Were you told to do that by radio?
    10               A       We would have been, yes.         We all wore
    11     headsets that ran into our radios and that's where
    12     all the direction comes from.            So -- now, there's
    13     so many people talking all on this channel, so I
    14     don't -- I can't say for certain it was Tim Sachs,
    15     but I mean --
    16               Q       Yeah.
    17               A       -- there's a good chance it was.
    18               Q       Do you recall if you were on the
    19     TAC-B channel?
    20               A       I don't remember what channel it was.
    21     I wouldn't be surprised if it was because all those
    22     protests are on a recorded channel, and I know
    23     TAC-B is recorded, so it probably -- it probably
    24     was.
    25               Q       Would there have been multiple



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 39 of 139 PageID #:
                                     2772
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 39


      1    channels in use at the same time or is everybody
      2    who is responding to an incident using the same
      3    channel?
      4             A       I'm sure there probably was multiple
      5    channels in use.        Now, we -- as far as SWAT, we
      6    always stayed on the same one which was the same
      7    channel that CDT was on.          I mean, I'm sure probably
      8    all the different units use different channels and
      9    there's probably a primary one, but we were on the
    10     primary one.
    11              Q       I think you said you were told to
    12     push down Euclid in order to disperse the crowd; is
    13     that right?
    14              A       That's correct.
    15              Q       Do you know why?        Why was the crowd
    16     supposed to disperse?
    17              A       I mean, at that point they were
    18     breaking some storefronts, I think.              And I -- I can
    19     just only assume that the -- whoever gave us that
    20     -- made that call for us to push down there
    21     probably thought they were going to vandalize
    22     stuff.
    23              Q       Did you see anybody breaking a
    24     storefront?
    25              A       I didn't actually see anyone breaking



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 40 of 139 PageID #:
                                     2773
                          JOSHUA BECHERER 2/28/2019
                                                                            Page 40


      1    a storefront.       I remember seeing broken glass and
      2    stuff like that, but I didn't actually see them
      3    doing it, no.
      4             Q       Do you remember where you saw broken
      5    glass?
      6             A       I thought it was off of Euclid.             I
      7    thought it was on Euclid, yeah.             I mean, again,
      8    I've worked so many dang protests that it could be
      9    -- the lines could be getting blurred, but I
    10     thought there was broken windows off of Euclid at
    11     one point as we were going down it.
    12              Q       Do you remember whether there were a
    13     lot of broken windows, or just one?
    14              A       I don't remember how many.
    15              Q       Tell me if I've got this wrong, but I
    16     think to summarize what you said, you and the line
    17     of officers pushed north on Euclid, stayed --
    18     stayed put for 20 to 30 minutes, and then were told
    19     to do the same thing and push south on Euclid and
    20     then you held at Lindell?
    21              A       That's correct.
    22              Q       What did you do after that?
    23              A       So we got down to Lindell and we held
    24     there for quite a while.          We were there for so long
    25     because there was some guy that kept coming around



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 41 of 139 PageID #:
                                     2774
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 41


      1    the corner throwing bricks and like canned
      2    vegetables and all kinds of things at us.                And at
      3    that point Colonel Layshop (phonetic) wanted us to
      4    send officers out and go try and arrest that guy
      5    which we did not think that was a very smart
      6    decision; that wasn't very tactically safe because
      7    at that point they thought some of the officers had
      8    gotten shot at from like an alleyway.              I was not
      9    one of those officers, but I remember hearing that
    10     some guys got shot at over here.
    11                      There was no structure to the way we
    12     were when we were down there at Lindell, so me and
    13     a couple other guys pushed up to Lindell and we
    14     looked down towards the Chase and we made our own
    15     decision that we were not going to go chase after
    16     that guy and try and arrest him because that was
    17     not very tactically safe at that point.               So we
    18     essentially disregarded that and came back to where
    19     the rest of the guys were at.            I mean, they were
    20     only maybe 50 feet behind us, but we weren't trying
    21     to go chasing after anybody.            That wasn't a safe
    22     thing to be doing, so we just stayed there for a
    23     while.
    24                      And nothing was really going on.             You
    25     know, it always seems like it takes a long time for



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 42 of 139 PageID #:
                                     2775
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 42


      1    people to make decisions as to what we're going to
      2    do next, so that's why we were just kind of
      3    standing around.        And then we got told to go back
      4    to where we were stationed in Forest Park.
      5             Q       When you were holding at Lindell, was
      6    the BEAR with you at that point?
      7             A       It was on Euclid, yes.          It wasn't
      8    right up at the intersection, it was further back
      9    down but it was on Euclid.           That was how I got back
    10     to Forest Park was by riding on the BEAR.
    11              Q       You did not deploy any
    12     less-than-lethal munitions or chemical munitions in
    13     the West End that night; is that right?
    14              A       That's correct.
    15              Q       Did you see any other officers do so?
    16              A       No, I did not.       That night I only had
    17     my actual rifle because I had come off the sniper
    18     OP and I didn't have any other equipment with me
    19     other than my rifle.         So I was more or less just a
    20     body walking in the line going up and down.
    21              Q       And you didn't see any officers
    22     deploy mace; is that right?
    23              A       Not that I saw, no.         Now, like when
    24     CDT was clashing with those people, they were like
    25     right up on them, but we weren't a part of that.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 43 of 139 PageID #:
                                     2776
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 43


      1    And then when we were the ones that were actually
      2    walking that line, there was a great distance
      3    between us and any of those individuals, so I mean,
      4    you wouldn't have even been able to mace them if
      5    you wanted to.
      6             Q       After you went back to Forest Park,
      7    what happened?       Did you stay there a long time?
      8             A       I think we got released from there.
      9             Q       Did you have some kind of debriefing
    10     or review of what had happened that day?
    11              A       Not that I recall, no.
    12              Q       Did you work the next day?
    13              A       Yes, ma'am.
    14              Q       Were you in, at the Loop that evening
    15     for a protest?
    16              A       We did go to the Loop.          I don't know
    17     if that was that next day or not.              It wasn't during
    18     the day, it was at night when I was in the Loop.
    19              Q       Let me go back to -- start from the
    20     beginning of Saturday, September 16.              Did you come
    21     in to work that morning?
    22              A       Yes, ma'am.
    23              Q       And were there protests or civil
    24     disobedience events going on?
    25              A       As far as I remember, yes.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 44 of 139 PageID #:
                                     2777
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 44


      1             Q       Where did you go?
      2             A       That day, I don't specifically
      3    remember where we went.          I would have gone to one
      4    of the sniper OPs to overwatch the crowd.                I mean,
      5    if you're able to tell me where any of those crowds
      6    were, I can probably remember and tell you where I
      7    was at, but I just don't.           Like I said, I haven't
      8    been able to read any after-actions reports or
      9    anything to refresh myself, so I don't specifically
    10     remember what was going on that next day.
    11              Q       And you said at some point you did
    12     respond to the Loop, but that was in the evening?
    13              A       That was in the evening, yes.
    14              Q       Okay.    Do you remember why you were
    15     told to go there?
    16              A       We were told that they were going up
    17     and down Delmar there, you know, breaking windows
    18     and all that stuff.         So we were sent over there --
    19     so we went over there and then there was -- so CDT
    20     -- I'm pretty sure there was a CDT line that was
    21     going down -- going back -- so the way we went in,
    22     we were all the way at the far end of the Loop,
    23     like towards University City and then when we --
    24     when they marched down, I was riding in the
    25     passenger seat of the van that we have as it went



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 45 of 139 PageID #:
                                     2778
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 45


      1    down Delmar going back towards the city.
      2                     And then we pushed that crowd all the
      3    way down to the Moonrise Hotel and then we stayed
      4    in place there at the Moonrise Hotel forming a line
      5    for a long time and, you know, the people weren't
      6    really doing much; they were just kind of standing
      7    in the street, hollering at us, but that was really
      8    about it.      And then they eventually all just
      9    dispersed and then we left as well.
    10              Q         Did you see any officers deploy
    11     chemical munitions at that location?
    12              A       Not that I recall, no.
    13              Q       And I assume you also worked the next
    14     day, Sunday, September 17?
    15              A       Yes, ma'am.
    16              Q       Did you also start work in the
    17     morning?
    18              A       Yes, ma'am.
    19              Q       Do you -- I know that you may not
    20     remember the days, what happened each day and where
    21     you went each day.        Do you recall where you went
    22     first?
    23              A       That -- that day I do because that
    24     was kind of like the biggest day, so I remember
    25     that and that was really our last day of



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 46 of 139 PageID #:
                                     2779
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 46


      1    involvement.       I started that day, I had to go in
      2    early because, you know, whoever -- to my knowledge
      3    there is some type of protest organizer who usually
      4    tells the police department where they're going to
      5    be that day, at least that's the way it's supposed
      6    to work.     And we had been told they were going to
      7    protest at police headquarters that day.
      8                     So me and a couple other guys on the
      9    sniper teams had to come in early and get put in
    10     our OP because we had -- there was no way to get
    11     into our OP through the building; we had to be put
    12     up there by the fire department in one of their
    13     bucket trucks.       So we came in before the protest
    14     started and got put in place by the fire
    15     department, and then I spent that whole day there
    16     until the crowd had moved on from headquarters.
    17     And then we got taken down by the fire department.
    18                      And then we got told -- then once the
    19     crowd re-formed as evening kind of set in, they
    20     told us to get back in place.            But we couldn't get
    21     back up on that building because, like I said, we
    22     had to be put in place by the fire department and
    23     the fire department couldn't get through the crowd.
    24     So we went to a building across the street from
    25     that building and that was all at 18th and Olive.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 47 of 139 PageID #:
                                     2780
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 47


      1             Q       When you use the term "OP," you mean
      2    overwatch position?
      3             A       Yeah, overwatch position or
      4    observation position.
      5             Q       Okay.    And in that -- from your OP
      6    you were relaying information about the crowd to --
      7             A       Correct.
      8             Q       -- intelligence command?
      9             A       I was relaying it to Sergeant Mike
    10     Sego (phonetic), who, he was -- he was not one of
    11     our snipers but he was -- during -- during that
    12     protest, he was assigned to, basically, be the
    13     point of contact for all the sniper OPs.               So all
    14     the different OPs -- because there's multiple OPs
    15     overwatching this whole area, they would all send
    16     their information to him and then he would then
    17     pass that on to Lieutenant Sachs who would then,
    18     you know, he would pass it on to -- I'm not sure
    19     who he passes that on to, but essentially, it goes
    20     up the chain of command from there.
    21              Q       And how do you relay that
    22     information?       Is that also by radio?
    23              A       Yes, ma'am.
    24              Q       Do you know if a recorded channel is
    25     used for that?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 48 of 139 PageID #:
                                     2781
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 48


      1             A        Yes, it is.
      2             Q        Do you use the same channel that the
      3    rest of SWAT and CDT are using in a situation like
      4    that?
      5             A        In a situation like that, we were not
      6    on the -- now, we would monitor the CDT channel on
      7    a different radio, but since we needed to be able
      8    to pass information quickly and not wait for the
      9    air to be free, that was passed on another channel.
    10     I think that was passed on MR/K-9, but I could be
    11     wrong.       It was a record channel either way.             Like
    12     the SWAT was very adamant about whatever channels
    13     we used had to be recorded, so.
    14              Q        The first time you were at that OP,
    15     how long were you there?
    16              A        I was there for many hours.          Six
    17     hours, probably, at the first OP.
    18              Q        And how about the second one?
    19              A        The second one, maybe four hours.             We
    20     went in there when it was still daylight and we
    21     stayed all the way through until nightfall came.
    22     And then the protest moved from the front of police
    23     headquarters and that was when they proceeded like
    24     down Market towards Washington Avenue and all that.
    25     And then once they were out of our field of view



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 49 of 139 PageID #:
                                     2782
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 49


      1    which was -- right around the library I'd say was
      2    where they were out of our field of view from that
      3    OP.     Then we broke that OP down and -- like our
      4    cars -- the building we were in at that point,
      5    there was a parking garage underneath it and we
      6    were parked there, so we broke down all our
      7    equipment and went and met up with the team.
      8              Q      I think that you said that what
      9    motivated you or your commander to put you to that
    10     second OP was that the crowd had re-formed?
    11               A      That's correct.
    12               Q      Do you know why the crowd re-formed?
    13               A      I do not, no.
    14               Q      Were they in the same place as --
    15               A      Yeah, they went back to the front of
    16     police headquarters.         There was people in front of
    17     police headquarters the whole time but it was just
    18     a very few.      It was a very small number when we
    19     left that original OP and that was why we -- that
    20     was why we left; there was nothing really going on
    21     here anymore and like we had no overhead cover at
    22     that OP and we were absolutely cooked, so that was
    23     why we finally pulled off.
    24               Q      Do you recall seeing a police vehicle
    25     back up into the crowd there?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 50 of 139 PageID #:
                                     2783
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 50


      1              A       I don't remember a police vehicle.             I
      2    remember a -- I think it was a tan sedan being in
      3    the crowd.       And that was at the western edge of the
      4    crowd which would have been at 20th and Olive.
      5              Q       Do you know if it was driven by a
      6    police officer?
      7              A       I do not.     It -- I remember seeing it
      8    stopped in the crowd and basically a combination of
      9    police officers and protestors engaging that
    10     vehicle.       So I think it was just a -- I mean, I --
    11     I don't know what -- it wasn't a police vehicle,
    12     but I can't also say that it was a protestor
    13     either.       For all I know it could have just been
    14     somebody who got lost and didn't know they were
    15     driving right into a protest.            And I don't know
    16     what they ended up doing with that vehicle or any
    17     of its occupants, but it was essentially being
    18     engaged by the police and the protestors at the
    19     same time.
    20               Q       Was that before or after the crowd
    21     had re-formed?
    22               A       That was before.       That was earlier in
    23     the day.
    24               Q       The presence of the vehicle, is that
    25     the kind of information that you would relay to



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 51 of 139 PageID #:
                                     2784
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 51


      1    Sergeant Sego?       Or --
      2             A       I did.      I would have relayed it, yes,
      3    but I mean, it was already being dealt with.                 Like
      4    the bulk of the information we passed was stuff
      5    that nobody else could see but us.              So we would --
      6    when we're scanning these crowds, we're trying to
      7    identify anyone who we could tell was armed which
      8    there's a lot of people who open carry in these
      9    crowds, so we would report that up, giving a
    10     description of the person and what type of weapon
    11     we saw them carrying.
    12                      We would try to identify, you know,
    13     anyone that we -- that seemed like they were almost
    14     a ringleader, I'll say, you know, kind of -- any of
    15     the protestors who might seem to be giving
    16     direction to other protestors, we would pass that
    17     information up and identify those people.                And then
    18     we would also keep track of all the undercovers
    19     that were in the crowd and, you know -- because
    20     those guys are just kind of out there flapping on
    21     their own when they're in those crowds, so we would
    22     do the best we could to keep an eye on them.
    23              Q       Were any of the people that you
    24     identified as ringleaders, like personally known to
    25     you already as a person who observes lots of



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 52 of 139 PageID #:
                                     2785
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 52


      1    protests?
      2              A      The only person that I remember
      3    seeing at these protests who I had seen before --
      4    and I don't know what his name is, but there is an
      5    individual who would always -- he would always
      6    bring a rifle to the protests and, you know, he's
      7    well within his rights to do that.              But he was at
      8    that protest with a rifle and I distinctly remember
      9    him being there because we had seen him on numerous
    10     occasions at different protests, but I don't know
    11     what his name is.
    12               Q      Other than that individual, there was
    13     no one who was personally known to you?
    14               A      No.
    15               Q      Except, I assume, the undercover
    16     officers?
    17               A      Yeah, I certainly, obviously, knew
    18     who they were, so.
    19               Q      Do you -- when you are relaying
    20     information about what a crowd is doing or what
    21     individuals in the crowd are doing, do you -- do
    22     you relay the kind of conduct that they're engaged
    23     in?     Does that make sense?
    24               A      If it's something of importance, yes.
    25               Q      Okay.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 53 of 139 PageID #:
                                     2786
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 53


      1              A       So, you know, obviously, if we
      2    identified an armed individual, I would call up and
      3    say, you know, hey, in the western edge of the
      4    crowd I have an individual that has a pistol on his
      5    hip, and then I would go into a further description
      6    of him.       That way, you know, the undercovers could
      7    try to identify him and then the other snipers and
      8    the other observation posts could try to find him.
      9    That way we could all jointly try to keep an eye on
    10     that individual.
    11                       But you end up identifying so many
    12     individuals, it's impossible to keep up with all of
    13     them as the day goes on because these crowds are so
    14     large, they get lost in the crowd easily.
    15               Q       Mm-hmm.    Other than being armed or
    16     open carrying a weapon, are there other types of
    17     important conduct that you relay?
    18               A       If we could identify anybody that had
    19     any -- anything that looked like water bottles
    20     filled with like milk or any of the things like
    21     that, then we would pass that up and identify those
    22     people.       I mean, really -- that's really about it.
    23     Anybody who was carrying like strange items that we
    24     didn't even really know what they were, like
    25     there's this thing called a sleeping dragon, which



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 54 of 139 PageID #:
                                     2787
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 54


      1    I don't even really know what it is.              It's some
      2    type of pipe they put their arms in, I think, and
      3    like lock themselves to it.
      4                     So if we saw people carrying strange
      5    items like that, we would pass that up.
      6             Q       What is the significance of a water
      7    bottle filled with milk?
      8             A       Generally that was -- so, like if you
      9    get maced or gassed, you know, the milk is like a
    10     -- I guess it soothes the affects of the chemical
    11     munitions.      So that was something they wanted
    12     passed up because they basically wanted to know,
    13     like how -- it's essentially for them; they're
    14     gauging how prepared the crowd is for any type of
    15     response the police may give.            That's my opinion of
    16     why we were told to pass that stuff up.
    17              Q       I think you said after you left,
    18     after you had broken down that second OP you
    19     rejoined the rest of SWAT; is that right?
    20              A       That's correct.
    21              Q       Where did you go then?
    22              A       I'm not sure of the actual numbers of
    23     the intersection but we were right there in front
    24     of the library was where the team was at and that
    25     was where we went and met up with them.               I was in



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 55 of 139 PageID #:
                                     2788
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 55


      1    my personal Tahoe -- like my police Tahoe that
      2    night as well as the other two snipers.               So we all
      3    went and linked up with the BEAR and the van there.
      4             Q       And where were the protestors at that
      5    point?
      6             A       There was people that they were -- I
      7    assume they were arresting them -- that they
      8    already had in custody there at the library and
      9    then at that point everyone else was -- they had
    10     already moved on from that and they were going down
    11     Washington Avenue, and CDT was over there dealing
    12     with that, but we were -- we were told to stage
    13     there at the library.
    14              Q       Do you have a sense of what time it
    15     was at that point?
    16              A       I mean, exactly, no.          Maybe 8:00 or
    17     9:00.    It was completely dark at that point so it
    18     was later in the evening but I don't know exactly
    19     what time.
    20              Q       You said there were some people who
    21     were in custody near the library?
    22              A       Yes, ma'am.
    23              Q       Who was arresting them?          Was that
    24     SWAT or --
    25              A       No, that was CDT.        Like CDT had



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 56 of 139 PageID #:
                                     2789
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 56


      1    followed that crowd down Olive until they were out
      2    of our view, so yeah, that was all CDT officers.
      3    When I got there, SWAT was all sitting in the van
      4    and in the BEAR, just sitting there.              We don't
      5    actually take part in any of these arrests or
      6    anything like that.
      7             Q       Do you know what caused the people to
      8    be arrested?
      9             A       I don't.
    10              Q       How long did you remain there
    11     waiting?
    12              A       Quite a while.       We were there -- so
    13     we got there, stayed there; CDT was dealing with
    14     people on Washington Avenue.            It was quite a while,
    15     and --
    16              Q       Let me ask you, how do you know that
    17     CDT was dealing with people on Washington Avenue?
    18              A       I mean, I think -- I didn't actually
    19     see them doing that but I thought -- CDT was not
    20     with us.     They were -- and I remember hearing on
    21     the radio that people were going down Washington
    22     Avenue breaking potted plants and things like that,
    23     so I'm assuming CDT was down there dealing with
    24     them because there was only a small contingent of
    25     CDT officers where we were at.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 57 of 139 PageID #:
                                     2790
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 57


      1                     And they weren't -- they were dealing
      2    with the guys that they were arresting.               They
      3    weren't like forming a line or protecting anything
      4    like that.      They were just dealing with those
      5    arrested individuals.
      6             Q       So you stayed at that location for
      7    quite a while?
      8             A       Yes.
      9             Q       What did you do when you left there?
    10              A       From there we were told -- from there
    11     we were released for the night.             So we were told we
    12     could go.      And like I said, I had my personal Tahoe
    13     at that point, so myself and another officer left
    14     and were going to where his car was at so we could
    15     go home.
    16                      And once we pulled into there to drop
    17     him off, it came over the radio that we all had to
    18     go back because now there was some kind of crowd
    19     forming at the intersection there at Tucker and --
    20     is that Tucker and Washington?            There was a crowd
    21     forming there so we were all told we had to go
    22     back.    So all right.       Well, I guess we'll go back.
    23                      So we turn around and we go back and
    24     we parked on -- at this point, when we got there,
    25     like there was tons and tons of vehicles and that



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 58 of 139 PageID #:
                                     2791
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 58


      1    intersection was just completely crowded.                CDT was
      2    already there, in place doing their thing, so we
      3    had to park quite a bit back.            I mean, I was parked
      4    right about the intersection of Olive and -- Olive
      5    and Tucker and I had to walk down there with the
      6    other SWAT officers.
      7                     And they -- at one time they finally
      8    got the van up there because, like I said, we were,
      9    you know, that -- the van is what's tasked with
    10     officer rescue, if they have to rescue somebody.
    11     So they eventually got the van up there.               I don't
    12     remember if the BEAR came up there or not.
    13                      And like I said, CDT was already
    14     dealing with the mass arrest situation that was
    15     going on there when we got back up there because
    16     they had never -- I don't know if they had been
    17     released or not but it takes a lot for CDT to get
    18     out of the area because they have to get picked up
    19     by these Bi-State buses and everything.               We left so
    20     quickly because we had our own personal vehicles
    21     and were just able to burn out, so.
    22               Q      When you parked at Olive and Tucker
    23     and you walked with other officers to Tucker and
    24     Washington, was there traffic going down that
    25     street?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 59 of 139 PageID #:
                                     2792
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 59


      1             A       I don't think so, no.          It was mostly
      2    all -- where I parked was pretty much all police
      3    cars, you know, from every different unit that was
      4    there.
      5             Q       And I think you said that by the time
      6    you got to the Tucker and Washington intersection,
      7    CDT was already controlling the mass arrests; is
      8    that right?
      9             A       That's correct.
    10              Q       What did you do at that point?
    11              A       Just stood there, you know.
    12              Q       Do you remember exactly where you
    13     stood, what part of the intersection?
    14              A       I don't.     I mean, I think we were
    15     right in the middle of the intersection because we
    16     walked up and, you know -- I'm not proud to say it,
    17     but at that point I didn't have the best attitude
    18     about what we were doing because I just -- I mean,
    19     I wanted to go home and --
    20              Q       You had been released and called
    21     back.
    22              A       Yeah.    So me and the other officer
    23     that I was with just stood there and watched and
    24     essentially waited to be released again.               I know
    25     that sounds lazy but that's what we did, so.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 60 of 139 PageID #:
                                     2793
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 60


      1              Q      Were you wearing personal protective
      2    equipment?
      3              A      I would have had my SWAT equipment
      4    on, yes.
      5              Q      And that's a black tactical --
      6              A      Yes, ma'am.
      7              Q      -- gear?
      8              A      Yes.    Black -- blue uniform -- all
      9    navy blue uniform, a black vest, and a black
    10     helmet.
    11               Q      You were wearing your helmet at that
    12     point?
    13               A      Yes.
    14               Q      Could you observe the arrests that
    15     were taking place?
    16               A      Yeah.
    17               Q      Did you see any officers use chemical
    18     munitions?
    19               A      Not that I recall, no.
    20               Q      When you arrived at the intersection,
    21     was there still a sort of gaggle of civilians all
    22     in one place, or had some people's arrests been
    23     effectuated?
    24               A      I don't know if people's arrests had
    25     already been -- when we got there, it was already



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 61 of 139 PageID #:
                                     2794
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 61


      1    going on.      The parts I specifically remember is I
      2    know there was a crowd that had pushed north up
      3    towards like that gas station.            And I know there
      4    was a line of officers that was like on that far
      5    side of that intersection.           You know, they weren't
      6    like pursuing those guys, but they were just
      7    holding there.       And then there was a group of
      8    people that were all seated on the ground with
      9    their arms interlocked and officers were basically
    10     separating those people and putting them in flex
    11     cuffs and all that stuff.
    12                      So that's the specifics of what I
    13     remember from being there.
    14              Q       So if I understand what you're saying
    15     correctly, there were sort of two groups of
    16     civilians, one that was pushing north and another
    17     that was seated on the ground?
    18              A       By the time I got there, that's
    19     correct.     That's what I remember.           If there was
    20     people going the other ways, I don't remember
    21     seeing them.
    22              Q       The people who were pushing north,
    23     were they in custody or under control?
    24              A       No, they were not right up on CDT.
    25     Like they -- they were a good distance.               They were



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 62 of 139 PageID #:
                                     2795
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 62


      1    about a block's distance away from CDT and I think,
      2    you know, I can't speak for those people, but I
      3    think they were probably just waiting to see if CDT
      4    was going to pursue them, which they didn't.                  And
      5    then after a short period of time those people just
      6    left.
      7             Q       Were those people -- if I use the
      8    term "kettle," do you know what I'm talking about?
      9             A       Yeah, I know it just from the news
    10     and everything.       I didn't know what it was prior to
    11     that, but yes, I know what you're talking about.
    12              Q       Were those people inside the kettle
    13     or outside of it?
    14              A       They were outside of it.          When we
    15     arrived, the only people that were inside of it
    16     were those people that were sitting on the ground.
    17              Q       So the people who were outside the
    18     kettle, they were on the south side of that
    19     intersection trying to push north into the
    20     intersection; is that what you're saying?                Or
    21     they're on the north side?
    22              A       Say that again?
    23              Q       You came up from the south; is that
    24     right?
    25              A       That's correct.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 63 of 139 PageID #:
                                     2796
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 63


      1             Q       The civilians that you saw that were
      2    outside the kettle, were they on the same side of
      3    the intersection as you or --
      4             A       No, they were on the far side.            Like
      5    when we came up from the south, we were able to
      6    just walk right in; like there was nobody on the
      7    south side.
      8             Q       Is that because the line that had
      9    been on the south side was doing the arrests?
    10              A       I believe so, yeah.         I don't know
    11     specifically what line that was doing the arrests
    12     but there wasn't -- as far as I remember, by the
    13     time I got there, there wasn't even a line on the
    14     south side.      As far as I remember, we were able to
    15     walk right up.
    16              Q       I think earlier you said that the
    17     group of people who was sitting on the ground had
    18     their arms interlocked?
    19              A       That's correct.
    20              Q       Is that with one another?
    21              A       Yes.
    22              Q       And you saw officers separating them
    23     and then flex-cuffing them?
    24              A       Mm-hmm.     Correct.
    25              Q       Did you see any officer use any force



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 64 of 139 PageID #:
                                     2797
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 64


      1    that you thought was inappropriate?
      2              A      No.
      3              Q      How many people would you estimate
      4    was in that group?
      5              A      Quite a few.       I mean -- I mean, it --
      6    I'm just taking a shot in the dark, but maybe 30 to
      7    50?     It was a big group of people sitting on the
      8    ground.
      9              Q      You had been released and then told
    10     to go back; is that right?
    11               A      That's correct.
    12               Q      Were you told why you needed to go
    13     back?
    14               A      I don't know if we were actually told
    15     or if we just made the assumption.
    16               Q      What assumption did you make?
    17               A      I just assumed that they -- the crowd
    18     had re-formed and, you know, just there -- I mean,
    19     there was numerous times we'd leave locations and
    20     have to go back because a crowd had re-formed, so
    21     this was the only time we had actually been sent
    22     home and told to come back.           But I -- I mean, I
    23     assumed that the crowd had come back.
    24               Q      What was your -- I understand that
    25     you were sort of standing there waiting to get



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 65 of 139 PageID #:
                                     2798
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 65


      1    released again.          What were you supposed to be
      2    doing?        Is that what you were supposed to be doing?
      3              A        I was given no direction whatsoever
      4    other than to go back up there.             The only people I
      5    recall being given any kind of direction was --
      6    like I said, the van was told to push back up there
      7    in case they had to do an officer rescue but other
      8    than that, we were given no direction at all.
      9              Q        How many officers were there,
    10     approximately, at that intersection when you
    11     arrived?
    12               A        A whole lot.     I couldn't even tell
    13     you.     There was policemen everywhere.
    14               Q        Did you feel like it was necessary
    15     for you to be there?
    16               A        No.
    17               Q        How long did you stay?
    18               A        Not that long.     Maybe 15 minutes.
    19               Q        You didn't have any role in carrying
    20     out any of the arrests; is that correct?
    21               A        No.
    22               Q        Or transporting anyone?
    23               A        No.
    24               Q        Okay.   Did you see the arrestees get
    25     placed in prisoner vans?



                              ALARIS LITIGATION SERVICES
   www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 66 of 139 PageID #:
                                     2799
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 66


      1             A       I don't recall if I did that night.
      2    I mean, in the past I've seen numerous arrestees be
      3    placed in the sheriff's vans and the cruiser vans,
      4    but I don't know if I did that night or not.
      5             Q       Do you recall whether you saw
      6    arrestees get photographed?
      7             A       I don't recall.        Like I said, same
      8    answer, you know, I've seen it happen.               I don't
      9    know if it was that night or other nights.
    10              Q       Mm-hmm.     When you are doing
    11     observation and relaying information, do you relay
    12     information about who is recording -- what
    13     civilians are recording?
    14              A       Not really because pretty much
    15     everyone's recording, it seems like, so that wasn't
    16     something that was really important for us.                I
    17     don't know if that's something undercovers would
    18     have been passing up, but not us.              We were more --
    19     our focus was more on the safety aspects and the
    20     stuff we would pass up, you know.              Like I said, the
    21     weapons and then anybody that seemed like an actual
    22     crowd organizer, you know, those are the things we
    23     would pass up.
    24              Q       Is it important to know who the
    25     organizers are for officer safety?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 67 of 139 PageID #:
                                     2800
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 67


      1             A       I mean, I think -- so yeah, just
      2    because then -- so if you can identify that person
      3    and then you're tracking that person, it's just --
      4    it -- it helps give you a better sense of what they
      5    might be doing next.         So, like, you know, not
      6    necessarily for me, but, like, the information we
      7    would pass that would eventually make its way to
      8    the undercovers that were in the crowd so they
      9    could go seek that person out.
    10                      I mean, they, to my knowledge -- like
    11     those undercovers, they actually -- they're in the
    12     crowd asking questions about, hey, where are we
    13     going next, stuff like that.            That's the next step
    14     in formulating the information.             We, more or less,
    15     just start -- we're like the preliminary -- like,
    16     hey, that guy seems like an organizer.               So then
    17     information goes back up, comes back down,
    18     undercovers try to go make contact with that
    19     person, and then their information goes up and so
    20     on and so forth.
    21                      So to answer your question, it's a
    22     safety aspect in the sense of trying to anticipate
    23     their next moves.        Because if we can do that, it
    24     just it makes us safe; it makes the geographical
    25     location safe if we can get officers in the area



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 68 of 139 PageID #:
                                     2801
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 68


      1    before things might go get destroyed or anything
      2    like that, you know.
      3             Q       Mm-hmm.     You said, I think, that you
      4    stayed at the Tucker and Washington intersection
      5    about 15 minutes, a short time?
      6             A       Yeah, it seemed like it.          I mean,
      7    most of the other locations we had been -- we were
      8    there for an extended period of time.              We weren't
      9    at the Tucker and Washington for very long.                It may
    10     have been longer than 15 minutes but it wasn't much
    11     longer than that.
    12              Q       What did you do after that?
    13              A       Went home.
    14              Q       Did you just walk back to your
    15     vehicle and drive away?
    16              A       Correct.
    17              Q       Did you go to any kind of debriefing
    18     or after-action review of Sunday the 17th?
    19              A       No.
    20              Q       Were you invited to do so?
    21              A       No, I wasn't.
    22              Q       I think I asked you this some time
    23     ago, but you weren't invited to submit a written
    24     narrative or critique of what happened?
    25              A       No, I wasn't.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 69 of 139 PageID #:
                                     2802
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 69


      1             Q       I'm going to ask you some questions
      2    about some other protests.
      3             A       Okay.
      4                     MS. STEFFAN:       Do y'all want to take a
      5    break?
      6                     MR. LAIRD:      This is a good time to
      7    take a break.
      8                     (Off the record.)
      9             Q       (BY MS. STEFFAN)        I told you I was
    10     going to ask you about some other protests now.
    11     Just one general question about the Stockley
    12     protests first, did you see any other officers
    13     deploy chemical agents during those protests?
    14              A       No.     Not that I recall.
    15              Q       Did you work a protest in August of
    16     2015 following the shooting death of Mansur
    17     Ball-Bey in the Fountain Park neighborhood?
    18              A       Yes.     Yes, I did.
    19              Q       Did you see chemical munitions get
    20     deployed at that protest?
    21              A       Yes.
    22              Q       Did you yourself deploy any chemical
    23     munitions at that protest?
    24              A       No.
    25              Q       What munitions did you see get



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 70 of 139 PageID #:
                                     2803
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 70


      1    deployed?
      2             A       I don't know what they were --
      3             Q       Generally?
      4             A       Yeah, I don't know what they were
      5    specifically.       What I recall happening was at one
      6    point -- at one point one of the commanders said
      7    that they wanted the BEAR to deploy chemical
      8    munitions and the way the BEAR does that is it
      9    drives out, essentially, towards the crowd and
    10     launches chemical munitions.            I was out amongst the
    11     crowd at that time and got gassed myself so I don't
    12     -- I don't know what they were actually deploying,
    13     but it was all -- I mean, it was tear gas of some
    14     sort.    Tear gas comes in a lot of different forms
    15     but it was tear gas of some sort.
    16              Q       You were out among the crowd at that
    17     point?
    18              A       Correct.
    19              Q       Do you know what motivated the
    20     decision to deploy chemical munitions?
    21              A       I don't know specifically, no.            I
    22     mean, I obviously can speculate as to what drove
    23     that decision, but I don't specifically know.
    24              Q       What did you see the crowd doing that
    25     would have justified the deployment of chemical



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 71 of 139 PageID #:
                                     2804
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 71


      1    munitions?
      2             A       Throwing bricks and -- I mean, at
      3    some point even grabbing officers.              That protest
      4    was a very different situation than what I have
      5    seen in other protests since.            Like there was no
      6    CDT line.      What the department had put out there
      7    was a line of just normal uniformed officers that
      8    they had called from districts from all over the
      9    city, and those guys were completely unprepared for
    10     the clash that happened with that crowd.
    11                      Because of all the protests I have
    12     been a part of outside of the shootings that
    13     happened in the Ferguson protest, that was the most
    14     violent protest I had seen.           Now, it was a very
    15     short duration but during that short duration it
    16     was exceedingly violent.          They were point blank
    17     throwing bricks at those uniformed coppers.                At one
    18     point I know a female officer got grabbed and
    19     pulled towards the crowd.
    20                      There was, essentially, very little
    21     order, it seemed like to me, and that was how I
    22     ended up out amongst the crowd.             Because at one
    23     point we were given -- there was nobody that really
    24     seemed like they were overall in charge.               We were
    25     given direction to push the crowd one certain way



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 72 of 139 PageID #:
                                     2805
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 72


      1    and we pushed them up to Page and Walton.                And then
      2    we pushed them north up Walton and that's where I
      3    was at when the BEAR -- I saw the BEAR go behind me
      4    deploying the chemical munitions.
      5                     So I don't know who made that
      6    decision to deploy the chemical munitions and I
      7    can't say specifically what drove them to make that
      8    decision, but I can only assume it was the violence
      9    of the crowd.
    10              Q       You saw the BEAR go by on Page?
    11              A       Yeah, it was on Page.
    12              Q       Did you see chemical munitions get
    13     deployed anywhere but on Page?
    14              A       No.    If they did, I don't -- I don't
    15     have any knowledge of it because I -- I mean, I was
    16     there at that intersection, you know -- it
    17     obviously went and was at some, you know, at most
    18     -- it was out of my sight for most of it.
    19              Q       Did you hear a warning that chemical
    20     munitions were about to be deployed?
    21              A       I believe so, yeah.         I mean, that was
    22     standard procedure for us even in the beginning
    23     when there really was no precedent as to what you
    24     were supposed to do.         Even in Ferguson we told
    25     them, hey, we're going to deploy chemical munitions



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 73 of 139 PageID #:
                                     2806
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 73


      1    if you don't leave.
      2             Q       Did you hear a dispersal order?
      3             A       Yes.    That's almost -- that -- the
      4    dispersal order is given so much from the BEAR,
      5    it's almost a continual thing, you know.               You
      6    generally only issue a very short pause between
      7    each dispersal order.
      8             Q       So you heard the BEAR give a
      9    dispersal order on Page?
    10              A       Yeah, like we had an actual guy who
    11     that was his responsibility was to continually give
    12     that dispersal order.
    13              Q       Who was that guy?
    14              A       Jason Chambers.        For that particular
    15     protest, that's who it was.
    16              Q       He drives the BEAR?
    17              A       He drives the BEAR, yeah.           That's why
    18     it was -- it essentially falls -- giving the
    19     dispersal order essentially falls on whoever's
    20     driving the BEAR.        So that's why it was him because
    21     that was his duty, was the BEAR driver back then.
    22              Q       What does the dispersal order sound
    23     like?
    24              A       You know, it basically says it -- you
    25     know, I'm just summarizing because it's been a



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 74 of 139 PageID #:
                                     2807
                          JOSHUA BECHERER 2/28/2019
                                                                           Page 74


      1    while since I heard it, but it's you're unlawfully
      2    assembling, you know, based upon whatever ordinance
      3    it may be because there's been a lot of times where
      4    they've said what actual ordinance or law they're
      5    breaking and you must disperse or you're going to
      6    face arrest and you could also face chemical
      7    munitions, you know.         Some combination of all that.
      8             Q       You've heard the dispersal order a
      9    lot; right?
    10              A       Yes, ma'am.
    11              Q       I know it's been a while at this
    12     point?
    13              A       Yes.
    14              Q       What does disperse mean to you?
    15              A       To me, I mean, leave the area.            No
    16     longer congregate.        And all the individuals,
    17     whether they leave together or individually, they
    18     just leave the area and quit doing whatever it is
    19     that they were -- they were congregating doing in
    20     the first place, whether it's blocking traffic or
    21     being violent against the police or -- that's what
    22     it means to me.
    23              Q       One straggly question about the
    24     Stockley protest.        Do you have a sense of whether
    25     the protests were legal or illegal?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 75 of 139 PageID #:
                                     2808
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 75


      1                     MR. LAIRD:      Objection, calls for a
      2    legal conclusion.        You can answer.
      3             A       I mean, I --
      4             Q       If you don't know that's fine.
      5             A       I really don't know, you know.            You
      6    know, maybe I should have put more thought into
      7    things like that but I really don't.              I mean, I'm
      8    just a cop and I was kind of just doing what I was
      9    tasked to do, you know.
    10                      I mean, sure, as far as like the
    11     municipal ordinances they're breaking of impeding
    12     the flow of traffic and things like that, yeah,
    13     they're very clearly breaking those laws, but I
    14     didn't really give any deeper thought into any of
    15     it.
    16              Q       During your tenure with the police
    17     department did you get training on the First
    18     Amendment?
    19              A       I'm sure I did, yeah.
    20              Q       After you left the academy did you
    21     get any training on the first amendment?
    22              A       I probably did.        Not that I
    23     specifically remember, but, I mean, we do
    24     continuing education training every year, so it
    25     varies, the topics that it's over.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 76 of 139 PageID #:
                                     2809
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 76


      1             Q       Do you know if you were told one way
      2    or another if people have a first amendment right
      3    to protest?
      4             A       I mean, they do.        People absolutely
      5    have a right to protest.          I know that from not even
      6    having to be told.
      7             Q       Do you know if people ever have a
      8    right to protest on a street?
      9             A       Specifically, I don't know, but I
    10     mean, we would, we would block those streets off
    11     for them and allow them to be there doing that, you
    12     know.    And in my experience it seemed like to me
    13     what usually led to those arrests was not just the
    14     simple, hey, you're in the street, that's it; it
    15     was the, you've been here for so long doing this,
    16     and then the crowd ended up getting violent or
    17     either conducting property damage which then led
    18     to, okay, now everybody's got to leave.               And then
    19     they wouldn't leave so that's why they would be
    20     arrested.
    21                      But it's, you know -- very few times
    22     were these crowds ever just like, hey, we're just
    23     randomly in the street.          Those streets were blocked
    24     off for them and they were allowed to be there.                  No
    25     one was trying make them go anywhere right away.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 77 of 139 PageID #:
                                     2810
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 77


      1    It wasn't until like damage would start occurring
      2    and things like that.
      3              Q       Do you know who makes the decision of
      4    what streets to block off?
      5              A       I don't.
      6              Q       You didn't make that decision?
      7              A       Oh, no.     That's many levels above me.
      8              Q       Based on your experience as a SWAT
      9    officer, in particular your experience observing
    10     crowds, if one person is causing property damage,
    11     does that affect the protest right of another
    12     person?
    13                       MR. LAIRD:     Objection to form.        You
    14     can answer.
    15               A       Okay.     I mean, I'll try to answer
    16     that as best I can.          I mean, once the property
    17     damage starts occurring, whether it's by one
    18     individual or numerous, that's when I've always
    19     seen it be to where, yeah, then they want everybody
    20     to leave.       And I can only assume that's because
    21     they don't know what's going to happen from there.
    22                       So it's like a blanket everyone has
    23     to go.        And of course, there's absolutely people in
    24     these crowds who are causing no problems and
    25     they're just exercising their rights to protest



                              ALARIS LITIGATION SERVICES
   www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 78 of 139 PageID #:
                                     2811
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 78


      1    peacefully, you know what I mean?              That's --
      2    there's definitely a lot of those people out there
      3    that are not doing anything wrong.              So there's the
      4    few bad apples that turn it into a bad situation
      5    for everybody.
      6             Q       I think you earlier said that a
      7    dispersal order is telling people to leave the
      8    area; is that right?
      9             A       Correct.
    10              Q       How far does the person have to go to
    11     comply with the dispersal order?
    12              A       That, I really have no idea.            If
    13     there is an actual set parameter, I am unaware of
    14     it.
    15              Q       If you think back to the time when
    16     you were in the line of officers that was pushing
    17     people first north and then south on Euclid in the
    18     West End, you were trying to disperse those people;
    19     yeah?
    20              A       I mean, they were pretty far ahead of
    21     us so we were essentially just following their
    22     path, making sure they didn't come back down and
    23     like break anything.         Like the -- whatever damage
    24     may have been caused there -- and I may be
    25     confusing damage from the Delmar or Wash Ave with



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 79 of 139 PageID #:
                                     2812
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 79


      1    Euclid.       I just remember seeing damage during these
      2    protests and there are so many of them it's hard to
      3    pinpoint exactly what is what.
      4                      It is my belief that our intent there
      5    -- because we weren't going to try and lock these
      6    people.       My intent was that we were pushing out
      7    there to keep them from coming back.              Because they
      8    were already gone.        Like we were never like --
      9    there's a lot of incidents in protests where these
    10     guys are face to face.          We were never face to face
    11     with those people on Euclid.            They were very far
    12     ahead of us.
    13               Q       And how long does a person need to
    14     leave the area in order to comply with the
    15     dispersal order?        When can they come back?
    16               A       I honestly don't know.
    17               Q       Did you work at a protest in May of
    18     2015 near Jennifer Joyce's house in Holly Hills?
    19               A       No.   I was not a part of that.          I do
    20     remember it, but I wasn't a part of it.               I don't
    21     even know if we were working that day, I just heard
    22     about it.
    23               Q       By "we," do you mean SWAT?
    24               A       Yeah, I don't even know if SWAT was
    25     working.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 80 of 139 PageID #:
                                     2813
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 80


      1             Q       Did you work at a protest in December
      2    of 2014 near old police headquarters?
      3             A       I don't recall.        I very well could
      4    have.    I don't remember.        I've been to protests at
      5    old police headquarters, yes, but I don't know if
      6    it was then.
      7             Q       Sure.    Thinking back to what you
      8    remember about working protests at old police
      9    headquarters, did you ever see any officers deploy
    10     chemical munitions at those -- at that protest or
    11     those protests?
    12              A       Not that I recall right now.            I mean,
    13     I -- like I said, a lot of this stuff I would have
    14     to reread these police reports to, you know, to be
    15     refreshed.
    16              Q       And you didn't write any --
    17              A       No, I didn't.       I mean, I know that
    18     all these are documented but I didn't write any of
    19     them that were -- like I said, the only thing I
    20     ever remember writing was when the BEAR was shot in
    21     the original Ferguson protest.
    22              Q       Do you remember if you were ever
    23     asked by a report writer for information to be used
    24     in the report?       It's a complicated question.
    25              A       I mean, I know after the original



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 81 of 139 PageID #:
                                     2814
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 81


      1    Ferguson, you know -- I mean, I know Lieutenant
      2    Dodge asked us to, you know, inform him as best we
      3    could specifics that we remembered about when we
      4    deployed -- for me, personally, deployed impact
      5    rounds because that was my duty.             And then he asked
      6    the gas guys, can you tell me specifics of when you
      7    remember you deployed gas.           And that was such a
      8    rampant -- maybe not rampant's the word, but it was
      9    just going on so much that there was no way to
    10     track what was going on during those original days
    11     of the protests.
    12                      And I think that's what led to the
    13     way it is now and was during Stockley to where
    14     nothing can be deployed without a commander's
    15     say-so, and then that's all on the recorded net
    16     which helps document what was deployed and where.
    17     But as far as actually submitting something
    18     official in writing, no, I never did that for
    19     anything.      It was mostly like, hey, what do you
    20     remember, and you tell them and that was it.
    21              Q       I understand that you don't recall
    22     deploying any less lethal or impact rounds after
    23     original Ferguson; is that right?
    24              A       Correct.
    25              Q       Was there anything put in place after



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 82 of 139 PageID #:
                                     2815
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 82


      1    Ferguson that would have allowed you to keep track
      2    of what you had deployed?
      3             A       Just the same thing of it, like it
      4    would have to be at a commander's discretion.
      5             Q       Did you -- I think you did say
      6    earlier that you worked the protests at South
      7    Grand?
      8             A       Yes, ma'am.
      9             Q       From what I understand, there were
    10     protests both in October and in November of 2014 in
    11     that area.      Do you recall that?
    12              A       Mm-hmm.     I do.
    13              Q       Do you remember how many protests you
    14     worked in that area?
    15              A       Not specifically, no.          I mean, I know
    16     there was the night that the officer -- the
    17     district officers got surrounded there, which we
    18     were -- we didn't get to go to part of that.                 They
    19     held us in reserve a block away.
    20                      I specifically remember that because
    21     we were very frustrated that we didn't get to go
    22     because those officers were being completely
    23     overwhelmed, and the chain of command was so
    24     worried about the appearance of SWAT being there
    25     that we had to just sit and listen to it on the



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 83 of 139 PageID #:
                                     2816
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 83


      1    radio.
      2                     And then I don't know if it was the
      3    same night or the following night, but the team did
      4    deploy chemical munitions on South Grand and I was
      5    present for that.        But like I said, I don't
      6    remember if that was the same -- I don't know if
      7    that's all the same night or separate nights.                 But
      8    they were all in the same location, like right
      9    there at Arsenal and South Grand and all that.
    10              Q       You may have anticipated my next
    11     question.      Do you remember where the district
    12     officers got surrounded, was that at that
    13     intersection?
    14              A       I think that was at Arsenal and South
    15     Grand.
    16              Q       So where was SWAT at that time?
    17              A       We were sitting on a parking lot of a
    18     church north on Grand about two or three blocks, so
    19     we were right there.         We absolutely could have
    20     helped those officers but we were told to stand
    21     down and stay in place.
    22              Q       And I think you said you don't recall
    23     if it was that night or the following night but at
    24     some point SWAT was allowed to deploy and use
    25     chemical munitions?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 84 of 139 PageID #:
                                     2817
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 84


      1             A        That's correct.       At one point Chief
      2    Dotson at that time -- like, I remember being -- he
      3    was like -- okay.        Like go gas it.        Because he was
      4    very apprehensive about doing it.              But I
      5    specifically remember him, at least on that night
      6    on South Grand, he was the one that gave that
      7    command to gas.
      8             Q        Did he tell you why?
      9             A        I mean, not me.       This was a
    10     conversation between him and Lieutenant Dodge that
    11     I was present for, but he wasn't actually speaking
    12     to me.       They were already breaking windows and
    13     everything on South Grand, so I mean, I would
    14     assume it was to stop the property damage.
    15              Q        And where were the munitions
    16     deployed?
    17              A        Out of the BEAR.
    18              Q        At the Grand and Arsenal
    19     intersection?
    20              A        Well, going -- it was going up and
    21     down, so basically, that was the start point was
    22     Grand and Arsenal.        And then we would travel down
    23     -- we would travel down Grand.            I don't remember
    24     what -- I don't remember exactly what the
    25     turnaround street was but we traveled a great



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 85 of 139 PageID #:
                                     2818
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 85


      1    distance until you were past like the shops and the
      2    we would turn around and go back.              And basically,
      3    it was a slow process of going back and forth up
      4    and down Grand, deploying chemical munitions toward
      5    any of the crowds that were still around, which it
      6    took numerous trips up and down Grand before they
      7    were all fully dispersed.           But then they were
      8    finally.
      9             Q       How could you tell that people were
    10     fully dispersed?
    11              A       They just weren't in the area
    12     anymore.     When it began, both sides of the street
    13     were completely lined with people.              And that was a
    14     time when I do remember witnessing people break
    15     windows and things such as that.             And those were
    16     the people that, you know, were being engaged by
    17     the chemical munitions.          And then after a few trips
    18     up and down South Grand, then there just wasn't
    19     anyone on Grand anymore other than the police.
    20              Q       Did the BEAR ever deploy munitions on
    21     Arsenal?
    22              A       I don't think we ever went up and
    23     down Arsenal.       I mean, I could be wrong.          I was
    24     inside the BEAR so that -- you can't really -- you
    25     can't really see a whole lot outside of the BEAR.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 86 of 139 PageID #:
                                     2819
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 86


      1    Like there's just little portholes and little
      2    windows.     So I don't know if we ever went up and
      3    down Arsenal or not.         It was primarily all Grand.
      4             Q       And when you say the munitions were
      5    deployed out of the BEAR, is that with one of the
      6    launching systems?
      7             A       With launching systems and as well
      8    with just dropping -- like there's handheld gas as
      9    well.    It kind of looks like a little grenade
    10     canister, I guess, if you will.             So those would be
    11     deployed out of the portholes.            You basically just
    12     pull the pin and drop it out of the porthole and it
    13     lands right there on the street.             It doesn't
    14     actually go towards anybody, but those handheld
    15     canisters, they emit a lot more gas than the launch
    16     stuff does, so those were commonly used during
    17     those trips in the BEAR.
    18              Q       Were you deploying chemical
    19     munitions?
    20              A       No, I was the impact guy so I would
    21     have had my -- I was standing by ready to engage
    22     anybody with an impact round that would have needed
    23     to have been engaged.
    24              Q       The munitions that were launched
    25     rather than just dropped, are they done from inside



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 87 of 139 PageID #:
                                     2820
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 87


      1    the BEAR?
      2             A       Correct.
      3             Q       Okay.    I think you said you can't see
      4    very well out of the BEAR from the inside?
      5             A       You can see but it's not like -- like
      6    as far as knowing where you're always at --
      7    especially me, like I wasn't one of the dudes on
      8    the windows.       Like the dudes that are actually
      9    engaging with those weapon systems, they're on the
    10     portholes which have a window above it.               Like I'm
    11     at the interior of the BEAR standing, holding onto
    12     the rail, waiting to be called to one of the
    13     portholes.
    14                      So for me and the other impact guys
    15     that were on the interior of the BEAR, like at
    16     center line, it's hard to know where you're at
    17     other than looking out the back door which stands
    18     open.
    19              Q       And if I understand correctly, there
    20     was sort of a bench step around the inside?
    21              A       Correct.     The way we would stack that
    22     inside that BEAR was, the gas guys were kneeling on
    23     that bench, looking out the portholes, and then the
    24     impact guys -- there was a center rail.               We would
    25     stand and hold on to that rail and if there was a



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 88 of 139 PageID #:
                                     2821
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 88


      1    need -- like sometimes there would be a sergeant in
      2    the BEAR who was directing where stuff needed to
      3    go.     And if an impact round was needed versus a gas
      4    round, they would tap one of us and tell us where
      5    to go and what to look for and if we could see it,
      6    we'd engage it.
      7              Q      Were you -- was the SWAT Team trying
      8    to launch the munitions toward anything in
      9    particular, or just out?
    10              A       I mean, with the launchers, I would
    11     assume they're probably just launching it, they're
    12     launching them out towards crowds.              The handheld
    13     stuff, like the porthole is so small you can't even
    14     fit your hand out to throw it.            You literally, like
    15     -- you pull the pin and push it out the porthole
    16     so it falls right down.          But the handhelds emit a
    17     whole lot of gas, so even if it's a distance from
    18     the crowd, that gas is going to go towards them
    19     because it emits so much.           I hope that answers your
    20     question.
    21               Q      I think so.      I'm trying to figure out
    22     if the goal was just to deploy munitions widely so
    23     there was a lot of gas and smoke?
    24              A       Correct.     That's my belief that that
    25     was the intent.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 89 of 139 PageID #:
                                     2822
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 89


      1             Q       And if you had needed to engage a
      2    specific person, you, as an impact guy, might have
      3    been doing that; is that right?
      4             A       That was my role.
      5             Q       Okay.
      6             A       So if they -- like the people who
      7    could see better, like if they would see people --
      8    because there would literally be like guys -- in
      9    Ferguson we'd be going up and down West Florissant;
    10     there would be guys just hunkered down, literally
    11     lighting Molotov cocktails and stuff like that.
    12     And they'd say, hey there.           And so these would be
    13     the people that I would engage.
    14              Q       Did you work at a protest near the
    15     QuikTrip at the intersection of Vandeventer and
    16     Chouteau?
    17              A       Mm-hmm.
    18              Q       What did you do there?
    19              A       There -- as far as I remember, you
    20     know, we were -- I mean, we basically got sent up
    21     there to arrest the people that were there.                Which
    22     I know -- I mean, I am a pretty sure there was a
    23     mass arrest made there at least, you know, more
    24     than a few people.         And when we were there, you
    25     know, we were flex-cuffing people and that was a



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 90 of 139 PageID #:
                                     2823
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 90


      1    time when I was escorting people into like the
      2    cruiser vans and stuff like that.
      3              Q        Did you see any officers use any
      4    chemical agents at that protest?
      5              A        I remember people being maced there
      6    but I don't -- I mean, it's been so long now, I
      7    don't remember who did any of it, but I do remember
      8    it in that occurrence.          Because that was a time
      9    where we were the ones having to go hands-on with
    10     those people.        So I do remember people getting
    11     maced.        I'd just have to read a report to know who
    12     it was.
    13               Q        Do you remember any handheld or
    14     launched munitions used at that protest?
    15               A        I don't think we did there, no,
    16     because we were -- in that occurrence we were sent
    17     up there to actually lock those people up, which is
    18     not what SWAT normally does, and I don't know why
    19     they directed us to do that versus anyone else that
    20     night.
    21               Q        The people who were maced, were they
    22     maced by SWAT or someone else?
    23               A        I mean, I think by SWAT, but I could
    24     be wrong.
    25               Q        Do you remember why chemical agents



                              ALARIS LITIGATION SERVICES
   www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 91 of 139 PageID #:
                                     2824
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 91


      1    were used?
      2             A       I don't, no.
      3             Q       Did you work during a protest before
      4    Ferguson in 2012 near the Compton Hills Reservoir
      5    at Grand and 44?        Would have been protesting
      6    related to the Occupy movement?
      7             A       I mean, if SWAT was there, I would
      8    have been there.        I don't remember it but I would
      9    have been there if SWAT -- if SWAT was there, I was
    10     there.
    11              Q       Earlier you mentioned the impeding
    12     the flow municipal ordinance?
    13              A       Mm-hmm.
    14              Q       Are you familiar with that ordinance?
    15              A       For the most part, yes.
    16              Q       Do you know whether it applies on
    17     sidewalks?
    18              A       Once you're on the sidewalk, no, it
    19     shouldn't apply anymore.
    20              Q       If a person -- so based on your
    21     training as a police officer and your familiarity
    22     with that ordinance, if a person is standing in the
    23     street and is told to disperse and they go to the
    24     sidewalk, have they complied with a dispersal order
    25     at that point?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 92 of 139 PageID #:
                                     2825
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 92


      1             A       In my opinion, yeah.
      2             Q       Did you ever receive any training on
      3    the impeding traffic ordinance?
      4             A       Not specifically, no.
      5             Q       How about the unlawful assembly
      6    ordinance?      Did you receive any training on it?
      7             A       Not specifically, no.          I mean, those
      8    are all things they would mention when you're at
      9    CDT training and stuff like that, but I don't
    10     recall anything that was tailored specifically
    11     towards that.
    12              Q       You were not a member of CDT but you
    13     attended training as a member of SWAT; right?
    14              A       Correct.     Yes, ma'am.
    15              Q       Do you remember why CDT was created?
    16              A       Well, what I -- from my understanding
    17     of, it there was always a CDT team but they didn't
    18     really -- they didn't do anything.              Like they were
    19     never called out to anything.            If there was
    20     something that would happen in -- like prior to
    21     Ferguson, then the SWAT Team would just go handle
    22     it.
    23                      And then after Ferguson and they saw
    24     -- like Ferguson was essentially all handled by
    25     SWAT teams, and obviously that was not well



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 93 of 139 PageID #:
                                     2826
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 93


      1    received, so then, it's my belief that that was why
      2    they ramped up the CDT program.             Because prior to
      3    that there wasn't anybody that was like
      4    specifically assigned to run those teams and
      5    conduct that training.          And, obviously, that all
      6    changed and they made those assigned duties and,
      7    you know, I think it was just all, like I said,
      8    because they didn't want SWAT teams dealing with
      9    that.
    10              Q        CDT is a lot bigger than SWAT; right?
    11              A        Oh, absolutely.
    12              Q        Does CDT use launched munitions?
    13              A        They do not, no.       That's why we're
    14     there.       So if they have the need for it, we would
    15     be the ones to do that.
    16              Q        But CDT does use mace; right?
    17              A        They do, yes.
    18              Q        Every officer is issued mace; yeah?
    19              A        As far as I know, yes.
    20              Q        Did you receive any training on when
    21     it is appropriate to use mace?
    22              A        I mean, in the academy, yes.
    23              Q        Based on that training, what is your
    24     understanding of when it is appropriate to use
    25     mace?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 94 of 139 PageID #:
                                     2827
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 94


      1             A       I mean, it -- it could be any number
      2    of reasons.      You know, generally, if it's, you
      3    know, you're trying to subdue some type of
      4    combative or resistant subject, you know, you would
      5    mace them in order to make them more focused on
      6    their eyes and their face that's now burning, and
      7    then that takes their attention away from trying to
      8    aggress the police officer and then it's easier to
      9    put them in handcuffs.
    10              Q       Did you receive any training on when
    11     it is appropriate to use mace in a protest context?
    12              A       Not that I recall, no.          I mean, I
    13     think it was all just, you know -- any of the mace
    14     training I personally have had was just your
    15     general, hey, you're a policeman; here's how to use
    16     mace.    I don't -- the CDT team, they very well may
    17     do specific training like that but I was not a part
    18     of it.
    19              Q       Did you ever hear officers say "whose
    20     streets, our streets" during the Stockley protests?
    21              A       I heard about it.        I didn't hear it
    22     in person but I, of course, heard all about it.
    23              Q       Who did you hear about it from?
    24              A       I mean, it was in the paper and then
    25     everybody was talking about it.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 95 of 139 PageID #:
                                     2828
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 95


      1             Q       People at the department were talking
      2    about it?
      3             A       Correct.
      4             Q       Did command staff talk about it?
      5             A       Not to me, no.       I mean, it was, you
      6    know -- what I heard about it was just the banter
      7    between just coppers of like going, well, that was
      8    a stupid move, you know, so -- policemen are very
      9    critical of other policemen if you don't know that.
    10     That was my extent of hearing about it.
    11              Q       Did you have any kind of like roll
    12     call the morning of the 15th of the first day of
    13     the verdict?
    14              A       No, just that -- we just gathered --
    15     SWAT just gathered at headquarters like we did
    16     every normal day.        We don't have a formal roll call
    17     like CDT team probably did.
    18              Q       Is that gathering attended by the
    19     SWAT commander?
    20              A       Yes.
    21              Q       Is that when they give you sort of
    22     instructions for the day?
    23              A       Correct.
    24              Q       And you had a gathering like that all
    25     three mornings of that weekend; is that right?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 96 of 139 PageID #:
                                     2829
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 96


      1             A       Yes, ma'am.
      2             Q       Did you work at the Women's March in
      3    January 2017?
      4             A       Not that I recall.
      5             Q       Have you ever worked at an event
      6    called the Women's March?
      7             A       We did -- I don't know if it was a
      8    Women's March or not.         I remember there was some
      9    type of march where we had to set up an OP for just
    10     to give intel of where they were going.               And I
    11     don't know if that was specifically a Women's March
    12     or what that was a march for, but it was definitely
    13     a march; it wasn't a protest.
    14              Q       Is there a difference between a
    15     protest and a march?
    16              A       The marches are -- basically, they're
    17     doing just that.        They assemble briefly and then
    18     the whole crowd walks down the street and goes a
    19     few different ways and then it's basically over.
    20     With, you know, there's no -- like, at least from
    21     what I saw, there's no lasting gathering like the
    22     protests were.       And none of those marches were ever
    23     violent or anything like that.            They weren't
    24     breaking anything or -- not that I saw.
    25              Q       When you say "none of those marches,"



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 97 of 139 PageID #:
                                     2830
                          JOSHUA BECHERER 2/28/2019
                                                                          Page 97


      1    what are you referring to exactly?
      2             A       I mean, like I've seen them quite a
      3    few times as a policeman, whether I was in a SWAT
      4    capacity or in special OPs, when we would have to
      5    drive around the perimeters of the marches.                I
      6    don't specifically remember what the marches were
      7    for but I mean, I was at a few of them and those
      8    were all peaceful events.
      9             Q       Do you know if there was a march in
    10     the West End after the Stockley verdict was
    11     released?
    12              A       Not that I -- a march?          Not that I
    13     recall, no.      Only time I -- the only thing I
    14     remember in the Central West End was that one night
    15     we were there on Euclid.
    16              Q       Mm-hmm.     How about -- thinking back
    17     to 2015 and the protest that happened after Mansur
    18     Ball-Bey's death, do you know if there was a march
    19     then?
    20              A       Not that I recall, no.
    21              Q       Are you familiar with the preliminary
    22     injunction that the court issued in this case,
    23     Ahmad versus City of St. Louis?
    24              A       I don't know.       I don't know what
    25     you --



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 98 of 139 PageID #:
                                     2831
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 98


      1             Q       Are you familiar with the court order
      2    that was issued in Ahmad?
      3             A       Like saying you couldn't -- I don't
      4    know if it is about Ahmad, but I remember when the
      5    courts said that you couldn't either mace or gas
      6    people anymore, I mean -- is that what you're
      7    talking about?
      8             Q       I'm trying to understand --
      9             A       I'm trying to understand too.            I
    10     don't -- I don't know what -- who it pertained to.
    11     I mean, the first time I had ever heard the Ahmad
    12     name was when I got subpoenaed for this.               But I do
    13     remember -- and I don't know if it was when I was
    14     still on the department or not when they were, you
    15     know, when some federal judge, I thought, said, no,
    16     you can't just use gas like that anymore.                At least
    17     that's what I thought it pertained to.
    18              Q       The thing that you're familiar with
    19     that you're describing, is that something that
    20     happened recently or some years ago?
    21              A       I mean, I thought it was within a
    22     year.    Not necessarily -- it wasn't like all the
    23     way back in '15 or anything like that.
    24              Q       How did you learn about it?
    25              A       Just word of mouth.         I mean, that's



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 99 of 139 PageID #:
                                     2832
                          JOSHUA BECHERER 2/28/2019
                                                                         Page 99


      1    all I remember hearing about it.             I never read any
      2    actual documentation about it.
      3              Q      After the Stockley protests, did you
      4    receive any communications from command staff about
      5    how things had gone?
      6              A      No, I didn't.
      7              Q      Did you ever get any training or
      8    counseling about protests where -- using chemical
      9    agents?
    10               A      No, I didn't.       You're talking about
    11     after the Stockley?
    12               Q      Yes.
    13               A      No.
    14                      MS. STEFFAN:       I think I'm finished;
    15     although, I'd like a couple minutes just to check
    16     through my notes.        If you have anything, please go
    17     ahead.
    18                      MR. LAIRD:      I think it would be a
    19     good time to take a break.           Can I talk to you for a
    20     second?
    21                      THE WITNESS:       Sure.
    22                      (Off the record.)
    23                      MS. STEFFAN:       Do you want me to go
    24     first?
    25                      MR. LAIRD:      Sure.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 100 of 139 PageID #:
                                     2833
                           JOSHUA BECHERER 2/28/2019
                                                                         Page 100


      1              Q       (BY MS. STEFFAN)       I just have a
      2     couple more additional questions, sort of, global
      3     questions.     Thinking back to all of the protests
      4     that you've worked at during your tenure with the
      5     police department, did you ever see any other
      6     officer use unnecessary force at a protest?
      7              A       No, not that I actually saw, no.
      8              Q       Did you hear about that?
      9              A       I mean, I've heard, obviously, all
     10     the things that have been in the media and just all
     11     the rumor mills that go along with all that stuff
     12     being in the media, of course.            I've heard that,
     13     but not that I specifically saw myself, no.
     14              Q       Did you ever see any officer
     15     retaliate against a protestor?
     16              A       No.
     17                      MS. STEFFAN:      That's all I have.
     18                               EXAMINATION
     19     QUESTIONS BY MR. LAIRD:
     20              Q       Okay.    I am just going to have a few,
     21     kind of, follow-up questions.
     22              A       Okay.
     23              Q       You mentioned when you were up on the
     24     -- at the OPs, both on City Hall and when you were
     25     by the police headquarters, your job was to then,



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 101 of 139 PageID #:
                                     2834
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 101


      1     basically, report behavior that you saw for the
      2     safety of the officers on the ground?
      3              A       Correct.
      4              Q       Would this include anything that you
      5     saw that would be property damage?
      6              A       Correct.
      7              Q       Let's start on the 15th.          You were at
      8     City Hall all day; right?
      9              A       Yes.
     10              Q       During the daytime?
     11              A       Yes.
     12              Q       From that vantage point, did you see
     13     anybody in the crowd engage in any property
     14     destruction?
     15              A       Yes.    When the crowd was at --
     16     towards old headquarters, at Clark and Tucker they
     17     were destroying a police car there, so we, of
     18     course, passed that information up and then, you
     19     know -- then CDT arrived.
     20              Q       Did you see -- did you see anybody in
     21     the crowd throwing any objects towards police
     22     officers that day?
     23              A       Yes, once the -- at that
     24     intersection, once the CDT team arrived, there were
     25     individuals throwing water bottles and glass



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 102 of 139 PageID #:
                                     2835
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 102


      1     bottles and rocks at the CDT line.
      2              Q       Had the CDT officers engaged with the
      3     protestors at all before anything was thrown at
      4     them?
      5              A       No, they were just forming up, you
      6     know.
      7              Q       From your vantage point at City Hall
      8     that afternoon, did you hear dispersal orders being
      9     given?
     10              A       Yes.
     11              Q       How many times?
     12              A       Numerous minutes.        You know, it gets
     13     to a point where the dispersal order is almost a
     14     repeating thing; they are just continually --
     15     continually broadcasting it.
     16              Q       And then I'll ask the same question.
     17     Moving forward then to Sunday when you were up on
     18     the OPs by police headquarters, did you witness any
     19     property destruction that time on that occasion?
     20              A       On that occasion, no.         I was just --
     21     I was made aware of the property destruction
     22     because I could hear it being broadcast on the
     23     radio, but I didn't actually see any property
     24     destruction that day.
     25              Q       And did you see anybody, any



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 103 of 139 PageID #:
                                     2836
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 103


      1     protestors throwing any objects at police from
      2     police headquarters on Sunday?
      3               A      Not that I recall, no.
      4               Q      Then you said later that night after
      5     you had been initially released -- this is still
      6     Sunday the 17th -- you had been initially released
      7     and then told to come back?
      8               A      Correct.
      9               Q      Where did you report to?
     10               A      We went back to -- I went back to
     11     where we had originally been, which was by the
     12     library.      And I don't even remember who directed us
     13     down Tucker from there but they said -- somebody
     14     said, hey, everybody's down at Washington and
     15     Tucker.
     16                      So I kept driving past the -- the
     17     library and got down into the crowd of cars, all
     18     police vehicles at -- that were on Tucker and I
     19     parked right there at Olive and Tucker and walked
     20     down from there because there were so many cars,
     21     you couldn't drive down there.
     22               Q      And at the time, this encircling
     23     tactic we've been calling kettling, was it ongoing,
     24     were officers pushing into the crowd at this
     25     moment, or it was completed when you left?



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 104 of 139 PageID #:
                                     2837
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 104


      1               A      I didn't see any officers pushing
      2     into the crowds.       Like I said, there was -- like we
      3     could just walk up from the south; there wasn't
      4     like a line of people.         The line of officers that
      5     were to the north, they were just watching that
      6     crowd that was up towards that gas station that's
      7     up there.
      8                      Then there was the clump of people
      9     seated on the ground over towards -- I think that's
     10     -- there's a pizza place on that corner and then
     11     there was various other people that were just kind
     12     of walking around the middle of the intersection.
     13     And, you know, they were more or less just being,
     14     dude, just get out of here.           Everybody was focusing
     15     on those people that were sitting down.               There were
     16     a lot of people there that were just being told
     17     like a simple, dude, just get out of here.                Just
     18     go.
     19               Q      So not police officers, just other
     20     people?
     21               A      Just other people in general, you
     22     know, because it -- when we got there, the focus
     23     was on -- it seemed like all the CDT officers,
     24     their focus was on the people that were sitting on
     25     the ground with their arms interlocked.



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 105 of 139 PageID #:
                                     2838
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 105


      1              Q       With each other?       Their arms, the
      2     people on the ground --
      3              A       Yeah, I mean, that was like -- they
      4     were, you know -- that's like the -- I guess that's
      5     one of their tactics, you know, they'll like sit
      6     down and just interlock their arms and it's not
      7     like a violent tactic by any means, but it just
      8     makes it more difficult for them to be separated
      9     and placed in flex cuffs and stuff like that.
     10              Q       Were they still issuing dispersal
     11     orders when you arrived?
     12              A       I mean, I thought so.         I guess they
     13     could have stopped.        I could be remembering it
     14     wrong but it seemed like -- like I said before, it
     15     seemed like the dispersal order is -- once they
     16     start giving it, it seems like they never stop; it
     17     just goes and goes and goes.
     18              Q       We talked about what it means to
     19     disperse a little bit.         If you're in a -- if you're
     20     -- if you're giving a dispersal order to a group of
     21     protestors on the street and a couple of them move
     22     over to the sidewalk from the street, would you
     23     consider that having dispersed?
     24              A       If they're being told to disperse the
     25     area, which is what they're being told to do during



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 106 of 139 PageID #:
                                     2839
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 106


      1     the dispersal orders, no, I wouldn't consider that
      2     complying.     Now, if they're being told they're
      3     impeding the flow of traffic and those things, then
      4     that would be complying with that, but not with the
      5     general dispersal order that's given, commonly.
      6              Q       Then just very briefly, we talked
      7     about the protests that were happening at Page and
      8     Walton prior to the Stockley protests?
      9              A       Yes.
     10              Q       You mentioned that things like bricks
     11     were being thrown at officers?
     12              A       Yes.
     13              Q       Was anything else being thrown that
     14     night?
     15              A       They were making Molotov cocktails.
     16     They didn't actually throw any of them but they
     17     were making them.        They were -- one of the -- they
     18     were further back in the intersection and there was
     19     a crowd of people that were filling the bottles,
     20     and you could see them lighting them but none were
     21     actually thrown at officers.           That was squashed
     22     before it escalated to that level.             And they were
     23     throwing bottles and -- it was primarily rocks and
     24     bottles.
     25              Q       Okay.    When you're up -- as an



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 107 of 139 PageID #:
                                     2840
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 107


      1     example, when you're in City Hall and you're
      2     looking down on Friday the 15th, in your -- and
      3     you're giving your reports of what it is you're
      4     seeing, are you giving -- is it -- so for example,
      5     if you're seeing things being thrown at officers,
      6     you're reporting that?
      7              A       Correct.     I'm reporting that and I'm
      8     saying -- giving a description of who did it.
      9              Q       Okay.     Was it happening at a clip
     10     that you could describe each person who was
     11     throwing objects?
     12              A       I mean, for the most part, yes.             And
     13     then you got to think there's multiple sniper OPs
     14     where -- there's other snipers giving descriptions
     15     too.    So we would almost section off the crowds,
     16     you know, to where I was going to watch the western
     17     edge.    Let's say, I was going to watch the western
     18     edge of the crowd, so I would just be reporting
     19     everything I saw on the western edge of the crowd;
     20     and another guy would be responsible for the center
     21     of the crowd; and another guy would have the
     22     eastern edge.
     23                      But yeah, I tried to be as detailed
     24     as possible.      That did little to stop it from
     25     happening again.         If you didn't pass up a detailed



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 108 of 139 PageID #:
                                     2841
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 108


      1     description of who it was throwing it, then the
      2     information was kind of worthless.             That doesn't
      3     mean they were able to apprehend all those people,
      4     because they certainly weren't, but they would make
      5     that effort to apprehend those people.
      6              Q       Okay.
      7                      MR. LAIRD:      I don't have anything
      8     further.
      9                      MS. STEFFAN:      I just have a couple
     10     follow-ups from the questions.
     11              A       Sure.
     12                              RE-EXAMINATION
     13     QUESTIONS BY MS. STEFFAN:
     14              Q       You described seeing some people
     15     destroying a police car near Park and Tucker?
     16              A       Yes, ma'am.
     17              Q       That's when you were in your OP?
     18              A       Yes.
     19              Q       How many people were destroying the
     20     police car?
     21              A       I mean, I only remember one
     22     specifically.      There was somebody standing on the
     23     hood, stomping out the windshield, and then there
     24     was a crowd around it, but it's -- I -- like we're
     25     looking into these crowds with all our observation



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 109 of 139 PageID #:
                                     2842
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 109


      1     devices, but when they're mixed in with this huge
      2     crowd like this, it's hard to see what one
      3     individual person is doing.           Now, like -- because
      4     there's tons of times stuff's thrown into a crowd
      5     and I can't determine who did it.
      6                      Now, some people will have themselves
      7     out from the crowd while they're throwing stuff, so
      8     they can get like a running throw.             Those are
      9     people that are easy to -- so to answer your
     10     question, the only person I remember seeing
     11     actually destroy it was the person who was standing
     12     on the hood.      I don't know if they apprehended that
     13     person or not.       And I don't know if there was
     14     anyone else ground level around it destroying it
     15     because the crowd around the police car was just
     16     too heavy to be able to tell.
     17              Q       Could you estimate the size of the
     18     crowd around the police car?
     19              A       30 to 50 people, probably.           It was a
     20     good size crowd.
     21              Q       Is that the kind of -- like, do you
     22     have training on estimating crowd sizes?
     23              A       I mean, no, not specifically, no.
     24              Q       When you are in an OP, are you
     25     recording video?



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 110 of 139 PageID #:
                                     2843
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 110


      1              A       No.
      2              Q       You have other observation equipment;
      3     right?
      4              A       Correct.
      5              Q       What do you have?
      6              A       So we have our primary -- our primary
      7     tool -- now, we're not actually allowed to be on
      8     it, but our sniper rifle with the sniper scope on
      9     it, that's our primary tool.           That would be set up
     10     on a tripod and it's there to be used if we had to
     11     go to a lethal type situation.
     12                      Now, we're not actually allowed to
     13     observe the crowd through that because then you're
     14     actively pointing a weapon at a crowd that's not
     15     necessarily hostile yet.          So we have to observe
     16     from our spotting scopes, which is another scope
     17     that is on a tripod and that's all it is is a site.
     18     And then there's also binoculars to be used by the
     19     -- like the guys that are not on the spotting
     20     scopes, they are using binoculars.
     21              Q       So your equipment is sort of
     22     magnifying equipment?
     23              A       Yes, ma'am.      And the only thing that
     24     really limits that equipment is like the density of
     25     the crowd, if you will.          That's why I say, there's



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 111 of 139 PageID #:
                                     2844
                           JOSHUA BECHERER 2/28/2019
                                                                           Page 111


      1     parts where the crowd is so thick that you can see
      2     there's something going on, but it's -- even with
      3     that magnification power, it's hard to say what is
      4     actually happening just because the crowd is so
      5     dense.
      6              Q       Mm-hmm.     I think you said that at the
      7     protest in 2015 at Walton and Page there were
      8     people making Molotov cocktails?
      9              A       Yes, there were.
     10              Q       Is that something you saw?
     11              A       Yes.
     12              Q       Was that on Page?
     13              A       They were at the intersection.
     14              Q       Like Page and Walton?
     15              A       Yeah.     So they -- when that clash was
     16     going on, we were, at least when that incident
     17     happened, we were not actually in the intersection;
     18     we were a ways back, going eastbound down Page, and
     19     those guys -- so I don't know how familiar with
     20     that intersection you are, but there's like a
     21     vacant field right there at the -- that would be
     22     the southeast corner of the intersection -- and
     23     they were in that field next to like a large dead
     24     tree.    And that's where they were.
     25                      Like they were all on their knees;



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 112 of 139 PageID #:
                                     2845
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 112


      1     you could see them, they were filling the bottles,
      2     they were trying to light the wicks, and they never
      3     actually got to the stage of throwing them because
      4     they were dispersed, but that's where they were at
      5     when they were doing that.
      6               Q      You said that on the 15th, so the day
      7     that the Stockley verdict was issued, you heard
      8     many dispersal orders to the point where it had
      9     gotten to be a repeating thing?
     10               A      Yeah, I mean, they're just -- they're
     11     continually -- once they start giving it, they are
     12     continually giving it.
     13               Q      And is that at -- was that when you
     14     were in your OP?
     15               A      That was both at the OP and then, you
     16     know, on the ground over -- when we were over on
     17     Euclid.
     18               Q      Okay.
     19               A      As well as, you know -- well, I guess
     20     -- yeah.      So then that goes -- so -- yeah.            So the
     21     15th, yes.      So from the OP, you know, point in
     22     times I definitely remember hearing that was when
     23     they were like over here by police headquarters and
     24     then, again, like I said, on Euclid and in that
     25     cul-de-sac.



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 113 of 139 PageID #:
                                     2846
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 113


      1              Q       When you heard those repeating
      2     dispersal orders from the OP, could you tell what
      3     the basis for the orders was?
      4              A       I mean -- I mean, really, by the
      5     time, at least in both of those encounters, like
      6     the crowd had become violent at both of those times
      7     because, you know -- obviously, I already talked
      8     about the stuff that was going on here in front of
      9     police headquarters and then -- so when they were
     10     in that cul-de-sac prior to us being told to push
     11     them down towards Euclid, they had thrown some
     12     stuff at the CDT officers.
     13                      And I know one female got injured and
     14     some other guy got injured.           And that was what
     15     basically started the whole, you need to disperse.
     16     So I would assume it was just because of those --
     17     because it had turned into a violent situation
     18     versus just the protesting.
     19              Q       Okay.    At -- so concentrating on the
     20     conduct of the crowd that you could see from your
     21     OP, I think you just said that the crowd had turned
     22     violent; is that right?
     23              A       When they were over here?
     24              Q       Yes.
     25              A       Yes.    When they were over here by old



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 114 of 139 PageID #:
                                     2847
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 114


      1     police headquarters, it had turned violent.                They
      2     were not violent when they were in front of the
      3     courts building.        The crowd that was over here
      4     destroying the police car and then CD -- so like we
      5     saw that and there was no CDT on the ground.
      6                      We reported that up and then CDT came
      7     to that location and was getting off the buses and
      8     that's when people started throwing stuff at them.
      9     And as they're forming a line, you know, and
     10     getting into their formations, they're having all
     11     this stuff thrown at them.          So there was dispersal
     12     orders going on there and that was when I saw it
     13     getting violent down here.
     14              Q       I'm trying to understand, when you
     15     say the crowd is "getting violent," are you talking
     16     about throwing things?
     17              A       Yes, ma'am.      That's what I consider
     18     getting violent.
     19              Q       And the person standing on the police
     20     car?
     21              A       Yes.
     22              Q       Did you see the BRT, the Bike
     23     Response Team, when you were at your OP?
     24              A       Yeah, they were here -- they were at
     25     the old police headquarters.



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 115 of 139 PageID #:
                                     2848
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 115


      1              Q       What did you see them do?
      2              A       I don't really recall.         I mean, I
      3     know they were there.         Because they do all kinds of
      4     goofy things on their bikes that, you know -- and I
      5     remember seeing them like forming a line with their
      6     bikes and stuff, but that's about all I
      7     specifically remember seeing them do.
      8                      Because the -- it seemed like the
      9     real clash between protestors was with the CDT
     10     team.    There may have been some type of clash with
     11     the bikes, I just don't know about it.
     12              Q       I think you said -- so thinking back
     13     to the kettle or the encircling technique -- we all
     14     know what that means at this point -- earlier you
     15     had said that there were -- when you arrived at
     16     that scene, there were a group of civilians sitting
     17     on the ground, right, and then there were some
     18     civilians engaging with the north line?
     19              A       Yes.
     20              Q       And I think, now, you've said also
     21     there were some civilians walking about?
     22              A       Yeah, there were just -- there were
     23     just a handful of people that -- they weren't doing
     24     anything.     They were just kind of there.            And they
     25     were being told, like, just get out of here, you



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 116 of 139 PageID #:
                                     2849
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 116


      1     know.    They weren't -- like they weren't aggressing
      2     anyone, they weren't standing, like -- like that --
      3     the people that were on the ground, like that's
      4     their passive/aggressive way of we're not going to
      5     leave.       Like they sit down and interlock arms.
      6     Those people like -- they go into that, like
      7     prepared to go to jail.          They know they're going to
      8     go to jail for that.
      9                       These other people walking around, it
     10     wasn't very many, just a handful.              I can't speak
     11     for what they were doing, but, I mean, they could
     12     have just been onlookers or maybe they were
     13     protestors and didn't want to get in trouble.                 They
     14     weren't doing anything to anybody; they were just
     15     there, still in the intersection.              They were told
     16     to just get out of there.
     17              Q        Had they come up from the south like
     18     you had?
     19              A        No, I doubt it.      I didn't see them
     20     come up from the south.          They were -- they were
     21     there when I got there.
     22              Q        Okay.
     23              A        It was all police to the south so I
     24     don't think anybody would have come up from there.
     25              Q        Okay.   And were they arrested?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 117 of 139 PageID #:
                                     2850
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 117


      1              A       No, not that I saw, no.
      2              Q       Did you see them leave?
      3              A       Yeah.
      4              Q       Where did they go?
      5              A       Just the people I remember seeing
      6     leave, they went eastbound down Washington.                Like I
      7     said, it was just a small amount of people.
      8              Q       I think you said a handful.           Do you
      9     mean like five or ten?
     10              A       Yeah.    Yeah.    The concentration --
     11     what it seemed to me like the police were focused
     12     on was that group of people sitting on the ground,
     13     and that was a large group and, you know, they --
     14     that was what they seemed to be dealing with.
     15              Q       I think you said that when you had
     16     gotten released and then told to come back to that
     17     intersection, you came with another officer?
     18              A       Yes.
     19              Q       Who was the other officer?
     20              A       Nick Manasco.      He was who I was -- I
     21     was with him because I was giving him a -- once we
     22     got originally released, I was taking him back to
     23     his car.     So we were just together when we came
     24     back because we ended up not getting his car
     25     because we got called back.           So that was how we



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 118 of 139 PageID #:
                                     2851
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 118


      1     ended up walking up to the intersection together.
      2              Q       And did he essentially do what you
      3     did, sort of stand around and wait to be told what
      4     to do?
      5              A       We just stood there, yeah.
      6              Q       Did you or Officer Manasco tell those
      7     handful of civilians to get out of there?
      8              A       No, we didn't tell them anything.
      9     And I don't even know who it was.             I just vaguely
     10     remember them being directed to just leave, like
     11     they weren't, you know -- they weren't --               nobody
     12     was trying to arrest them or anything like that.
     13              Q       You -- as part of your SWAT uniform,
     14     you're issued a helmet; is that right?
     15              A       Yes, ma'am.
     16              Q       Is that your personal helmet?
     17              A       Yes.
     18              Q       Does it have some kind of a
     19     identification number on it?
     20              A       On the helmet?
     21              Q       Yeah.
     22              A       No, on our helmets we just wear our
     23     blood type and then, like I had my name on it but I
     24     don't have -- it doesn't have any identification
     25     numbers or anything.



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 119 of 139 PageID #:
                                     2852
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 119


      1              Q       Is your name like printed on it?
      2              A       It's on a nametag.        It Velcros on
      3     there, like a fabric nametag.
      4              Q       Are you familiar with the CDT
      5     equipment?
      6              A       For the most part, yeah.
      7              Q       And there are CDT helmets as well?
      8              A       Yes, they have a different type of
      9     helmet, but yes.
     10              Q       Did their helmets have identification
     11     numbers?
     12              A       I don't think so.        I think they just
     13     wore their identification on their vest.               I could
     14     be wrong about that, but I don't recall ever seeing
     15     anybody's name on their helmets.            That was just the
     16     SWAT -- the unit's rule; you had to have your name
     17     on your helmet, so that was why we did that.
     18              Q       Do you know whether CDT officers have
     19     their own personal helmets or whether the equipment
     20     is shared?
     21              A       I mean, it's -- well, each officer
     22     should be issued a set of CDT equipment for them.
     23     Like they wouldn't share it with another officer;
     24     that would just be theirs for the time they're on
     25     the CDT team, to my understanding, anyway.



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 120 of 139 PageID #:
                                     2853
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 120


      1                      MS. STEFFAN:      I think that's all I
      2     have.
      3                      MR. LAIRD:      Nothing further.
      4                      THE REPORTER:      Signature?
      5                      MR. LAIRD:      So you have the right to
      6     review the transcript, look it over, and if you
      7     think that there's anything that's been transcribed
      8     improperly or anything like that, you can have that
      9     corrected.
     10                      THE WITNESS:      I'll waive it.
     11                      THE REPORTER:      What format do you
     12     like your transcripts in?
     13                      MR. LAIRD:      E-tran.
     14                      MS. STEFFAN:      E-tran.
     15                      (Wherein, the taking of the instant
     16     deposition ceased at 12:03 p.m.)
     17                      (By agreement between Counsel and
     18     with the consent of the witness, the signature is
     19     expressly waived.)
     20
     21
     22
     23
     24
     25



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 121 of 139 PageID #:
                                     2854
                           JOSHUA BECHERER 2/28/2019
                                                                          Page 121


      1
      2                       CERTIFICATE OF REPORTER
      3
      4                      I, TARA SCHWAKE, a Registered
      5     Professional Reporter and Notary Public within and
      6     for the State of Missouri, do hereby certify that
      7     the witness whose testimony appears in the
      8     foregoing deposition was duly sworn by me; that the
      9     testimony of said witness was taken by me to the
     10     best of my ability and thereafter reduced to
     11     typewriting under my direction; that I am neither
     12     counsel for, related to, nor employed by any of the
     13     parties to the action in which this deposition was
     14     taken, and further that I am not a relative or
     15     employee of any attorney or counsel employed by the
     16     parties thereto, nor financially or otherwise
     17     interested in the outcome of the action.
     18
     19
     20                                _________________________
     21                                Notary Public in and for
     22                                The State of Missouri
     23
     24
     25



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 122 of 139 PageID #:
                                     2855
                           JOSHUA BECHERER 2/28/2019

             A        agents 69:13         86:22 93:3         118:12            56:23
    a.m 5:13            90:4,25 99:9       101:13,20        arrested 56:8     assumption
    ability 7:10,14   aggress 94:8         102:25 116:14      57:5 76:20        37:5 64:15,16
      121:10          aggressing           116:24             116:25          attended 19:25
    able 43:4 44:5      116:1            anybody's          arrestees           19:25 92:13
      44:8 48:7       ago 68:23            119:15             65:24 66:2,6      95:18
      58:21 63:5,14     98:20            anymore 22:5       arresting 55:7    attention 94:7
      108:3 109:16    agree 26:16          49:21 85:12,19     55:23 57:2      attitude 59:17
    abreast 37:16     AGREED 5:1           91:19 98:6,16    arrests 15:9      attorney 121:15
    absolutely        agreement          anyway 27:5          56:5 59:7       attorneys 5:18
      49:22 76:4        120:17             119:25             60:14,22,24     August 8:1
      77:23 83:19     ahead 6:20         appearance           63:9,11 65:20     69:15
      93:11             37:23 78:20        82:24              76:13           authoritative
    academy 14:3        79:12 99:17      APPEARANC ...      arrived 60:20       24:7
      75:20 93:22     Ahmad 1:4 3:4        4:1                62:15 65:11     Ave 78:25
    access 22:5         5:19 97:23       appears 121:7        101:19,24       Avenue 48:24
    ACLU 4:3            98:2,4,11        apples 78:4          105:11 115:15     55:11 56:14,17
    acting 28:11      air 6:25 18:1      applied 24:11      Arsenal 83:9,14     56:22
    action 1:6 3:6      48:9             applies 91:16        84:18,22        aware 13:21
      121:13,17       Alaris 4:20        apply 91:19          85:21,23 86:3     15:6 102:21
    actions 11:4      allegations        apprehend          aside 15:22
                        10:20,21           108:3,5          asked 6:22               B
    actively 110:14
    actual 10:12,17   alleyway 41:8      apprehended          68:22 80:23     B-e-c-h-e-r-e-r
      10:24 12:6      allow 76:11          109:12             81:2,5           5:25
      13:7 20:4,7     allowed 76:24      apprehensive       asking 6:20 7:7   back 15:15 20:5
      23:12 42:17       82:1 83:24         84:4               67:12            41:18 42:3,8,9
      54:22 66:21       110:7,12         appropriate        aspect 67:22       43:6,19 44:21
      73:10 74:4      amendment            93:21,24 94:11   aspects 17:12      45:1 46:20,21
      78:13 99:2        75:18,21 76:2    approximately        19:4 66:19       49:15,25
    adamant 48:12     amount 117:7         26:22 31:2       assemble 96:17     57:18,22,22
    addition 29:16    Amy 4:16             65:10            assembling         57:23 58:3,15
    additional        anniversary        area 32:3 47:15      74:2             59:21 64:10,13
      100:2             21:19              58:18 67:25      assembly 92:5      64:20,22,23
    administrative    answer 6:21 7:2      74:15,18 78:8    assess 33:5        65:4,6 67:17
      16:11             12:7 66:8          79:14 82:11,14   assigned 28:9      67:17 68:14
    Affairs 11:7        67:21 75:2         85:11 105:25       29:14 47:12      73:21 78:15
    affect 7:10,14      77:14,15 109:9   armed 51:7           93:4,6           78:22 79:7,15
      77:11           answered 7:1         53:2,15          Assistant 4:15     80:7 85:2,3
    after-action      answers 88:19      armored 25:21      assume 28:4        87:17 97:16
      22:4 25:24      anticipate         armory 18:16         39:19 45:13      98:23 100:3
      26:5 68:18        67:22            arms 54:2 61:9       52:15 55:7       103:7,10,10
    after-actions     anticipated          63:18 104:25       72:8 77:20       106:18 111:18
      44:8              27:11 28:5,22      105:1,6 116:5      84:14 88:11      115:12 117:16
    afternoon 3:15      28:23 83:10      array 17:7           113:16           117:22,24,25
      102:8           anybody 39:23      arrest 41:4,16     assumed 64:17     bad 78:4,4
    age 5:9             41:21 53:18,23     58:14 74:6         64:23           bag 16:22
                        66:21 86:14        89:21,23         assuming          Ball-Bey 69:17


                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 123 of 139 PageID #:
                                     2856
                           JOSHUA BECHERER 2/28/2019

    Ball-Bey's 97:18     81:2 121:10        106:10             101:17 108:15      107:20
    banter 95:6        better 67:4        briefly 8:12         108:20 109:15     Central 32:9
    barricaded           89:7               96:17 106:6        109:18 114:4       97:14
     17:23             Bi-State 58:19     bring 52:6           114:20 117:23     certain 17:21
    based 74:2         big 16:1 25:21     broadcast            117:24             19:12 22:6
     77:8 91:20          64:7               102:22            carried 20:13       38:14 71:25
     93:23             bigger 93:10       broadcasting        carry 24:19 51:8   certainly 52:17
    basically 20:21    biggest 45:24        102:15            carrying 51:11      108:4
     24:21 37:13,15    Bike 114:22        broke 49:3,6         53:16,23 54:4     CERTIFICATE
     37:17 47:12       bikes 115:4,6,11   broken 40:1,4        65:19              121:2
     50:8 54:12        binoculars           40:10,13 54:18    cars 36:25 49:4    Certified 3:18,19
     61:9 73:24          28:15 110:18     brought 33:18        59:3 103:17        3:19 5:4
     84:21 85:2          110:20           Brown 12:14          103:20            certify 121:6
     86:11 89:20       bit 58:3 105:19      15:2              case 5:18,20       chain 28:2
     96:16,19 101:1    black 60:5,8,9     BRT 114:22           10:11,12 15:17     47:20 82:23
     113:15              60:9             bruise 20:24         65:7 97:22        Chambers
    basis 113:3        blank 71:16        bucket 46:13        caused 56:7         73:14
    bean 16:22         blanket 77:22      building 31:10,11    78:24             chance 38:17
    BEAR 25:20         block 76:10          46:11,21,24,25    causing 77:10      change 13:16
     33:18 34:10,12      77:4 82:19         49:4 114:3         77:24              22:17,19 23:15
     34:14,14,15       block's 62:1       bulk 51:4           CCR 4:19            23:20 24:11
     42:6,10 55:3      blocked 35:1       bullets 16:22       CD 114:4           changed 15:11
     56:4 58:12          76:23              20:17 21:4        CDP 1:7 3:7         22:13 23:8,12
     70:7,8 72:3,3     blocking 74:20     burn 58:21          CDT 13:5,6 15:4     23:25 24:16
     72:10 73:4,8      blocks 36:4        burning 94:6         15:9,18,24         93:6
     73:16,17,20,21      83:18            buses 58:19          24:20 25:4        changes 22:17
     80:20 84:17       blood 118:23         114:7              33:13,23 34:6     channel 38:13
     85:20,24,25       blue 60:8,9        business 35:14       34:7 35:17         38:19,20,22
     86:5,17 87:1,4    blurred 40:9                            36:1,17 39:7       39:3,7 47:24
     87:11,15,22       body 21:2                  C            42:24 44:19        48:2,6,9,11
     88:2                42:20            call 7:23 15:3       44:20 48:3,6      channels 39:1,5
    Becherer 1:16      bottle 54:7         28:12 39:20         55:11,25,25        39:8 48:12
     2:5 3:12 5:8      bottles 53:19       53:2 95:12,16       56:2,13,17,19     charge 71:24
     5:24                101:25 102:1     called 20:19         56:23,25 58:1     chase 41:14,15
    began 85:12          106:19,23,24      33:9 53:25          58:13,17 59:7     chasing 41:21
    beginning            112:1             59:20 71:8          61:24 62:1,3      check 99:15
     14:25 15:1        Brandon 4:14        87:12 92:19         71:6 92:9,12      chemical 15:20
     43:20 72:22       break 6:24 7:3      96:6 117:25         92:15,17 93:2      16:14,15,20,20
    BEHALF 1:17          69:5,7 78:23     calling 103:23       93:10,12,16        16:25 17:2,8
    behavior 101:1       85:14 99:19      calls 75:1           94:16 95:17        17:25 18:2,6
    belief 79:4        breaking 37:24     canister 86:10       101:19,24          18:10,14,15
     88:24 93:1          39:18,23,25      canisters 86:15      102:1,2 104:23     19:4 20:10,12
    believe 10:21        44:17 56:22      canned 41:1          113:12 114:5,6     24:4 42:12
     63:10 72:21         74:5 75:11,13    capacity 10:7        115:9 119:4,7      45:11 54:10
    bench 87:20,23       84:12 96:24       24:23 28:20         119:18,22,25       60:17 69:13,19
    best 51:22         bricks 33:25        97:4               ceased 120:16       69:22 70:7,10
     59:17 77:16         41:1 71:2,17     car 25:21 57:14     center 87:16,24     70:20,25 72:4


                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 124 of 139 PageID #:
                                     2857
                           JOSHUA BECHERER 2/28/2019

      72:6,12,19,25       27:12 42:17       80:24              75:24             course 20:4,5
      74:6 80:10          43:20 46:9       complied 91:24     control 61:23        77:23 94:22
      83:4,25 85:4        64:22,23         comply 78:11       controlling 59:7     100:12 101:18
      85:17 86:18         78:22 79:15       79:14             conversation       court 1:1 3:1,19
      90:4,25 99:8        103:7 116:17     complying           23:16 84:10         4:18 6:2,16
    chemicals 17:21       116:20,24         106:2,4           conversations        97:22 98:1
    Chief 84:1            117:16           Compton 91:4        23:23 24:8        courthouses
    Chouteau 89:16       comes 20:23       concentrating      cooked 49:22         30:20 31:1
    chronological         38:12 67:17       28:3 113:19       cop 75:8           courts 98:5
      26:10               70:14            concentration      copies 28:2          114:3
    church 83:18         coming 40:25       117:10            coppers 71:17      cover 49:21
    city 1:7 3:7,15,16    79:7             conclusion          95:7              created 92:15
      4:10,11,15 5:19    command 23:3       75:2              corner 30:21       crime 35:10
      9:21 12:20          24:9 27:21       conditions 7:13     41:1 104:10       critical 95:9
      21:17 30:18         28:2,16 47:8      9:17               111:22            critique 26:5,5
      31:13,17 44:23      47:20 82:23      conduct 52:22      correct 7:19         68:24
      45:1 71:9           84:7 95:4         53:17 93:5         9:19 13:11,21     crowd 15:18
      97:23 100:24        99:4              113:20             14:13,17 16:12      28:14 32:2
      101:8 102:7        commander         conducting          17:14,18 22:12      36:4 37:21,22
      107:1               22:22 23:4,14     76:17              29:17,23 31:14      39:12,15 44:4
    civil 1:6 3:6 13:3    23:18 24:1,2     confusing           39:14 40:21         45:2 46:16,19
      26:6 43:23          24:15 29:22       78:25              42:14 47:7          46:23 47:6
    civilians 60:21       33:2,9 37:3      congregate          49:11 54:20         49:10,12,25
      61:16 63:1          49:9 95:19        74:16              59:9 61:19          50:3,4,8,20
      66:13 115:16,18    commander's       congregating        62:25 63:19         51:19 52:20,21
      115:21 118:7        24:23 81:14       74:19              63:24 64:11         53:4,14 54:14
    Clark 101:16          82:4             consent 120:18      65:20 68:16         56:1 57:18,20
    clash 71:10          commanders        consider 16:19      70:18 78:9          61:2 64:17,20
      111:15 115:9,10     13:22 15:20       105:23 106:1       81:24 84:1          64:23 66:22
    clashing 42:24        26:2 70:6         114:17             87:2,21 88:24       67:8,12 70:9
    class 20:7           commands          considered          92:14 95:3,23       70:11,16,24
    classroom 19:21       25:10             16:25              101:3,6 103:8       71:10,19,22,25
    clear 14:2 21:15     commenced         contact 47:13       107:7 110:4         72:9 76:16
      24:13 34:3,17       5:13              67:18             corrected 120:9      88:18 96:18
    clearing 35:17       commonly          contained          correctly 61:15      101:13,15,21
    clearly 75:13         86:16 106:5       20:21 21:1         87:19               103:17,24
    clip 107:9           communicated      context 94:11      counsel 5:2,2        104:6 106:19
    clump 104:8           23:9             contingency         9:21 120:17         107:18,19,21
    cocktails 89:11      communicati ...    15:19              121:12,15           108:24 109:2
      106:15 111:8        99:4             contingent         counseling           109:4,7,15,18
    Colonel 41:3         completed          56:24              99:8                109:20,22
    combative 94:4        103:25           continual 73:5     Counselor 4:15       110:13,14,25
    combination          completely        continually        couple 20:2          111:1,4 113:6,20
      37:14 50:8          31:25 55:17       73:11 102:14,15    31:10 33:25         113:21 114:3,15
      74:7                58:1 71:9         112:11,12          41:13 46:8        crowded 58:1
    come 19:17            82:22 85:13      continue 28:12      99:15 100:2       crowds 15:9
      20:5 27:1,3,4      complicated       continuing          105:21 108:9        31:6,22 35:21


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 125 of 139 PageID #:
                                     2858
                           JOSHUA BECHERER 2/28/2019

      35:24 44:5     daylight 48:20      80:9 83:4,24     detailed 107:23       113:2 114:11
      51:6,9,21      days 12:5 31:24     85:20 88:22        107:25            disperse 15:9
      53:13 76:22     31:25 45:20       deployed 15:21    detective 8:5,13      33:24 35:24
      77:10,24 85:5   81:10              20:9,11 21:7       12:1                37:21 39:12,16
      88:12 104:2    daytime 101:10      30:9 69:20       detectives            74:5,14 78:18
      107:15 108:25  dead 111:23         70:1 72:13,20      29:12               91:23 105:19
    CRR 4:19         dealing 55:11       81:4,4,7,14,16   determine             105:24 113:15
    cruiser 66:3      56:13,17,23        82:2 84:16         109:5             dispersed 36:4
      90:2            57:1,4 58:14       86:5,11          Devereux 10:11        36:7 45:9
    CSR 4:19          93:8 117:14       deploying         devices 109:1         85:7,10
    CTS 19:23 20:1   deals 18:17         20:15 22:13      difference 17:6       105:23 112:4
      20:4,7         dealt 51:3          70:12 72:4         17:9 96:14        dispersing
    cuffs 61:11 105:9death 69:16         81:22 85:4       different 17:6,8      37:22
    cul-de-sac        97:18              86:18              17:16,24 18:6     disregarded
      33:12 34:4,8   debriefing 43:9    deployment          18:10,18,21,22      41:18
      34:15,18,21,25  68:17              70:25              25:9 31:11        disseminated
      35:12 37:12    December 80:1      deposed 5:20        39:8,8 47:14        27:24 28:1
      112:25 113:10  decision 34:1,3     6:4,7              48:7 52:10        distance 43:2
    custody 55:8,21   41:6,15 70:20     deposition 1:16     59:3 70:14          61:25 62:1
      61:23           70:23 72:6,8       3:11 5:3,13        71:4 96:19          85:1 88:17
                      77:3,6             6:12 9:23          119:8             distinctly 23:23
           D         decisions 42:1      120:16 121:8     difficult 105:8       24:8 52:8
    D 2:1            deeper 75:14        121:13           directed 14:21      district 1:1,2 3:1
    damage 76:17     Defendant 1:8      depositions         14:22 90:19         3:2 36:25
     77:1,10,17       3:8 4:9 5:3        10:15              103:12 118:10       82:17 83:11
     78:23,25 79:1 definitely 78:2      describe 17:19    directing 88:2      districts 71:8
     84:14 101:5      96:12 112:22       107:10           direction 38:12     division 28:17
    damages 19:17 Delmar 44:17          described           51:16 65:3,5,8    document
    dang 40:8         45:1 78:25         108:14             71:25 121:11        29:18 81:16
    Daniel 5:24      dense 111:5        describing        directions 37:16    documentation
    dark 55:17 64:6 density 110:24       98:19            directly 23:11,14     29:3,5,20
    Darren 21:23     department         description       disciplined 11:19     99:2
    day 3:13,15 8:21  3:16 4:10 7:18     51:10 53:5         11:22             documented
     18:8 26:16,19    8:1,15 11:16       107:8 108:1      discretion            80:18
     27:1,7,8 31:9    12:3 14:6 18:11   descriptions        22:21,24 23:2     Dodge 24:1,7
     31:10,12,15      18:14 46:4,12      107:14             23:7 24:15,23       81:2 84:10
     32:1,6,12,19     46:15,17,22       designated          82:4              doing 22:7
     43:10,12,17,18   46:23 71:6         28:25            disobedience          29:19 33:15
     44:2,10 45:14    75:17 95:1        destroy 109:11      13:3 26:6           40:3 41:22
     45:20,21,23      98:14 100:5       destroyed 68:1      43:24               45:6 50:16
     45:24,25 46:1 dependent            destroying        dispersal 73:2        52:20,21
     46:5,7,15        22:24              101:17 108:15      73:4,7,9,12,19      56:19 58:2
     50:23 53:13     deploy 15:8         108:19 109:14      73:22 74:8          59:18 63:9,11
     79:21 95:12,16   22:2,10,15         114:4              78:7,11 79:15       65:2,2 66:10
     95:22 101:8      42:11,22 45:10    destruction         91:24 102:8,13      67:5 70:24
     101:22 102:24    69:13,22 70:7      101:14 102:19      105:10,15,20        74:18,19 75:8
     112:6            70:20 72:6,25      102:21,24          106:1,5 112:8       76:11,15 78:3


                               ALARIS LITIGATION SERVICES
    www.alaris.us                 Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 126 of 139 PageID #:
                                     2859
                           JOSHUA BECHERER 2/28/2019

      84:4 89:3        easily 53:14         52:22 85:16        eventually 33:9       88:16
      96:17 109:3      east 34:19,20        86:23 102:2         45:8 58:11        familiar 29:2
      112:5 115:23     eastbound           engaging 50:9        67:7                 31:13 35:6,10
      116:11,14          111:18 117:6       87:9 115:18        everybody             91:14 97:21
    door 87:17         eastern 1:2 3:2     enter 21:2           27:23 33:11          98:1,18 111:19
    Dotson 84:2          107:22            entire 23:15         39:1 77:19           119:4
    doubt 116:19       easy 109:9          environment          78:5 94:25        familiarity 91:21
    dozen 18:11,12     edge 50:3 53:3       18:1                104:14            far 12:4 30:6
      18:13,18           107:17,18,19      equipment           everybody's           37:23 39:5
    dragon 53:25         107:22             42:18 49:7          76:18 103:14         43:25 44:22
    drive 68:15        education            60:2,3 110:2       everyone's            61:4 63:4,12
      97:5 103:21        75:24              110:21,22,24        66:15                63:14 75:10
    driven 50:5        effectuated          119:5,19,22        exact 30:19           78:10,20 79:11
    driver 73:21         60:23             escalated           exactly 6:8           81:17 87:6
    drives 70:9        effort 15:3 108:5    106:22              31:16 35:4           89:19 93:19
      73:16,17         eight 3:13          escorting 90:1       55:16,18 59:12    February 1:18
    driving 50:15      either 8:4 12:1     especially 87:7      79:3 84:24           3:13 8:22,23
      73:20 103:16       15:17 16:17       essentially 15:3     97:1                 12:10 14:16
    drop 57:16           26:4 35:21         22:25 41:18        Examination        federal 98:15
      86:12              48:11 50:13        47:19 50:17         2:6,7 5:14        feel 65:14
    dropped 86:25        76:17 98:5         54:13 59:24         100:18            feet 41:20
    dropping 86:8      elaborate 32:21      70:9 71:20         examined 3:12      female 71:18
    drove 70:22        email 27:25          73:18,19 78:21      5:10                 113:13
      72:7               28:1               92:24 118:2        example 21:22      Ferguson 10:5
    drugs 7:10         emit 86:15          estimate 11:25       107:1,4              10:10 12:10
    DSM 7:21             88:16              64:3 109:17        exceedingly           15:1 21:11,13,16
    dude 104:14,17     emits 16:17         estimated 11:25      71:16                21:17,18 22:8
    dudes 87:7,8         88:19             estimating          exercising            22:14,17,23
    duly 121:8         employed             109:22              77:25                25:13 71:13
    duration 71:15       121:12,15         Euclid 34:6,23      exist 11:13           72:24 80:21
      71:15            employee             34:25 35:19        experience            81:1,23 82:1
    duties 29:16         121:15             35:22,23 36:3       76:12 77:8,9         89:9 91:4
      93:6             employment           36:8,9,20          expressly 5:6         92:21,23,24
    duty 20:2 29:9       9:3,4,7,11,14      37:12,16,19,21      120:19            field 48:25 49:2
      29:14 73:21        14:5               37:22 38:3         extended 68:8         111:21,23
      81:5             encircling           39:12 40:6,7       extent 95:10       figure 88:21
                         103:22 115:13      40:10,17,19        eye 51:22 53:9     filled 20:23
           E           encounters           42:7,9 78:17       eyes 16:18 94:6       53:20 54:7
    E 2:1                113:5              79:1,11 97:15                         filling 106:19
    E-tran 120:13,14   ended 31:3           112:17,24 113:11            F            112:1
    earlier 5:17         50:16 71:22       evening 32:11       fabric 119:3       finally 49:23
      50:22 63:16        76:16 117:24       43:14 44:12,13     face 74:6,6           58:7 85:8
      78:6 82:6          118:1              46:19 55:18          79:10,10,10,10   financially
      91:11 115:14     engage 86:21        event 15:2 26:6       94:6                121:16
    early 46:2,9         88:6 89:1,13       27:17 96:5         facing 30:20       find 19:15,16
    easier 94:8          101:13            events 12:6         fact 11:16            23:5 53:8
    easiest 26:11      engaged 50:18        43:24 97:8         falls 73:18,19     fine 75:4


                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 127 of 139 PageID #:
                                     2860
                           JOSHUA BECHERER 2/28/2019

    finished 99:14      forenoon 3:14        18:22 20:3           40:5 101:25          42:20 43:24
    fire 17:5 24:9,15   Forest 33:1 42:4     61:3 70:13,14      glasses 25:2           44:10,16,21,21
       24:22 46:12        42:10 43:6         70:15 81:6,7       global 100:2           45:1 46:4,6
       46:14,17,22,23   form 77:13           84:3,7 86:8,15     go 6:10,12,20          49:20 55:10
    firearm 10:24       formal 95:16         87:22 88:3,17        7:2 14:18 20:3       56:21 57:14
    fired 10:22         format 120:11        88:18,23 98:5        20:7 26:9            58:15,24 61:1
       19:12,13 20:23   formations           98:16 104:6          30:7,10 33:5         61:20 62:4
       22:21              13:10 25:8,9     gases 17:21            35:13 37:20          67:13 69:1,10
    firing 19:11 23:6     25:10 114:10     gassed 54:9            38:2 41:4,15         72:25 74:5
    first 30:2,3 32:1   formed 31:6          70:11                41:21 42:3           77:21 79:5
       32:24,25           35:21 37:15      gate 34:24             43:16,19 44:1        81:9,10 84:20
       45:22 48:14      former 7:17        gathered 95:14         44:15 46:1           84:20 85:3
       48:17 69:12      forming 45:4         95:15                53:5 54:21           88:18 89:9
       74:20 75:17,21     57:3,19,21       gathering 95:18        57:12,15,18,21       95:7 96:10
       76:2 78:17         102:5 114:9        95:24 96:21          57:22,23             100:20 107:16
       95:12 98:11        115:5            gauging 54:14          59:19 64:10,12       107:17 111:2,16
       99:24            forms 70:14        gear 60:7              64:20 65:4           111:18 113:8
    fit 88:14           formulating        general 18:9           67:9,18 68:1         114:12 116:4,7
    five 117:9            67:14              32:2 69:11           68:17 72:3,10      good 5:16 38:17
    flapping 51:20      forth 15:13,14       94:15 104:21         76:25 77:23          61:25 69:6
    flex 61:10 105:9      28:18 67:20        106:5                78:10 82:18,21       99:19 109:20
    flex-cuffing          85:3             generally 26:2         84:3 85:2          goofy 115:4
       63:23 89:25      forward 102:17       27:25 54:8           86:14 88:3,5       gotten 41:8
    floor 30:19         Fountain 69:17       70:3 73:6            88:18 90:9           112:9 117:16
    Florissant 89:9     four 28:10 48:19     94:2                 91:23 92:21        grabbed 71:18
    flow 75:12 91:12    free 48:9          geographical           99:16,23           grabbing 71:3
       106:3            fresh 22:7           67:24                100:11 104:18      Grand 21:23
    focus 66:19         Friday 107:2       getting 40:9           110:11 116:6,7,8     22:14,18 82:7
       104:22,24        front 48:22          76:16 90:10          117:4                83:4,9,15,18
    focused 25:8          49:15,16           114:7,10,13,15     go-ahead 30:10         84:6,13,18,22
       94:5 117:11        54:23 113:8        114:18 117:24        30:14                84:23 85:4,6
    focusing 104:14       114:2            give 5:22 54:15      goal 37:18             85:18,19 86:3
    follow-up           frustrated 82:21     67:4 73:8,11         88:22                91:5
       100:21           full 5:22 16:4,6     75:14 95:21        goes 47:19           great 43:2
    follow-ups            16:7               96:10                53:13 67:17,19       84:25
       108:10           fully 85:7,10      given 22:25            96:18 105:17       grenade 86:9
    followed 34:7       further 42:8         28:2 29:9            105:17,17          ground 6:11
       56:1               53:5 106:18        30:10,13 65:3        112:20               13:24 61:8,17
    following 26:5        108:8 120:3        65:5,8 71:23       going 6:10 7:5         62:16 63:17
       35:16 69:16        121:14             71:25 73:4           9:21 26:8,9,11       64:8 101:2
       78:21 83:3,23                         102:9 106:5          27:1,12 28:11        104:9,25
    follows 5:11               G           giving 51:9,15         28:12,19,21          105:2 109:14
    foot 34:9,11        gaggle 36:2,12       73:18 105:16         30:6 33:5            112:16 114:5
       35:17             37:13 60:21         105:20 107:3         34:3 35:22           115:17 116:3
    force 11:10,23      garage 49:5          107:4,8,14           36:9 38:3            117:12
       63:25 100:6      gas 10:23 15:8       112:11,12 117:21     39:21 40:11        group 61:7
    foregoing 121:8      16:17 17:4        glass 18:3 40:1        41:15,24 42:1        63:17 64:4,7


                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                           Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 128 of 139 PageID #:
                                     2861
                           JOSHUA BECHERER 2/28/2019

      105:20 115:16    handle 15:7         38:4 40:20                  I           52:12 53:2,4
      117:12,13         92:21              40:23 82:19       I/LEADS 25:11         53:10 77:18
    groups 61:15       handled 92:24     helmet 60:10,11        25:18              109:3
    guess 9:8 16:23    hands-on 90:9       118:14,16,20      idea 78:12          individually
      27:11 34:1       hanging 6:25        119:9,17          identification        74:17
      35:20,22         happen 23:20      helmets 36:17          118:19,24        individuals
      54:10 57:22       66:8 77:21         118:22 119:7,10      119:10,13          19:14 43:3
      86:10 105:4,12    92:20              119:15,19         identified 51:24      52:21 53:12
      112:19           happened          helped 83:20           53:2               57:5 74:16
    guideline 23:9      31:24 32:7       helps 67:4 81:16    identify 51:7,12      101:25
    guidelines 15:13    34:2 43:7,10     hey 24:3 53:3          51:17 53:7,18    inform 81:2
      15:13 22:12       45:20 68:24        67:12,16             53:21 67:2       information
    gunman 17:23        71:10,13 97:17     72:25 76:14       identifying 53:11     27:12 47:6,16
    guns 17:4 18:22     98:20 111:17       76:22 81:19       IL 3:19               47:22 48:8
    guy 20:13          happening 33:3      89:12 94:15       illegal 74:25         50:25 51:4,17
      40:25 41:4,16     70:5 106:7         103:14            impact 16:21          52:20 66:11,12
      67:16 73:10,13    107:9,25 111:4   high 35:9              20:16 24:4         67:6,14,17,19
      86:20 89:2       hard 12:7 28:1    Hills 79:18 91:4       81:4,22 86:20      80:23 101:18
      107:20,21         31:23 79:2       hip 53:5               86:22 87:14        108:2
      113:14            87:16 109:2      hit 33:25              87:24 88:3       informed 10:16
    guys 20:1,1,2,3     111:3            hodgepodge             89:2               11:6
      20:8 24:19       head 6:15           36:21             impacted            initially 103:5,6
      30:11 33:24      headquarters      hold 37:25             25:20            injunction
      41:10,13,19       27:9 30:3,8        87:25             impeding 75:11        97:22
      46:8 51:20        46:7,16 48:23    holding 42:5           91:11 92:3       injure 19:13
      57:2 61:6 71:9    49:16,17 80:2      61:7 87:11           106:3            injured 19:14
      79:10 81:6        80:5,9 95:15     hollering 45:7      importance            113:13,14
      87:14,22,24       100:25 101:16    Holly 79:18            52:24            inside 17:22
      89:8,10 110:19    102:18 103:2     home 27:9           important 53:17       21:17 33:1
      111:19            112:23 113:9       57:15 59:19          66:16,24           62:12,15
                        114:1,25           64:22 68:13       impossible            85:24 86:25
            H          headsets 38:11    honestly 31:20                            87:4,20,22
                                                                53:12
    Hall 3:16 4:11     health 7:13         79:16             improperly          instant 120:15
     30:18 31:13,17    hear 72:19 73:2   hood 108:23            120:8            instruction
     100:24 101:8       94:19,21,23        109:12            inappropriate         19:19,22,23
     102:7 107:1        100:8 102:8      hope 88:19             64:1             instructions
    hand 88:14          102:22           hostile 110:15      incident 37:2         95:22
    handcuffs 94:9     heard 73:8 74:1   hot 23:6               39:2 111:16      intel 96:10
    handful 115:23      74:8 79:21       Hotel 45:3,4        incidents 79:9      intelligence 8:8
     116:10 117:8       94:21,22 95:6    hours 3:13          include 25:5          8:10 28:16,17
     118:7              98:11 100:9,12     48:16,17,19          101:4              29:12 47:8
    handheld 86:8       112:7 113:1      house 33:3          including 16:8      intent 79:4,6
     86:14 88:12       hearing 41:9        79:18             incorrectly           88:25
     90:13              56:20 95:10      huge 109:1             19:14            intentionally
    handhelds           99:1 112:22      hunkered 89:10      indicted 21:24        19:16
     88:16             heavy 109:16      hurts 20:24         individual 52:5     interested
    handing 25:1       held 36:5,10                                                121:17


                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 129 of 139 PageID #:
                                     2862
                           JOSHUA BECHERER 2/28/2019

    interior 87:11,15   Jennifer 79:18      knew 28:11,19        75:6,9 76:1,5      launch 18:23
    interlock 105:6     Jessie 4:7 5:17      52:17               76:7,9,12,21         86:15 88:8
      116:5             job 100:25          knock 20:25          77:3,21 78:1       launched 86:24
    interlocked         join 8:3            know 6:8 10:12       79:16,21,24          90:14 93:12
      61:9 63:18        jointly 53:9         10:17,19,23,25      80:5,14,17,25      launchers 88:10
      104:25            Joshua 1:16 2:5      11:3,5,7,10         81:1,1,2 82:15     launches 70:10
    Internal 11:7         3:11 5:8,24        13:21,22 15:12      83:2,6 85:16       launching 17:4
    interrupt 25:2      Joyce's 79:18        15:12 16:17         86:2 87:16           18:4,21,25
    intersection        jsteffan@aclu ...    17:11 18:5,14,16    89:20,22,23          86:6,7 88:11
      30:22 42:8          4:8                19:10,15,21         89:25 90:11,18       88:12
      54:23 57:19       judge 98:15          20:24 21:9,19       91:16 93:7,19      law 3:15 4:10
      58:1,4 59:6,13    June 8:4             23:12,15 24:18      94:2,3,4,13          74:4
      59:15 60:20       justified 70:25      25:15 26:25         95:6,8,9 96:7      lawful 5:9
      61:5 62:19,20                          27:10,12,15         96:11,20 97:9      laws 75:13
      63:3 65:10                 K           29:10,11 30:5       97:18,24,24        lawsuit 10:17 11:1
      68:4 72:16        keep 51:18,22        31:6,24 32:1,7      98:4,10,13,15      lawsuits 10:4,10
      83:13 84:19         53:9,12 79:7       33:19,22,23         101:19 102:6       Layshop 41:3
      89:15 101:24        82:1               33:23,23 34:1       102:12 104:13      lazy 59:25
      104:12 106:18     kept 40:25           34:13,13,15,16      104:22 105:4       lead 20:23
      111:13,17,20,22     103:16             35:2,6,24           105:5 107:16       learn 98:24
      116:15 117:17     kettle 62:8,12       36:4,6,24           109:12,13          leave 31:21
      118:1               62:18 63:2         37:2,6,13,18        111:19 112:16,19     64:19 73:1
    interview 11:16       115:13             38:22 39:15         112:21 113:7,13      74:15,17,18
    introduced 5:16     kettling 103:23      41:25 43:16         114:9 115:3,4,11     76:18,19 77:20
    investigated        kid's 20:20          44:17 45:5,19       115:14 116:1,7       78:7 79:14
      11:8,11           kill 21:2            46:2 47:18,24       117:13 118:9,11      116:5 117:2,6
    investigation       killed 12:14         49:12 50:5,11       119:18               118:10
      11:4              kind 13:25 15:5      50:13,14,15        knowing 87:6        led 76:13,17
    investigative         18:21 24:22        51:12,14,19        knowledge 26:1        81:12
      11:11               36:1,20 37:9       52:4,6,10 53:1      46:2 67:10         left 8:14 12:10
    invited 26:4          37:15 42:2         53:3,6,24 54:1      72:15                31:22 32:2
      68:20,23            43:9 45:6,24       54:9,12 55:18      known 8:7             45:9 49:19,20
    involvement           46:19 50:25        56:7,16 58:9        51:24 52:13          54:17 57:9,13
      46:1                51:14,20           58:16 59:3,11                            58:19 62:6
    issue 73:6            52:22 57:18        59:16,24                   L             75:20 103:25
    issued 93:18          65:5 68:17         60:24 61:2,3       Laird 2:7 4:14      legal 17:11 19:4
      97:22 98:2          75:8 86:9          61:5 62:2,8,9        69:6 75:1           19:21 74:25
      112:7 118:14        95:11 100:21       62:10,11 63:10       77:13 99:18         75:2
      119:22              104:11 108:2       64:14,18 66:4        99:25 100:19      less-lethal
    issuing 105:10        109:21 115:24      66:8,9,17,20         108:7 120:3,5       25:12
    items 53:23           118:18             66:22,24 67:5        120:13            less-than-lethal
      54:5              kinds 41:2 115:3     68:2 70:2,4,12     lairdb@stloui ...     20:13 21:5,8
                        Kingshighway         70:19,21,23          4:17                22:2,10 42:12
              J           33:12,18,21        71:18 72:5,16      lands 86:13         let's 22:22 101:7
    jail 116:7,8          34:14,19,20        72:17 73:5,24      large 53:14           107:17
    January 96:3        kneeling 87:22       73:25 74:2,7         111:23 117:13     lethal 81:22
    Jason 73:14         knees 111:25         74:11 75:4,5,5     lasting 96:21         110:11


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 130 of 139 PageID #:
                                     2863
                           JOSHUA BECHERER 2/28/2019

    level 13:17,19,24    locations 31:11     11:18,21,24       marches 96:16       100:9 105:3,12
       27:14 106:22        64:19 68:7        12:15,17,23        96:22,25           107:12 108:3
       109:14            lock 54:3 79:5      13:1 14:4,8,10     97:5,6             108:21 109:23
    levels 77:7            90:17             16:7 17:18        Market 30:23        112:10 113:4,4
    liable 19:16         long 31:8 36:6      18:24 19:6         48:24              115:2 116:11
    library 49:1           40:24 41:25       21:6,18,25        Maryland 35:3       117:9 119:21
       54:24 55:8,13       43:7 45:5         23:17 26:18        35:5              means 20:13
       55:21 103:12        48:15 56:10       26:20 28:7        mass 58:14          74:22 105:7
       103:17              65:17,18 68:9     29:4 30:1 37:8     59:7 89:23         105:18 115:14
    lieutenant 16:3        76:15 79:13       43:13,22          mayor 33:20        meant 20:24
       24:1,7 29:22        90:6              45:15,18           36:23             mechanisms
       30:15 38:8        longer 68:10,11     47:23 55:22       mayor's 33:3        18:22 19:1
       47:17 81:1          74:16             60:6 74:10        mean 10:13 12:4    media 100:10,12
       84:10             look 88:5 120:6     82:8 92:14         12:5,11 13:20     medication 7:9
    light 31:19 112:2    looked 41:14        96:1 108:16        14:20 15:1        member 12:25
    lighting 89:11         53:19             110:23 114:17      16:14 17:20        17:1 92:12,13
       106:20            looking 30:25       118:15             18:5,11,16 19:7   members 13:5
    limits 110:24          87:17,23 107:2   mace 16:23          19:8 21:10         37:7
    Lindell 36:9,10        108:25            24:11,15,19        23:10,11,23       memory 22:7
       38:4 40:20        looks 20:20,21      25:6 42:22         24:18 28:12       mention 92:8
       40:23 41:12,13      86:9              43:4 93:16,18      31:21 34:1        mentioned 91:11
       42:5              Loop 43:14,16       93:21,25 94:5      36:14 37:4         100:23 106:10
    line 33:13 36:1        43:18 44:12       94:11,13,16        38:15 39:7,17     met 49:7 54:25
       36:12 37:10,13      44:22             98:5               40:7 41:19        Metropolitan
       37:15 40:16       lost 50:14 53:14   maced 54:9          43:3 44:4 47:1     7:18 14:6
       42:20 43:2        lot 12:8,11,18      90:5,11,21,22      50:10 51:3        middle 59:15
       44:20 45:4          15:15 23:5       magnification       53:22 55:16        104:12
       57:3 61:4 63:8      35:9 40:13        111:3              56:18 58:3        Mike 12:14 15:2
       63:11,13 71:6,7     51:8 58:17       magnifying          59:14,18 64:5      47:9
       78:16 87:16         65:12 70:14       110:22             64:5,18,22        milk 53:20 54:7
       102:1 104:4,4       74:3,9 78:2      main 15:3 20:2      66:2 67:1,10       54:9
       114:9 115:5,18      79:9 80:13       majority 21:10      68:6 70:13,22     mills 100:11
    lined 85:13            83:17 85:25      making 78:22        71:2 72:15,21     mind 25:1
    lines 36:16 40:9       86:15 88:17       106:15,17 111:8    74:14,15 75:3     minutes 36:7
    linked 32:4            88:23 93:10      MALEEHA 1:4         75:7,10,23         38:2 40:18
       55:3                104:16            3:4                76:4,10 77:15      65:18 68:5,10
    listen 82:25         lots 51:25         Manasco 117:20      77:16 78:1,20      99:15 102:12
    literally 88:14      Louis 1:7 3:7,15    118:6              79:23 80:12       mission 14:23
       89:8,10             3:16 4:5,10,12   manner 37:1         80:17,25 81:1     Missouri 1:2 3:2
    Litigation 4:20        4:22 5:19 7:18   Mansur 69:16        82:15 84:9,13      3:17,21 4:3,5
    little 20:20           14:6 97:23        97:17              85:23 88:10        4:12,22 121:6
       71:20 86:1,1,9    lungs 16:18        march 34:6 36:1     89:20,22           121:22
       105:19 107:24                         96:2,6,8,9,11      90:6,23 91:7      mixed 109:1
    lives 33:20                 M            96:12,13,15        92:7 93:22        mm-hmm 6:16
    location 45:11       ma'am 6:1,3,5       97:9,12,18         94:1,12,24         53:15 63:24
       57:6 67:25         6:18 7:12,16      marched 34:8        95:5 97:2,7        66:10 68:3
       83:8 114:7         7:22 8:2,6,16      44:24              98:6,11,21,25      82:12 89:17


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 131 of 139 PageID #:
                                     2864
                           JOSHUA BECHERER 2/28/2019

     91:13 97:16        71:1 72:4,6,12    81:18 92:19      Objection 75:1        33:25 35:17
     111:6              72:20,25 74:7     99:1 105:16        77:13               36:2,12,15,17
    MO 3:20             80:10 83:4,25     112:2            objects 101:21        36:21 37:10,14
    Molotov 89:11       84:15 85:4,17   news 27:10           103:1 107:11        37:14 40:17
     106:15 111:8       85:20 86:4,19     30:4 62:9        observation           41:4,7,9 42:15
    moment 103:25       86:24 88:8      Nick 117:20          28:24 47:4          42:21 45:10
    monitor 48:6        88:22 90:14     night 32:1,7         53:8 66:11          50:9 52:16
    Moonrise 45:3       93:12             42:13,16 43:18     108:25 110:2        56:2,25 58:6
     45:4                                 55:2 57:11       observe 60:14         58:23 60:17
    morning 5:16               N          66:1,4,9 82:16     110:13,15           61:4,9 63:22
     26:23 29:25       N 2:1              83:3,3,7,23      observes 51:25        65:9 67:25
     43:21 45:17       name 5:17,23       83:23 84:5       observing             69:12 71:3,7
     95:12              10:17 37:5        90:20 97:14        28:14 77:9          78:16 80:9
    mornings            52:4,11 98:12     103:4 106:14     obviously 19:13       82:17,22
     95:25              118:23 119:1,15 nightfall 48:21      52:17 53:1          83:12,20 90:3
    motivated 49:9      119:16          nights 25:19         70:22 72:17         94:19 101:2,22
     70:19             nametag 119:2      66:9 83:7          92:25 93:5          102:2 103:24
    mouth 98:25         119:3           normal 29:13,16      100:9 113:7         104:1,4,19,23
    move 25:9 95:8     narcotics 8:13     36:15 37:10      occasion 10:6         106:11,21 107:5
     105:21            narrative 68:24    71:7 95:16         102:19,20           113:12 119:18
    moved 31:10        navy 60:9        normally 27:7      occasions           official 81:18
     46:16 48:22       near 55:21         27:18 90:18        52:10             officially 8:22
     55:10              79:18 80:2      north 4:21         occupants           Oh 77:7 93:11
    movement 91:6       89:14 91:4        35:22,23 36:3      50:17             okay 5:21 6:10
    moves 67:23         108:15            40:17 61:2,16    Occupy 91:6           6:13,23 7:4,8
    Moving 102:17      necessarily        61:22 62:19,21   occurrence            9:16,20 12:12
    MR/K-9 48:10        67:6 98:22        72:2 78:17         90:8,16             26:14 32:14,17
    multiple 13:14      110:15            83:18 104:5      occurring 77:1        32:20 44:14
     38:25 39:4        necessary          115:18             77:17               47:5 52:25
     47:14 107:13       65:14           Notary 3:20 5:4    October 82:10         65:24 69:3
    municipal 75:11    need 79:13 88:1    121:5,21         offhand 38:7          76:18 77:15
     91:12              93:14 113:15    notes 99:16        officer 7:17 10:3     84:3 87:3
    munition 16:25     needed 15:14,17 November              10:7 12:2,21        89:5 100:20
     17:25 18:2         33:6 48:7         82:10              13:20 14:7,9,11     100:22
     22:13              64:12 86:22     nowadays 23:7        15:17,18 50:6       106:25 107:9
    munitions 15:20     88:2,3 89:1     number 16:8          57:13 58:10         108:6 112:18
     16:14,15,20,21    needs 7:1          21:9 49:18         59:22 63:25         113:19 116:22
     17:2,5,6,8,17     negative 9:14      94:1 118:19        65:7 66:25          116:25
     18:5,6,10,15,16   neighborhood     numbers 54:22        71:18 77:9        old 80:2,5,8
     19:5,11 20:10      35:7,9,10         118:25 119:11      82:16 91:21         101:16 113:25
     20:12,16 22:11     69:17           numerous 52:9        93:18 94:8          114:25
     22:20 23:1        neither 121:11     64:19 66:2         100:6,14 117:17   Olive 4:4 46:25
     24:4,4 25:12      net 81:15          77:18 85:6         117:19 118:6        50:4 56:1
     42:12,12 45:11    never 10:13,14     102:12             119:21,23           58:4,4,22
     54:11 60:18        11:6 13:23 16:4                    officer's 22:24       103:19
     69:19,23,25        26:7 35:8               O          officers 16:3,9     once 23:1 24:15
     70:8,10,20         58:16 79:8,10 o'clock 3:14,14        29:10,14            30:9 31:21


                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 132 of 139 PageID #:
                                     2865
                           JOSHUA BECHERER 2/28/2019

      34:22 37:12       ordinance 74:2     parked 49:6          56:14,17,21      personally
      46:18 48:25         74:4 91:12,14     57:24 58:3,22       61:8,10,20,22      20:10 28:25
      57:16 77:16         91:22 92:3,6      59:2 103:19         62:2,5,7,12,15     34:9 37:9
      91:18 101:23      ordinances         parking 49:5         62:16,17 63:17     51:24 52:13
      101:24 105:15       75:11             83:17               64:3,7 65:4        81:4 94:14
      112:11 117:21     organizer 46:3     part 5:10 10:4,14    76:2,4,7 77:23   pertained 98:10
    ones 19:2 43:1        66:22 67:16       10:16 13:4,6,17     78:2,7,17,18       98:17
      90:9 93:15        organizers          13:23 19:18,21      79:6,11 85:9     phonetic 41:3
    ongoing 103:23        66:25             21:21 42:25         85:13,14,16        47:10
    onlookers           original 10:5       56:5 59:13          89:6,7,13,21     photographed
      116:12              12:9,13 15:1      71:12 79:19,20      89:24,25 90:1      66:6
    OP 28:13 32:3         21:11,13,16,18    82:18 91:15         90:5,10,10,17    photographs
      42:18 46:10,11      22:22 24:2        94:17 107:12        90:21 95:1         20:15
      47:1,5 48:14,17     25:12 33:7        118:13 119:6        98:6 104:4,8     picked 58:18
      49:3,3,10,19        49:19 80:21      participated         104:11,15,16     pin 86:12 88:15
      49:22 54:18         80:25 81:10       25:4                104:20,21,24     pinpoint 79:3
      96:9 108:17         81:23            particular 10:13     105:2 106:19     pipe 54:2
      109:24 112:14     originally 33:16    73:14 77:9          108:3,5,14,19    pistol 53:4
      112:15,21 113:2     103:11 117:22     88:9                109:6,9,19       pizza 104:10
      113:21 114:23     ornate 34:23       parties 121:13,16    111:8 114:8      place 21:17
    open 18:1 51:8      outcome 121:17     parts 61:1 111:1     115:23 116:3,6     28:23 31:5
      53:16 87:18       outside 18:15      pass 47:17,18        116:9 117:5,7      37:25 45:4
    operate 17:3          31:19 62:13,14    48:8 51:16          117:12             46:14,20,22
    operations 8:9        62:17 63:2        53:21 54:5,16      people's 60:22      49:14 58:2
      8:12 27:16          71:12 85:25       66:20,23 67:7       60:24              60:15,22
    opinion 16:24       overall 71:24       107:25             perception          74:20 81:25
      54:15 92:1        overhead 49:21     passed 48:9,10       24:25              83:21 104:10
    OPs 28:21 30:6      overwatch 44:4      51:4 54:12         perimeters        placed 65:25
      30:9 33:7           47:2,3            101:18              97:5               66:3 105:9
      36:24 44:4        overwatching       passenger           period 19:18      Plaintiff 1:5,17
      47:13,14,14         47:15             44:25               25:22 62:5         2:4 3:5 4:2
      97:4 100:24       overwhelmed        passes 47:19         68:8               5:2,10
      102:18 107:13       82:23            passing 66:18       permission        plaintiff's 5:18
    orange 20:14                           passive/aggr ...     22:25            plan 27:16
    order 19:12                  P          116:4              person 29:15      plants 56:22
      26:10 39:12       p.m 120:16         path 78:22           51:10,25 52:2    please 5:22
      71:21 73:2,4,7    Page 2:3 72:1      pause 73:6           67:2,3,9,19        6:20 7:6
      73:9,12,19,22       72:10,11,13      peaceful 97:8        77:10,12 78:10     99:16
      74:8 78:7,11        73:9 106:7       peacefully 78:1      79:13 89:2       point 33:25
      79:14,15 91:24      111:7,12,14,18   people 19:13         91:20,22           35:25 36:2,15
      94:5 98:1         paper 94:24         29:11 33:7          94:22 107:10       36:22 37:1,3
      102:13 105:15     parameter           35:17 37:1          109:3,10,11,13     37:23 39:17
      105:20 106:5        78:13             38:13 42:1,24       114:19             40:11 41:3,7,17
    orders 102:8        park 33:1 42:4      45:5 49:16         personal 9:2        42:6 44:11
      105:11 106:1        42:10 43:6        51:8,17,23          55:1 57:12         47:13 49:4
      112:8 113:2,3       58:3 69:17        53:22 54:4          58:20 60:1         55:5,9,15,17
      114:12              108:15            55:6,20 56:7        118:16 119:19      57:13,24


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 133 of 139 PageID #:
                                     2866
                           JOSHUA BECHERER 2/28/2019

     59:10,17 60:12    posts 28:24       procedure           protestor 50:12     79:6 103:24
     70:6,6,17 71:3      53:8              72:22               100:15            104:1
     71:16,18,23       potted 56:22      proceeded           protestors 50:9    put 19:23,25
     74:12 83:24       powder 20:23        37:11 48:23         50:18 51:15,16    33:4,17 40:18
     84:1,21 91:25       21:1            process 85:3          55:4 102:3        46:9,11,14,22
     101:12 102:7,13   power 111:3       produced 3:12         103:1 105:21      49:9 54:2 71:6
     112:8,21 115:14   precedent 15:6      5:9                 115:9 116:13      75:6 81:25
    pointing 110:14      72:23           Professional        protests 10:5,10    94:9
    police 7:18,25     preliminary         3:18 121:5          12:1,5,18 13:2   putting 61:10
     8:14 10:2,7         67:15 97:21     program 93:2          14:15,19,19,21
     11:15 12:3        preparation       projectile 16:16      14:24 15:15              Q
     13:20 14:3,6,9      28:10 29:1      projectiles           21:17 26:9,12    question 6:19
     14:11 18:11       prepare 9:22        18:23               28:4 29:21        6:25 7:2 9:9
     29:14 46:4,7        28:4,8          prompted 9:11         32:9 38:22        12:7 67:21
     48:22 49:16       prepared 27:13      9:14                40:8 43:23        69:11 74:23
     49:17,24 50:1       54:14 116:7     property 76:17        52:1,3,6,10       80:24 83:11
     50:6,9,11,18      preplanned          77:10,16 84:14      69:2,10,12,13     88:20 102:16
     54:15 55:1          28:24 30:5        101:5,13            71:5,11 74:25     109:10
     59:2 74:21        presence            102:19,21,23        79:2,9 80:4,8    questions 5:15
     75:16 80:2,5        50:24           protecting 57:3       80:11 81:11       7:7 11:17 26:12
     80:8,14 85:19     present 83:5      protective 60:1       82:6,10,13        67:12 69:1
     91:21 94:8          84:11           protest 11:4,8,12     94:20 96:22       100:2,3,19,21
     100:5,25          presume 6:21        11:17,20,23         99:3,8 100:3      108:10,13
     101:17,21         pretty 16:8         12:6,9,13 13:7      106:7,8          quick 6:11
     102:18 103:1,2      44:20 59:2        14:15 18:1        proud 59:16        quickly 48:8
     103:18 104:19       66:14 78:20       20:10,12 21:8     providing 28:16     58:20
     108:15,20           89:22             21:22 22:1,11     Public 3:20 5:4    QuikTrip 89:15
     109:15,18         primarily 13:9      25:13 26:6          121:5,21         quit 8:19 9:1,11
     112:23 113:9        86:3 106:23       28:5,20 32:8      pull 86:12 88:15    9:15,16 74:18
     114:1,4,19,25     primary 39:9,10     32:15 43:15       pulled 15:18       quite 30:8
     116:23 117:11       110:6,6,9         46:3,7,13           31:17,17 32:3     33:13,22
    policeman 10:1     printed 119:1       47:12 48:22         49:23 57:16       36:10 38:5
     13:25 94:15       prior 62:10         50:15 52:8          71:19             40:24 56:12
     97:3                92:20 93:2        69:15,20,23       purpose 15:2        56:14 57:7
    policemen            106:8 113:10      71:3,13,14        pursue 62:4         58:3 64:5
     65:13 95:8,9      prisoner 65:25      73:15 74:24       pursuing 61:6       97:2
    policies 23:12     probably 17:12      76:3,5,8 77:11    push 35:23
                                                                                         R
    policy 24:16         23:25 26:11       77:25 79:17         39:12,20
    porthole 86:12       31:4 38:8,23      80:1,10,21          40:19 62:19      radio 38:9
     88:13,15            38:23 39:4,7      89:14 90:4,14       65:6 71:25         47:22 48:7
    portholes 86:1       39:9,21 44:6      91:3 94:11          88:15 113:10       56:21 57:17
     86:11 87:10,13      48:17 62:3        96:13,15 97:17    pushed 33:11         83:1 102:23
     87:23               75:22 88:11       100:6 111:7         35:19 40:17      radios 38:11
    position 47:2,3      95:17 109:19    protested 21:20       41:13 45:2       rail 87:12,24,25
     47:4              probationary      protesting            61:2 72:1,2      Raimondo 4:16
    positive 35:4        14:7              28:23 31:5        pushing 37:19      rampant 81:8
    possible 107:24    problems 77:24      91:5 113:18         61:16,22 78:16   rampant's 81:8


                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 134 of 139 PageID #:
                                     2867
                           JOSHUA BECHERER 2/28/2019

    ramped 93:2          99:4               43:25 44:3,6     reread 80:14          63:6,15 64:10
    ran 38:11          received 17:15       44:10,14         rescue 15:17,19       74:9 76:2,5,8
    randomly 76:23       93:1               45:20,24 50:1       58:10,10 65:7      76:25 77:11
    Re-Examinati ...   record 5:23          50:2,7 52:2,8    reserve 82:19         78:8 80:12
      2:8 108:12         6:17 48:11         56:20 58:12      Reservoir 91:4        81:23 83:8,19
    re-formed 46:19      69:8 99:22         59:12 61:1,13    residential           86:13 88:16
      49:10,12 50:21   recorded 38:22       61:19,20 63:12      35:13,15           89:3 92:13
      64:18,20           38:23 47:24        63:14 75:23      resistant 94:4        93:10,16
    read 24:24           48:13 81:15        79:1,20 80:4,8   respond 6:14          95:25 101:8
      44:8 90:11       recording 66:12      80:20,22 81:7       15:14 44:12        103:19 110:3
      99:1               66:13,15           81:20 82:13      responded 33:7        111:21 113:22
    ready 86:21          109:25             82:20 83:6,11       36:23              115:17 118:14
    real 115:9         reduced 121:10       84:2,5,23,24     responding 7:6        120:5
    real-time 28:16    referring 10:11      85:14 89:19         39:2             rights 52:7
    really 15:5,6        97:1               90:5,7,7,10,13   response 54:15        77:25
      34:23 35:9,25    refresh 22:4         90:25 91:8          114:23           ringleader 51:14
      36:1 41:24         44:9               92:15 96:8       responsibility      ringleaders
      45:6,7,25        refreshed 80:15      97:6,14 98:4        73:11              51:24
      49:20 53:22      Registered 3:17      98:13 99:1       responsible         road 11:14 35:1
      53:22,24 54:1      121:4              103:12 108:21       16:21 20:15      rocks 102:1
      66:14,16 71:23   regularly 27:5,8     109:10 112:22       107:20             106:23
      72:23 75:5,7     rejoined 54:19       115:5,7 117:5    rest 32:4 41:19     rode 35:8
      75:14 78:12      related 9:3,4,6      118:10              48:3 54:19       role 15:9,15
      85:24,25           32:9 91:6        remembered         result 10:25          65:19 89:4
      92:18 110:24       121:12             81:3             retaliate 100:15    roles 15:22
      113:4 115:2      relative 121:14    remembering        reverse 26:10       roll 95:11,16
    Realtime 3:18      relay 47:21          105:13           review 43:10        Room 3:16 4:11
      5:4                50:25 52:22      repeating             68:18 120:6      Roughly 31:4
    reasons 9:2,6        53:17 66:11        102:14 112:9     riding 42:10        round 20:18,19
      9:16 94:2        relayed 51:2         113:1               44:24              86:22 88:3,4
    recall 10:8 23:8   relaying 47:6,9    report 25:11,18    rifle 42:17,19      rounds 16:22
      23:21 25:7,14      52:19 66:11        25:21,22 51:9       52:6,8 110:8       20:16 21:4
      26:3,15 30:19    released 26:17       80:23,24         right 8:1,15 9:12     25:20 81:5,22
      31:16 32:6         43:8 57:11         90:11 101:1         9:18 12:25       RPR 4:19
      36:18,19 38:18     58:17 59:20        103:9               14:3,7 17:17     rubber 16:22
      43:11 45:12,21     59:24 64:9       reported 114:6        18:23 19:5         20:17 21:4
      49:24 60:19        65:1 97:11       reporter 3:18,18      21:5 22:11       rule 119:16
      65:5 66:1,5,7      103:5,6 117:16     3:19,20 4:18        28:6 29:8,22     rules 6:11
      69:14 70:5         117:22             5:5 6:16 120:4      29:25 30:22      rumor 100:11
      80:3,12 81:21    remain 56:10         120:11 121:2,5      30:23 33:4       run 93:4
      82:11 83:22      remember 7:14      reporters 10:22       37:10,25         running 109:8
      92:10 94:12        19:10,18,20      reporting 107:6       39:13 42:8,13
      96:4 97:13,20      22:3,9 23:23       107:7,18            42:22,25 49:1           S
      103:3 115:2        24:8 25:18,22    reports 22:5          50:15 54:19      Sachs 23:19
      119:14             31:20,23 38:7      25:25 44:8          54:23 57:22       24:6 29:22
    receive 92:2,6       38:20 40:1,4       80:14 107:3         58:4 59:8,15      30:15 38:8,14
      93:20 94:10        40:12,14 41:9    required 26:4         61:24 62:24       47:17


                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 135 of 139 PageID #:
                                     2868
                           JOSHUA BECHERER 2/28/2019

    safe 41:6,17,21      63:25 65:24       45:14            similar 13:16      soothes 54:10
      67:24,25           69:12,19,25     sergeant 16:11     simple 76:14       sorry 25:1,2
    safety 66:19,25      70:24 72:12       47:9 51:1 88:1     104:17           sort 35:16 60:21
      67:22 101:2        80:9 85:25      sergeants 16:3     single 12:8,19       61:15 64:25
    Saturday 43:20       87:3,5 88:5       16:10              14:15 24:22        70:14,15
    saw 22:24 40:4       89:7,7 90:3     Services 4:20      sir 5:16             87:20 95:21
      42:23 51:11        100:5,14        serving 28:20      sit 82:25 105:5      100:2 110:21
      54:4 63:1,22       101:12,20,20    set 15:12,14         116:5              118:3
      66:5 72:3,10       102:23,25         30:10,12         site 110:17        sound 73:22
      92:23 96:21        104:1 106:20      33:22 46:19      sitting 56:3,4     sounds 59:25
      96:24 100:7        109:2 111:1       78:13 96:9         62:16 63:17      source 12:5
      100:13 101:1,5     112:1 113:20      110:9 119:22       64:7 83:17       south 21:23
      107:19 111:10      114:22 115:1    setting 30:17        104:15,24          22:14,18 35:3
      114:5,12 117:1     116:19 117:2      31:3               115:16 117:12      36:8,9 38:2,3
    say-so 81:15       seeing 40:1       shaking 6:15       situation 7:1        40:19 62:18
    saying 6:15          49:24 50:7      share 6:11           48:3,5 58:14       62:23 63:5,7
      22:16 23:24        52:3 61:21        119:23             71:4 78:4          63:9,14 78:17
      23:24 24:16        79:1 107:4,5    shared 119:20        110:11 113:17      82:6 83:4,9,14
      36:24 61:14        108:14 109:10   shell 20:22,22     situations 15:7      84:6,13 85:18
      62:20 98:3         115:5,7 117:5   sheriff's 66:3       17:10,16           104:3 116:17
      107:8              119:14          shields 36:17      six 3:14 48:16       116:20,23
    says 73:24         seek 67:9         shooting 69:16     size 109:17,20     southeast
    scanning 51:6      seen 20:14        shootings 71:12    sizes 109:22         111:22
    scene 15:16,21       27:21,23        shops 85:1         skin 16:18         southwest
      33:2,5 115:16      29:12,13 52:3   short 62:5 68:5    sleeping 53:25       30:21
    scheduled 27:5       52:9 66:2,8       71:15,15 73:6    slow 85:3          speak 62:2
      27:8               71:5,14 77:19   Shorthand 3:19     small 49:18          116:10
    Schwake 3:17         97:2            shot 25:19 41:8      56:24 88:13      speaking 9:20
      4:19 5:4 121:4   Sego 47:10 51:1     41:10 64:6         117:7              84:11
    scope 110:8,16     select 29:10        80:20            smart 41:5         special 8:9,12
    scopes 28:15       send 41:4 47:15   shotgun 20:22      smoke 16:17          33:6 36:24
      110:16,20        sense 18:9          20:22              88:23              97:4
    scouted 28:21        52:23 55:14     shotguns 20:14     sniper 28:10,13    specific 26:9
    seat 15:15           67:4,22 74:24   side 33:11 34:18     28:13 30:6         89:2 94:17
      44:25            sent 44:18          34:19,20 61:5      42:17 44:4       specifically
    seated 61:8,17       64:21 89:20       62:18,21 63:2      46:9 47:13         44:2,9 61:1
      104:9              90:16             63:4,7,9,14        107:13 110:8,8     63:11 70:5,21
    second 48:18       separate 8:10     sides 85:12        snipers 47:11        70:23 72:7
      48:19 49:10        12:4,6 13:22    sidewalk 91:18       53:7 55:2          75:23 76:9
      54:18 99:20        19:2 29:7,9       91:24 105:22       107:14             82:15,20 84:5
    section 107:15       83:7            sidewalks 91:17    sock 20:16,18        92:4,7,10 93:4
    sedan 50:2         separated         sight 72:18          20:19,20,23        96:11 97:6
    see 33:5 39:23       105:8           sign 7:23            21:1,4             100:13 108:22
      39:25 40:2       separating        signature 5:6      somebody             109:23 115:7
      42:15,21 45:10     61:10 63:22       120:4,18           14:18 50:14      specifics 61:12
      51:5 56:19       September         significance         58:10 103:13       81:3,6
      60:17 62:3         26:16 43:20       54:6               108:22           speculate


                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 136 of 139 PageID #:
                                     2869
                           JOSHUA BECHERER 2/28/2019

      70:22              33:17 37:25        33:19,20           68:18 102:17              T
    speculated           43:7 65:17         35:12,13,14,15     103:2,6           TAC-B 38:19,23
      27:2               83:21              35:18 36:13      super 35:10         tactic 103:23
    spent 12:5         stayed 14:11         45:7 46:24       supposed              105:7
      46:15              30:7 35:20         58:25 76:8,14      25:15 39:16       tactical 60:5
    spoke 24:3           36:7 39:6          76:23 84:25        46:5 65:1,2       tactically 41:6,17
    spotting 28:15       40:17,18 41:22     85:12 86:13        72:24             tactics 105:5
      110:16,19          45:3 48:21         91:23 96:18      sure 16:8 20:14     Tahoe 55:1,1
    squashed             56:13 57:6         105:21,22          27:18 31:18         57:12
      106:21             68:4             streets 76:10,23     32:18 36:7        tailored 92:10
    St 1:7 3:7,15,16   Steffan 2:6,8        77:4 94:20,20      39:4,7 44:20      take 6:17,24
      4:5,10,12,22       4:7 5:15,17      struck 36:12         47:18 54:22         13:6 56:5
      5:19 7:18 14:6     69:4,9 99:14     structure 41:11      75:10,19            69:4,7 99:19
      97:23              99:23 100:1,17   structures 17:22     78:22 80:7        taken 1:17 5:3
    stack 87:21          108:9,13 120:1   stuff 10:23 14:1     89:22 99:21         7:9 46:17
    staff 16:4,6,7       120:14             16:19 18:17        99:25 108:11        121:9,14
      95:4 99:4        step 67:13           23:6 33:3        surprised 38:21     takes 41:25
    stage 55:12          87:20              36:18 39:22      surrounded            58:17 94:7
      112:3            Steven 24:1          40:2 44:18         82:17 83:12       talk 7:5,7 18:7
    staged 21:20       STIPULATED           51:4 54:16       SWAT 7:17 8:3         95:4 99:19
      33:1               5:1                61:11 66:20        12:2,21,25        talked 105:18
    stand 83:20        Stockley 21:12       67:13 80:13        14:20,23 15:8       106:6 113:7
      87:25 118:3        22:11,14,15,20     86:16 88:2,13      15:15 16:1 17:1   talking 10:9
    standard 72:22       23:3 26:12         89:11 90:2         18:15 19:1 20:1     12:13 21:16
    standing 42:3        29:21 32:9         92:9 100:11        24:19 25:24         34:18 38:13
      45:6 64:25         69:11 74:24        105:9 109:7        28:3,4,8 29:5       62:8,11 94:25
      86:21 87:11        81:13 94:20        113:8,12 114:8     29:18 33:1          95:1 98:7
      91:22 108:22       97:10 99:3,11      114:11 115:6       36:24 37:7          99:10 114:15
      109:11 114:19      106:8 112:7      stuff's 109:4        39:5 48:3,12      tan 50:2
      116:2            stomping           stupid 95:8          54:19 55:24       tap 88:4
    stands 87:17         108:23           subdue 94:3          56:3 58:6         Tara 3:17 4:19
    start 26:11,21     stone 34:23        subject 94:4         60:3 77:8           5:3 121:4
      43:19 45:16      stood 15:23        submit 26:4          79:23,24          tasked 58:9
      67:15 77:1         59:11,13,23        68:23              82:24 83:16         75:9
      84:21 101:7        118:5            submitting 81:17     83:24 88:7        team 13:6 15:19
      105:16 112:11    stop 84:14         subpoenaed           90:18,22,23         15:24 16:16
    started 7:25         105:16 107:24      98:12              91:7,9,9 92:13      18:18 19:1 20:1
      14:5 46:1,14     stopped 50:8       substantially        92:21,25 93:8       20:3 23:15
      113:15 114:8       105:13             13:15              93:10 95:15,19      28:13 29:3,5
    starts 77:17       storefront         sued 9:25 10:2       97:3 118:13         29:20 32:4
    State 3:21 121:6     39:24 40:1         10:4,7             119:16              34:6,7 49:7
      121:22           storefronts        Suite 4:4          sworn 3:12 5:9        54:24 83:3
    STATES 1:1 3:1       39:18            summarize            121:8               88:7 92:17,21
    station 61:3       straggly 74:23       40:16            systems 17:4          94:16 95:17
      104:6            strange 53:23      summarizing          18:4 86:6,7         101:24 114:23
    stationed 42:4       54:4               73:25              87:9                115:10 119:25
    stay 31:8 33:4     street 4:4,21      Sunday 45:14


                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 137 of 139 PageID #:
                                     2870
                           JOSHUA BECHERER 2/28/2019

      28:10 46:9         77:2 85:15        throwing 41:1         37:25 38:2,6        transcript 120:6
      92:25 93:4,8       92:8 99:5           71:2,17 101:21      38:9 39:11          transcripts
    tear 70:13,14,15     100:10 106:3        101:25 103:1        40:18 42:3             120:12
    technique            106:10 107:5        106:23 107:11       44:15,16 46:6       transcripts@a ...
      115:13             114:16 115:4        108:1 109:7         46:18,20               4:25
    tell 14:18 37:24   think 8:22            112:3 114:8,16      54:16 55:12         transporting
      40:15 44:5,6       10:22 11:14       thrown 102:3          57:10,11,21            65:22
      51:7 65:12         16:13 17:14         106:11,13,21        64:9,12,14,22       travel 84:22,23
      81:6,20 84:8       18:20 19:3          107:5 109:4         65:6 69:9           traveled 84:25
      85:9 88:4          20:11 22:9          113:11 114:11       72:24 76:1,6        tree 111:24
      109:16 113:2       23:24,25          Tim 23:19 24:6        83:20 91:23         tried 107:23
      118:6,8            24:2 25:17          38:14               103:7 104:16        tripod 110:10,17
    telling 33:24        26:9,10 34:21     time 6:6,24           105:24,25           trips 85:6,17
      78:7               34:25 36:11,14      12:22 13:12,13      106:2 113:10           86:17
    tells 46:4           36:20 39:11,18      13:16 15:4 16:9     115:25 116:15       trouble 116:13
    ten 12:11 117:9      40:16 41:5          21:13 26:23         117:16 118:3        trucks 46:13
    tenure 12:2          43:8 48:10          27:9 28:22        tons 57:25,25         truthfully 7:11,15
      14:12 75:16        49:8 50:2,10        29:25 31:2          109:4               try 6:14 7:5,6
      100:4              54:2,17 56:18       33:6,10 39:1      tool 110:7,9             34:3 41:4,16
    term 16:13 47:1      59:1,5,14 62:1      41:25 43:7        topics 75:25             51:12 53:7,8,9
      62:8               62:3 63:16          45:5 48:14        track 51:18 81:10        67:18 77:15
    terminated 8:17      67:1 68:3,22        49:17 50:19         82:1                   79:5
    testified 5:10       78:6,15 81:12       55:14,19 58:7     tracking 67:3         trying 14:24
      6:2                82:5 83:14,22       59:5 61:18        traditionally            18:2 41:20
    testify 7:10,14      85:22 87:3          62:5 63:13          36:16                  51:6 62:19
    testimony 121:7      88:21 90:15         64:21 68:5,8      traffic 34:24            67:22 76:25
      121:9              90:23 93:7          68:22 69:6          58:24 74:20            78:18 88:7,21
    Thank 25:3           94:13 99:14,18      70:11 78:15         75:12 92:3             94:3,7 98:8,9
    theirs 119:24        104:9 107:13        83:16 84:2          106:3                  112:2 114:14
    thereto 121:16       111:6 113:21        85:14 90:1,8      train 20:6               118:12
    they'd 89:12         115:12,20           97:13 98:11       train-the-train ...   Tucker 30:23
    thick 111:1          116:24 117:8,15     99:19 102:19        20:4                   57:19,20 58:5
    thing 24:20,22       119:12,12 120:1     103:22 113:5      trained 17:5,11          58:22,23
      27:21 36:9         120:7               119:24              19:4 20:8              59:6 68:4,9
      38:3 40:19       thinking 80:7       times 20:9 21:7     training 12:24           101:16 103:13
      41:22 53:25        97:16 100:3         21:11,14 64:19      13:2,5,6,7,9,12        103:15,18,19
      58:2 73:5          115:12              74:3 76:21          13:15,23 17:1,3        108:15
      80:19 82:3       thought 39:21         97:3 102:11         17:15 18:21         turn 34:24
      97:13 98:18        40:6,7,10 41:7      109:4 112:22        19:9 25:5,5,8          57:23 78:4
      102:14 110:23      56:19 64:1          113:6               75:17,21,24            85:2
      112:9              75:6,14 98:15     today 5:20 7:11       91:21 92:2,6,9      turnaround
    things 13:16         98:17,21          today's 9:22          92:13 93:5,20          84:25
      15:10 16:22        105:12            told 10:14 23:10      93:23 94:10         turned 113:17,21
      25:23 31:25      three 16:3 30:11      23:14 24:3,14       94:14,17 99:7          114:1
      41:2 53:20         83:18 95:25         30:7 31:21          109:22              two 15:22 19:2
      56:22 66:22      throw 88:14           33:4,17 35:22     transcribed 5:5          22:16 55:2
      68:1 75:7,12       106:16 109:8        35:23 37:20         120:7                  61:15 83:18


                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                           Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 138 of 139 PageID #:
                                     2871
                           JOSHUA BECHERER 2/28/2019

    type 16:15,16       unit's 119:16       50:24 68:15         106:8 111:7,14    61:20 96:19
      17:24 19:17       UNITED 1:1 3:1    vehicles 57:25       want 32:21 69:4    111:18
      22:13,20 46:3     units 36:23         58:20 103:18        77:19 93:8       we'll 57:22
      51:10 54:2,14      39:8             Velcros 119:2         99:23 116:13     we're 13:5
      94:3 96:9         University        verbal 23:16         wanted 15:20       16:20 28:14
      110:11 115:10      44:23            verbally 6:15         41:3 43:5         42:1 51:6,6
      118:23 119:8      unlawful 92:5     verdict 26:17,25      54:11,12 59:19    67:15 72:25
    types 15:7 17:6     unlawfully 74:1     95:13 97:10         70:7              76:22 93:13
      17:8,10,16 18:6   unnecessary         112:7              warning 72:19      108:24 110:7
      18:10,19 53:16     100:6            versus 5:19          Wash 78:25         110:12 116:4
    typewriting 5:5     unprepared          88:3 90:19         Washington        we've 15:23
      121:11             71:9               97:23 113:18        48:24 55:11       103:23
    typical 16:23       unrelated 9:17    vest 60:9 119:13      56:14,17,21      weapon 51:10
                        uprising 22:23    video 109:25          57:20 58:24       53:16 87:9
            U           use 17:2,10,16    view 48:25            59:6 68:4,9       110:14
    Um 31:16,20          17:24,25           49:2 56:2           103:14 117:6     weapons 10:24
    unaware 23:13        18:23 23:1       violence 72:8        wasn't 9:13        21:5,8 66:21
     78:13               25:6,12 39:1,5   violent 71:14,16      32:18 35:25      wear 118:22
    uncomfortable        39:8 47:1 48:2     74:21 76:16         41:6,21 42:7     wearing 60:1,11
     16:18               60:17 62:7         96:23 105:7         43:17 50:11      weekend 95:25
    undercover           63:25 83:24        113:6,17,22         63:12,13 66:15   went 14:2 23:1
     52:15               90:3 93:12,16      114:1,2,13,15,18    68:10,21,25       30:12 31:25
    undercovers          93:21,24 94:11   vs 1:6 3:6            77:1 79:20        32:17,24,25
     51:18 53:6          94:15 98:16                            84:11 85:18       33:2,10 34:14
     66:17 67:8,11       100:6                 W                87:7 93:3         34:15,21 36:3
     67:18              uses 16:16      wait 48:8 118:3         96:13 98:22       36:8 37:21
    underneath          usually 46:3    waited 15:24            104:3 116:10      43:6 44:3,19
     49:5                76:13           38:1 59:24            watch 107:16,17    44:21,25
    understand                          waiting 56:11          watched 30:4       45:21,21
     6:19 9:8 61:14             V        62:3 64:25             59:23             46:24 48:20
     64:24 81:21        vacant 111:21    87:12                 watching 104:5     49:7,15 54:25
     82:9 87:19         vaguely 118:9   waive 120:10           water 23:6         55:3 68:13
     98:8,9 114:14      van 44:25 55:3 waived 5:7               53:19 54:6        72:17 85:22
    understanding        56:3 58:8,9,11  120:19                 101:25            86:2 103:10,10
     6:12 24:10,12       65:6           walk 58:5 63:6         Waterman           117:6
     24:14,17,21        vandalize 39:21  63:15 68:14            33:19            weren't 41:20
     29:18 92:16        Vandeventer      104:3                 way 21:1 27:4      42:25 45:5
     93:24 119:25        89:15          walked 37:15            34:6,22 35:19     57:1,3 61:5
    understood          vans 65:25       58:23 59:16            41:11 44:21,22    68:8,23 79:5
     6:21                66:3,3 90:2     103:19                 45:3 46:5,10      85:11 96:23
    unh-uh 6:16         vantage 101:12  walking 42:20           48:11,21 53:6     108:4 115:23
    uniform 60:8,9       102:7           43:2 104:12            53:9 67:7         116:1,1,2,14
     118:13             varies 75:25     115:21 116:9           70:8 71:25        118:11,11
    uniformed           various 104:11   118:1                  76:1 81:9,13     west 32:9,15,24
     29:13 71:7,17      vegetables 41:2 walks 96:18             87:21 98:23       34:18 42:13
    unit 8:9,10,10,12   vehicle 49:24   wall 34:23              116:4             78:18 89:9
     11:11 29:7 59:3     50:1,10,11,16  Walton 72:1,2          ways 19:12         97:10,14


                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-37 Filed: 03/29/19 Page: 139 of 139 PageID #:
                                     2872
                           JOSHUA BECHERER 2/28/2019

    western 50:3        79:21,25 80:8     years 15:12,16     30 36:6 38:1
     53:3 107:16,17    worried 82:24       15:23 19:8          40:18 64:6
     107:19            worthless 108:2     98:20               109:19
    whatsoever         wouldn't 38:21                        314 3:16 4:6,11
     65:3               43:4 76:19               Z             4:13,23
    whoever's           106:1 119:23
                                                 0                    4
     73:19             write 25:25
    wicks 112:2         80:16,18                             4:17-cv-2455
                                                  1
    widely 88:22       writer 80:23                            1:7 3:7
                                          1-800-280-D ...    44 91:5
    Wilson 21:23       writing 25:19
                                            4:24
    window 18:3         80:20 81:18
                                          10:00 31:7                5
     87:10             written 25:22
                                          100 2:7            5 2:6
    windows 40:10       26:2 68:23
                                          108 2:8            50 41:20 64:7
     40:13 44:17       wrong 17:15
                                          11:00 31:4,7         109:19
     84:12 85:15        24:18,20
                                          1130 4:4
     86:2 87:8          36:19 40:15                                 6
                                          11th 4:21
    windshield          48:11 78:3
                                          12:03 120:16       622-4652 4:13
     108:23             85:23 90:24
                                          15 26:16 65:18     63101 4:5,22
    witness 3:11 5:6    105:14 119:14
                                            68:5,10 98:23    63103 4:12
     99:21 102:18      wrote 25:21
                                          15th 95:12 101:7   644-2191 4:23
     120:10,18 121:7
                               X            107:2 112:6,21   669-3420 4:6
     121:9
                       X 2:1              16 43:20
    WITNESSES                                                         7
                                          17 45:14
     2:2,3                                                   711 4:21
                               Y          17th 68:18 103:6
    witnessing                                               7120 7:24
                       y'all 69:4         18 16:2,4,9
     85:14                                                   7667 7:21
                       yeah 12:7 27:6     18th 46:25
    Women's 96:2
     96:6,8,11           30:25 32:15                                 8
                                                  2
    word 81:8            38:16 40:7
                                          20 16:2,5,6,7      8:00 26:23
     98:25               47:3 49:15
                                           36:6 40:18          27:6 29:25
    wore 38:10           52:17 56:2
                                          2007 8:1             55:16
     119:13              59:22 60:16
                         62:9 63:10       2011 8:4
    work 9:17 14:19                                                  9
                         67:1 68:6 70:4   2012 91:4
     14:21 22:1 23:1                      2014 12:16 14:15   9:00 26:24
     26:21 27:4          72:11,21 73:10                        27:6 29:25
                         73:17 75:12,19    80:2 82:10
     29:24 32:8                           2015 69:16           55:17
     43:12,21 45:16      77:19 78:19                         9:36 5:13
                         79:24 92:1        79:18 97:17
     46:6 69:15                            111:7             906 4:4
     79:17 80:1          93:18 105:3
                         107:23 111:15    2017 26:16 96:3
     89:14 91:3                           2018 8:24 12:16
     96:2                112:10,20,20
                         114:24 115:22     14:16
    worked 12:1,8                         2019 1:18 3:13
     12:18 14:14         117:3,10,10
                         118:5,21 119:6   20th 50:4
     26:19 40:8                           28 1:18
     45:13 82:6,14     year 6:9 8:23
                         21:19 75:24      28th 3:12 8:23
     96:5 100:4
    working 7:25         98:22                   3


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                    Fax: 314.644.1334
